

Exhibit 10.2
EXECUTION VERSION






DATED 7 September 2020




ASPEN GLOBAL INCORPORATED


and


MYLAN IRELAND LIMITED




__________________________________
ASSET PURCHASE AGREEMENT










            




--------------------------------------------------------------------------------



CONTENTS
Page
1.    Interpretation
5
2.    Sale and purchase of the Commercialisation Business Assets
33
3.    Conditions Precedent; Termination
36
4.    Pre-Completion undertakings
40
5.    Consideration
44
6.    Orgaran New Business Opportunities
44
7.    Guarantees
44
8.    Tax and VAT
45
9.    Completion
47
10.    Action after Completion
48
11.    Wrong Pockets
50
12.    Transfer of Initial Stock
52
13.    Transfer of the Commercialisation Business Contracts, the Shared
Commercialisation Business Contracts and Transferring Tenders
52
14.    Assumed and Excluded Liabilities
55
15.    First Right of Negotiation
58
16.    Transfer of Product Registrations and related matters
59
17.    Receivables
60
18.    Insurance
60
19.    Employees
61
20.    Seller Warranties and Indemnification; Purchaser’s Remedies
61
21.    Purchaser Warranties and Indemnification; Seller’s Remedies
62
22.    Commercialisation Business Records and Historical Employee Information
65
23.    Intellectual Property
66
24.    Seller’s undertakings
66
25.    Reserved
68
26.    Purchaser’s undertakings
68
27.    No set-off
71
28.    Effect of Completion
71
29.    Capacity of Seller and Purchaser
71
30.    Indemnification and conduct of claims
72
31.    Notices
75
32.    Public Announcements
76
33.    Confidentiality
76
34.    Authorised Disclosure
77
35.    Costs and expenses
78
36.    Counterparts
78
37.    Severability
78
38.    Injunctive Relief
78
39.    Survival
79
40.    Independent Contractors
79

1



--------------------------------------------------------------------------------



41.    Assignment
79
42.    Entire Agreement; Amendments.
80
43.    No Third Party Beneficiaries
80
44.    Remedies
80
45.    Waiver
80
46.    Headings
81
47.    Interpretation
81
48.    Construction
81
49.    Governing Law
81
50.    Dispute Resolution
82
51.    Jurisdiction
82
52.    Further Acts
82
53.    Agent for service
82







2



--------------------------------------------------------------------------------



THIS AGREEMENT is made the 7th day of September, 2020 (the “Effective Date”)
BETWEEN:
ASPEN GLOBAL INCORPORATED, a company incorporated in Mauritius (registered
number 078138) whose registered office is at GBS Plaza, Cnr La Salette and Royal
Roads, Grand Bay Mauritius (the “Seller”) on behalf of itself and those
Affiliates of the Seller that hold or have a right to acquire from a third party
any of the Commercialisation Business Assets; (such Affiliates together, the
“Designated Sellers” and each a “Designated Seller”);
AND
MYLAN IRELAND LIMITED, a company incorporated in Ireland, whose registered
office is at South Bank House, Barrow Street, 6th Floor, Dublin 4, Ireland (the
“Purchaser”);
The Seller and the Purchaser are herein referred to each as a “Party” and,
collectively, as the “Parties”.
WHEREAS:
(A)Certain members of the Aspen Group (as defined in this Agreement) carry on
the Commercialisation Business (as defined in this Agreement).
(B)The Seller, on behalf of itself and the Designated Sellers, has agreed to
sell, and the Seller has agreed to procure the sale of, and the Purchaser has
agreed to purchase, or procure the purchase of, and pay, or procure payment,
for, the Commercialisation Business and the Commercialisation Business Assets
(as defined in this Agreement) for the consideration and on the terms and
subject to the conditions set out in this Agreement.
NOW IT IS AGREED as follows:
1.Interpretation
1.1In this Agreement and the Schedules and Attachments to it:
“Additional Employee”
has the meaning given in Schedule 21;
“Affiliate”
means, with respect to any Person, any other Person directly or indirectly
Controlling or Controlled by, or under direct or indirect common Control with,
such Person;
“Agency”
means any applicable Governmental Authority involved in the regulation of or the
granting of approvals for the manufacturing, Promotion, Distribution, import,
export, reimbursement and/or pricing of any Products in the Territory;
“Agreed Form”    
in relation to any document means the document in a form agreed by the Parties
as at the Effective Date;
“Agreed Rate”
means a rate equal to the lesser of (i) one (1) percent per month, provided that
such interest charge shall apply only instead of, and not in addition to, any
statutory interest, or (ii) the maximum interest rate permitted by Applicable
Law on such undisputed amount for each month or portion thereof that such
undisputed amount is overdue;
“Agreement”
means the agreement set out in this document, incorporating the schedules,
exhibits and attachments hereto;
“Ancillary Transaction Agreements”
means the Supply Agreement, the Initial PO Units Side Letter, the Distribution
and Supply Agreement and any other documents entered into pursuant to the
foregoing agreements, and this Agreement;
“Anti-corruption Laws”
has the meaning given in Schedule 4;
“Annual Bonus Scheme”
means any plan or scheme maintained or sponsored by the Seller or any member of
the Aspen Group pursuant to which employees are paid a 13th cheque or other
amount based on company and/or employee performance;
“API”
means the active pharmaceutical ingredient of each Product;

3



--------------------------------------------------------------------------------



“Applicable Employment Laws”
means the binding/mandatory employment laws within the Territory of the Seller’s
Affiliates and Purchaser’s Affiliates acting as employers of Employees to be
transferred by Law;
“Applicable Laws”
means, with respect to any Person (including Affiliates of the Seller or the
Purchaser), property, transaction or matter, any regulation (including EU
regulation), statute, law (including common law), subordinate legislation, act,
treaty, ordinance, decree, directive, rule, circular, code, order,
recommendation, notice, direction, code of practice, judgement or decision
enacted, issued or promulgated by, or entered into with, any Governmental
Authority and which has the force of law, relating or applicable to that Person,
property, transaction or matter;
“Aspen Business”
means the business of any member of the Aspen Group including for the avoidance
of doubt the business of any member of the Aspen Group of Manufacturing and
Commercialising products under the Brand Names in a Retained Territory (but
excluding the Commercialisation Business);
“Aspen Group”
means the Seller, the Seller’s Affiliates (including, for the avoidance of
doubt, any Designated Seller) and the Seller’s Associated Undertakings from time
to time;
“Aspen Group Insurance Policies”
means insurance policies taken out and maintained by or on behalf of members of
the Aspen Group;
“Aspen House Marks”
means:
(i)any of the Trade Marks set out in Attachment 1;
(ii)any Trade Marks confusingly similar to those Trade Marks set out in
Attachment 1; and
(iii)the corporate name of any member of the Aspen Group,
in each case whether registered or unregistered;
“Aspen Retained De Commercialised Products”
means the Products that are in the process of being discontinued, or which are
to be discontinued, in certain Countries of the Territory, listed in Schedule 9;
“Aspen Supply Chain Contract”
means an agreement between Aspen or a member of the Aspen Group, and a Third
Party for the supply of API, bulk Product, medical devices, finished Product or
any other component used in the Manufacture of one or more Products;
“Assignment”
has the meaning given in Clause 8.6;
“Associated Undertaking”
in relation to any Person, means any Undertaking in which (a) that Person, (b)
any subsidiary or subsidiary undertaking of that Person, (c) any holding company
of that Person or (d) any subsidiary or subsidiary undertaking of any such
holding company (for the purposes of this definition, hereinafter referred to as
“Party Y”) has an interest from time to time of twenty percent (20%) or more,
the question of whether such an interest exists to be determined by whether
Party Y:
(i)has an interest in twenty percent (20%) or more of the shares of such
Undertaking; or
(ii)is entitled, through shareholding or otherwise, to receive twenty percent
(20%) or more of the income of such Undertaking on any distribution by it of all
of its income or is entitled to receive twenty percent (20%) or more of the
assets of such Undertaking on a winding up; or
(iii)holds, through shareholding or otherwise, twenty percent (20%) or more of
the voting rights in such Undertaking;
“Assumed Employee Liabilities”
has the meaning given in Schedule 21;
“Assumed Liabilities”
has the meaning given in Clause 14.2;
“Assurance”
means any warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity, guarantee or commitment set forth on Schedule 20;
“Authorised Representatives”
has the meaning given in Clause 33.2;
“Brand Names”
means the Trade Marks set out in Schedule 16;
“Business Day”
means any day that is not a Saturday, Sunday or a day on which banking
institutions in Mauritius and Ireland are not open for general business;
“Clinical Trial”
means any clinical trial in respect of the Products, undertaken by or on behalf
of the Aspen Group or the Purchaser Group, following the Completion Date, but
excluding for the avoidance of doubt, the Ongoing Clinical Trials;
“Collecting Seller”
has the meaning given in Clause 17.2;
“Commercialisation Business”
means the business carried on by the relevant members of the Aspen Group as at
Effective Date in respect of the Commercialisation of the Products in the
Territory, but excluding (i) the Excluded Assets (ii), for the avoidance of
doubt, the business carried on in respect of the Commercialisation of products
under the Brand Names in the Retained Territory and (iii) the French Business;
“Commercialisation Business Assets”
has the meaning given in Clause 2.2;
“Commercialisation Business Consideration”
means six hundred and forty-one million, eight hundred and eighty-five thousand
Euros (EUR 641,885,000);
“Commercialisation Business Contracts”
means (i) the contracts set out in Part A of Schedule 11; and (ii) the
Italfarmaco Agreements;
“Commercialisation Business Goodwill”
means all the goodwill arising from the Commercialisation Business, including
the exclusive right for the Purchaser to represent itself as carrying on the
Commercialisation Business in succession to the Aspen Group;
“Commercialisation Business Records”
means, solely to the extent any member of the Aspen Group has any proprietary
right in relation thereto:
(i)all books and records exclusively containing or relating to Transferring IPR
or Transferring Know-How or on which such Transferring IPR or Transferring
Know-How is recorded or stored (including all documents and other material,
whether human or computer or machine readable);
(ii)copies of the documents (or such other format as may be agreed between the
Seller and the Purchaser) recording the PDA Data;
(iii)copies of those documents comprising the Data Room where such documents
relate exclusively to the Commercialisation Business;
(iv)the deeds, documents of title, certificates and records relating exclusively
to the Transferring IPR;
(v)all regulatory files and data from pre-clinical and clinical studies and (in
any case in any form or medium), all dossiers and technical documents relating
to the Product Registrations;
(vi)copies of all consumer complaint reports exclusively relating to the
Commercialisation Business;
(vii)copies of all agreements and material correspondence with any Governmental
Authority relating exclusively to the Commercialisation Business, including
relating to the current pricing and reimbursement of the Products in the
Territory;
(viii)copies of all Periodic Safety Update Reports for the Products in the
Territory for the two (2) years prior to the Completion Date;
(ix)artwork proprietary to the Aspen Group which is used exclusively in the
Commercialisation Business immediately prior to the Completion Date;
(x)customer lists, list of all physicians and pharmacists, sales, marketing and
promotional information; and
(xi)correspondence, orders and enquiries,
but excluding any Excluded Commercialisation Business Records;
“Commercialise”
means to Promote, Distribute, sell, and/or offer for sale a product and any
related actions and “Commercialised” “Commercialising” and “Commercialisation”
shall be construed accordingly;
“Company Plan”
means the Aspen International Phantom Share Scheme;
“Competent Authority”
means any supra-national, national, state, municipal or local government
(including any sub-division, court, administrative agency or commission or other
authority thereof) or any governmental or quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority (including any tribunal, securities exchange,
competition or antitrust authority, or supervisory body);
“Competing Product”
means, with respect to any Product, any product that has the same API, the same
indications and is in the same dosage form as the applicable
Product;“Competition Authority”means any Competent Authority, in any
jurisdiction, which is responsible for applying merger control or other
competition or antitrust legislation in such jurisdiction and, for the avoidance
of doubt, includes the notion of “competent authority” as that term is used in
the EU Merger Regulation;
“Competition Conditions”
means the conditions set out in Part A of Schedule 2;
“Completion”
means completion of the sale and purchase of the Commercialisation Business
Assets under this Agreement;
“Completion Date”
has the meaning given in Clause 9.1;
“Completion Time”
means 11.59 p.m. on the Completion Date;

4



--------------------------------------------------------------------------------



“Confidential Information”
means with respect to a Party and its Affiliates (i) all information of any kind
whatsoever (including without limitation, data, compilations, formulae, models,
patent disclosures, procedures, processes, projections, protocols, results of
experimentation and testing, specifications, strategies, techniques and all non-
public intellectual property rights), and all tangible and intangible
embodiments thereof of any kind whatsoever (including without limitation,
apparatus, compositions, documents, drawings, machinery, patent applications,
records and reports), that is disclosed by or on behalf of such Party to the
other Party hereunder. This Agreement and the terms and conditions hereof shall
be the Confidential Information of both Parties; (ii) the existence, provisions
or subject matter of this Agreement or any other document or agreement entered
into pursuant hereto or thereto; (iii) the content of any discussions or
negotiations relating to this Agreement; (iv) all other information or material,
including, without limitation, any documents, notes, analyses, studies,
summaries, samples, drawings, diagrams, designs, flowcharts, databases, models,
plans, software (including source and object codes), contracts and agreements,
received, obtained or generated under or pursuant to this Agreement which
relates to the other Party, its business or products its Affiliates, and their
respective businesses, affairs and condition, whether financial, operational or
otherwise; (v) any and all information or material relevant to this Agreement as
may be shared by a Party in relation to a Third Party; and (vi) any and all
information or material relevant to this Agreement that a Party comes into
contact with through, inter alia, visual inspections, audits, site visits,
independent third parties, and/or otherwise;
“Contract Transfer”
means the date of assignment, novation, or novation in part (as applicable) of
the Commercialisation Business Contract or Transferring Tender, or Relevant Part
of the Shared Commercialisation Business Contract from the Contract Transferor
to the Purchaser or its Affiliate pursuant to Schedule 11;
“Contract Transferor”
means any member of the Aspen Group who is party to a Commercialisation Business
Contract, Shared Commercialisation Business Contract (whether or not identified
as such in Schedule 11), Transferring Tender or Non-Transferring Tender;

5



--------------------------------------------------------------------------------



“Control”
means, when used with respect to a Person: (i) ownership (directly or
indirectly) of more than fifty percent (50%) or at least fifty percent (50%)
plus one of the shares or stock entitled to vote for the election of directors
or governing body of such Person or (ii) the ability otherwise to direct, cause
the direction of or control the actions of such Person or the management or
policies of such Person, whether through direct or indirect ownership of voting
securities, by contract or otherwise, and “Controlled by”, “Controlling” and
“under common Control with” shall have correlative meanings;
“Countries”
means those countries in the Territory in which a Product (determined on a
Product-by-Product basis) is sold by or on behalf of the Aspen Group as at
Completion; and “Country” means any of them;
“CTA 2010”
means the Corporation Tax Act 2010;
“Current Good Manufacturing Practices” or “cGMPs”
means the principles and guidelines of Good Manufacturing Practice for medicinal
products for human use as promulgated under Applicable Laws, including
Commission Directive 2003/94/EC, and Volume 4 of The Rules Governing Medicinal
Products in the European Union;
“Data Room”
means those documents, information and materials listed in the Agreed Form data
room index attached to the Disclosure Letter and written to an encrypted USB,
which USB will be delivered to the Purchaser by, or on behalf of, the Seller
within thirty (30) days of the Effective Date;
“De-Commercialisation Activities”
has the meaning given in Clause 13.5;
“Designated Purchaser”
means a company in the Purchaser’s Group designated by the Purchaser as the
purchaser of some or all of the Commercialisation Business Assets at least ten
(10) Business Days prior to the Completion Date;
“Designated Seller”
has the meaning given in the citation of the Parties above;
“Disclosure Letter”
means the letter having the same date as this Agreement, written by the Seller
to the Purchaser in relation to the Seller Warranties for the purposes of
Paragraph 8 of Schedule 5, in the Agreed Form as at the Effective Date;
“Distribution”
means, with respect to each Product, the action of selling, receiving,
warehousing, storing, handling, picking, packing, transporting and where
applicable, importing and exporting of the Products and all related activities,
and “Distribute” shall have a corresponding meaning;
“Distribution and Supply Agreement”
means that certain Distribution and Supply Agreement by and between Purchaser
and Seller;“Dispute”
has the meaning given in Clause 50;

6



--------------------------------------------------------------------------------



“Dossier IPR”
means all Intellectual Property owned by the Aspen Group that subsists in the
dossiers of the Product Registrations, including any and all updates from time
to time, but excluding the Aspen House Marks and the Excluded IPR;
“Effective Date”
has the meaning given in the preamble above;
“Eligible Employee”
has the meaning given in Schedule 21;
“Employees to be Transferred by Law”
has the meaning given in Schedule 21;
“Employee Transfer Date”
has the meaning given in Schedule 21;
“Encumbrance”
means any claim, mortgage, charge, pledge, lien, assessment, assignment, option,
deed of trust, lease, levy, license, hypothecation, security interest, title
retention, restriction on transferability, defect in title, charge or other
encumbrance or arrangement of any kind, whether voluntarily incurred or arising
by operation of law or any conditional sale or title retention agreement or
other agreement, the effect of which is the creation of security, or any other
right to acquire or option, any right of first refusal or any right of
pre-emption, or any arrangement to create any of the same;
“Euros”, “euros” and “€”
each means the single lawful currency of the European Union used in accordance
with the treaties of the European Union as amended from time to time;
“EU Merger Regulation”
has the meaning given in Schedule 2;
“Exchange Rate”
means the amount calculated in Euros using the average of the daily exchange
rates for the applicable currency as posted on Bloomberg for the twelve (12)
month period immediately preceding the calculation thereof;
“Excluded Assets”
has the meaning given in Clause 2.3;

7



--------------------------------------------------------------------------------



“Excluded Commercialisation Business Records”
means:
(i)any and all books and records which are not used exclusively in, or do not
arise exclusively out of, the Commercialisation Business (including any
information relating to any Shared Commercialisation Business Contracts);
(ii)any and all books and records and information relating to any Excluded Asset
or Excluded Liability;
(iii)any and all books and records and information (including any books and
records and information which would otherwise fall within Paragraphs (i), (ii)
or (iii) of the definition of “Commercialisation Business Records”) which any
member of the Aspen Group is required by law to retain; and
(iv)any and all books and records and information (including any books and
records and information which would otherwise fall within Paragraphs (i), (ii)
or (iii) of the definition of “Commercialisation Business Records”) which
contain information in which any member of the Aspen Group has legal privilege;

8



--------------------------------------------------------------------------------



“Excluded Contracts”
means:
(i)contracts with employees assigned to the Commercialisation Business;
(ii)for the avoidance of doubt, any contract, agreement or arrangement entered
into by a member of the Aspen Group for the lease of a vehicle (on an
individual, as opposed to a fleet basis), mobile phone, tablet and/or laptop for
use by a Transaction Affected Employee;
(iii)all other contracts, arrangements, agreements, engagements, guarantees,
licences, purchase orders, customer orders, packaging contracts and other
commitments in relation to the Commercialisation Business other than any
Commercialisation Business Contract or the Relevant Part of any Shared
Commercialisation Business Contract;
(iv)the Excluded Third Party Supply Agreements; and
(v)any contract relating to the renting or leasing of Property;
“Excluded Employee Liabilities”
has the meaning given in Schedule 21, subject to Applicable Employment Laws;
“Excluded IPR”
means all Intellectual Property other than Transferring IPR, Transferring
Know-How, Licensed Know-How, Third Party IPR, and Licensed IPR;
“Excluded Liabilities”
has the meaning given in Clause 14.5;
“Excluded Third Party Supply Agreements”
means all supply contracts with third parties in relation to the Manufacture of
the Products;
“Exercise Notice”
has the meaning given in Clause 15.3;
“Exercise Period”
means the period of 15 (fifteen) Business Days from the date of the Option
Trigger Event Notice;
 “Facilities Agreement”
means the facilities agreement, dated 17 May 2018, for Aspen Finance Proprietary
Limited, Pharmacare Limited and Aspen Asia Pacific Pty Ltd and arranged by MUFG
Bank, Ltd. and Nedbank Limited and other banks;
“Financial Year”
means a year beginning on 1 July and ending on 30 June;
“First Right Option”
has the meaning given in Clause 15.1;
“First Right Option Exercise Date”
has the meaning given in Clause 15.6;
“Foreign Investment Authority”means any Competent Authority, in any
jurisdiction, which is responsible for applying foreign investment control or
other foreign investment legislation in such jurisdiction;

9



--------------------------------------------------------------------------------



 “Foreign Investment Conditions”
means the conditions set out in Part B of Schedule 2;
“French Business”
means the French Distribution Goodwill and the French employees;
“French Distribution Goodwill”
means all of the goodwill arising from the distribution of the Products in
France;
“French Inventory”
means the Inventory in respect of France;
“Governmental Authority”
means any court, administrative body, local authority or other governmental or
quasi-governmental authority with competent jurisdiction, any supranational,
national, regional, federal, state, district, provincial, local or other
governmental, regulatory or administrative authority, Agency, body, commission
or other court of competent jurisdiction, tribunal, arbitral body,
self-regulated entity, private body exercising any regulatory, taxing,
importing, executive, legislative, judicial, quasi-judicial, regulatory,
administrative or other quasi-governmental authority or other legislature,
governmental, administrative or Agency, department, body, bureau, council or
commission or any other supranational, national, regional, state, provincial,
local or other governmental authority or instrumentality, in each case having
jurisdiction in the Territory;
“Government Official”
has the meaning given in Schedule 4;
“Group”
means the Purchaser’s Group and/or the Aspen Group (as the context requires);
“Historical Employee Information”
means information in relation to a Transaction Affected Employee that relates to
the employment by a member of the Aspen Group of the relevant Transaction
Affected Employee prior to Completion and which is, at the time of the Seller’s
receipt of the notice from the Purchaser pursuant to Clause 22.5, in the
possession and control of the Aspen Group;
“Incremental Employee”
has the meaning given in Schedule 21;
“Independent Actuary”
has the meaning given in Schedule 20;
“Initial PO Units Side Letter”
means that certain side letter signed by the Parties on or about the Effective
Date for the transfer from Seller to Purchaser of the Initial PO Units (as
defined therein);
“Initial Stock”
has the meaning given in Schedule 24;
“Intellectual Property”
means Know-How, Trade Marks, Patents, rights in designs (including rights in
three dimensional designs), copyrights (including rights in computer software),
database rights, (whether or not any of these is registered and including, for
clarity, applications for registration of any such thing) and all rights or
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world, and any and all claims
or causes of action (pending, threatened or which could be filed) arising out of
or related to any infringement or misappropriation of any of the foregoing;
“Inventory”
means all inventory including Initial Stock and any other form, whether in
process of packaging, in process of Manufacture and/or in raw materials;

10



--------------------------------------------------------------------------------



“Italfarmaco Agreements”
means the Italfarmaco Agreements set out in Part C of Schedule 11;
“JV Entity”
has the meaning given in Clause 24.3(C);
“Know-How”
means any and all technology, know-how, materials and technical information,
including data, inventions (whether or not patented or patentable), knowledge,
ideas, developments, prototypes, invention disclosures, designs, sequences,
methods, techniques, materials, compositions, chemistries, algorithms,
modifications, software, drawings, equipment, protocols, configuration and
process information, specifications, models, works of authorship, improvements,
expertise, instructions, processes, formulae, formulation information,
analytical methodology, chemical specifications, testing techniques and any
other technical subject matter;
“License”
has the meaning given in Schedule 4;
“Licensed API”
means all Intellectual Property owned or controlled by the Aspen Group that
relates to the APIs, including but not limited to Heparin, Fondaparinux Crude,
Fondaparinux Sodium, Danaparoid Crude, Danaparoid Sodium, Nadroparin and
Certoparin;
“Licensed IPR”
means all Intellectual Property owned or controlled by the Aspen Group that
relates to or is necessary or useful for (i) the Manufacture of the APIs or
Products and/or Aspen Retained De-Commercialised Products, (ii) the
Commercialisation of the Products in or for the Territory, and/or (iii)
Commercialisation of the Aspen Retained De-Commercialised Products; for clarity,
Licensed IPR includes, but is not limited to the Licensed API (other than
Licensed API that constitutes Know-How), and excludes the Transferring Know-How,
Third Party IPR, Transferring IPR, Licensed Know-How and the Excluded IPR;
“Licensed Know-How”
means all Know-How owned or controlled by the Aspen Group that relates to or is
necessary or useful for (i) the Manufacture of the API and/or the Products,
and/or Aspen Retained De-Commercialised Products, (ii) the Commercialisation of
the Products in or for the Territory, and/or (iii) the Commercialisation of the
Aspen Retained De-Commercialised Products; for clarity, Licensed Know-How
includes, but is not limited to the Licensed API that constitutes Know-How, and
excludes the Transferring Know-How, Transferring IPR, Third Party IPR, Licensed
IPR and the Excluded IPR;
“Long Stop Date”
means 31 December 2020 (or such later date as the Parties may agree);
“Loss” or “Losses”
means all actions, claims, demands, proceedings, judgements, liabilities, loss,
damages, payments, cost, fees and expenses (including, without limitation,
reasonable attorney’s fees and expenses), interest, awards, fines and penalties;
“Manufacture” or “Manufacturing” or “Manufactured”
means, as applicable, the making, planning, purchasing of materials for,
production, processing, compounding, storage, filling, packaging, labelling,
leafleting, warehousing (prior to batch release), batch testing, waste disposal,
quality release, sample retention, stability testing and batch release of
products;

11



--------------------------------------------------------------------------------



“Material Adverse Effect”
means any effect which is, or would reasonably be expected to be, materially
adverse to, (i) the Products, the Commercialisation Business or
Commercialisation Business Assets or (ii) the ability of a Party to consummate
the transactions contemplated by this Agreement in either case, other than any
effect arising out of, relating to, resulting from or in connection with (a) any
change in any Country or foreign economic or political conditions in general or
financial markets in general, (b) any change that affects the pharmaceutical
industry, (c) any natural disaster or act of nature; or any hostility, act of
war, sabotage, terrorism, military action or any escalation or worsening
thereof; or any pandemic, epidemic or other viral outbreak, (d) any change in
Applicable Law or accounting rules or the interpretation thereof, (e) the
failure of the Products to meet any budgets, projections or other financial
forecasts; provided, that the failure to meet any such projections or other
financial forecast(s) shall not prevent or otherwise affect a determination that
the underlying cause(s) of any such failure has had or would reasonably be
expected to have a Material Adverse Effect, or (f) the compliance with the terms
of, or the taking any action required or contemplated by, this Agreement,
except, in the case of each of paragraphs (a), (b), (c) and (d), to the extent
any such change or event has a materially disproportionate effect on a Party and
its Affiliates compared to other participants in the pharmaceutical industry or
on the Products, collectively, compared to a group of other similar products in
the pharmaceutical industry (in which case only such disproportionate effect may
be taken into account in determining whether there has been a Material Adverse
Effect;
“Material Contract”
means the Italfarmaco Agreements;
“Missing Asset or Liability”
has the meaning given in Clause 11.5;
“Negotiation Period”
means the period commencing on the First Right Option Exercise Date and
terminating 30 (thirty) days thereafter;

12



--------------------------------------------------------------------------------



“Net Sales”
means the aggregate of the gross amounts invoiced to customers for the sale of
the Products, less (i) all withholding taxes, value added taxes or similar sales
taxes, including such amounts which are to be paid on the basis of the sales
prices of the Products; (ii) all amounts to be paid or credited to such
customers by reason of returns, rejection or recalls of the Products; (iii) all
trade discounts granted to such customers, including rebates but excluding
settlement discounts, each as determined in accordance with International
Financial Reporting Standards;
“Non-Transferring Tenders”
means:
(i)the public Tenders; and
(ii)any private Tenders pending Third Party consent to assign or novate same to
the Purchaser;
as listed in Part A of Schedule 10;
“Notices”
has the meaning given in Clause 31;
“Notification”
has the meaning given in Schedule 21;
“ONBO Trigger Event”
has the meaning given in Schedule 7;
“Ongoing Clinical Trials”
means the clinical trial being undertaken by or on behalf of the Aspen Group
pursuant to an investigational new drug (IND) application held by the Seller as
at the Effective Date in respect of Danaparoid; and (ii) the non-interventional
study being undertaken in Germany by or on behalf of the Seller as at the
Effective Date, in respect of Certoparin 8,000 IU ‘once daily’ for treatment of
venous thromboembolism patients with severely impaired renal function;
“Option Business”
means (i) in respect of the People's Republic of China, the Aspen Group’s
business exclusively associated with the exploitation of products (past, present
or future) under the Brand Names Arixtra, Fraxiparine, Mono-Embolex and Orgaran
and (ii) in respect of the Russian Federation, the Aspen Group’s business
exclusively associated with the exploitation of products (past, present or
future) under the Brand Names Arixtra, Fraxipraine, Mono-Embolex, Orgaran and
Embolex as at the date of the Option Trigger Event Notice (which business shall
comprise, inter alia, the relevant goodwill, contracts with third parties,
Intellectual Property, product registrations, business records and employees
dedicated to the sale of the products under the said Brand Names);

13



--------------------------------------------------------------------------------



“Option Trigger Event”
means either (i) the commencement of a process initiated by the Seller (or its
Affiliates) for the sale, transfer and assignment of the Option Business or for
the sale, transfer and assignment of assets and/or businesses of which the
Option Business constitutes more than fifty (50%) of the net sales of the entire
assets and/or businesses which form the scope of the potential transaction; or
(ii) an unsolicited approach from a Third Party to the Seller (or its
Affiliates) for the purchase, acquisition and assumption of the Option Business
or for the purchase, acquisition and assumption of assets and/or businesses of
which the Option Business constitutes more than fifty (50%) of the net sales of
the entire assets and/or businesses which form the scope of the potential
transaction;
“Option Trigger Event Notice”
has the meaning given in Clause 15.2;
“Orgaran New Business Development Opportunity Payment”
has the meaning given in Schedule 7;
“Orgaran New Business Opportunities”
means the identified new business opportunities as set out in Schedule 7;
“Paying Party”
has the meaning given in Clause 30.7;
“Party A”
has the meaning given in Clause 8.9;
“Patents”
means any of the following: (i) any issued patent, including any inventor’s
certificate, utility model, industrial design, substitution, extension,
confirmation, reissue, re-examination, renewal or any like governmental grant
for protection of inventions; (ii) any pending application for any of the
foregoing, including any continuation, divisional, substitution, addition,
continuation-in-part, provisional and converted provisional application; and
(iii) to the extent required for the Manufacture of the Products outside of the
Territory for Commercialisation in the Territory, any foreign patents or patent
applications, or any other patents or patent applications of any kind,
corresponding to any of the foregoing; for the avoidance of doubt, any reference
in this Agreement to any Patent listed on any Schedule to this Agreement
includes all of the foregoing with respect to such listed Patent, whether or not
existing as of the Effective Date;
 “PDA Data”
means the names, contact details and appointment details for the health care
professionals with whom a Transaction Affected Employee has an appointment
scheduled for the purposes of promoting any of the Products, and stored on the
PDA device used by the Transaction Affected Employee immediately prior to the
Completion Time;
“Pending Product Registrations”
means those Product Registrations set forth on Part B of Schedule 21.

14



--------------------------------------------------------------------------------



“Pension Scheme”
means each of the pension, retirement, gratuity and termination indemnity
schemes, plans or arrangements set out in the Data Room;
“Pension Shortfall”
has the meaning given in Schedule 21;
“Pension Surplus”
has the meaning given in Schedule 21;
“Periodic Safety Update Reports”
means the periodical reports containing the records referred to in Article 104
of Directive 2001/83/EC and in Article 24(3) of Regulation (EC) No 726/2004;
“Permitted Encumbrances”
means (i) all liens for taxes or assessments which are not yet due or delinquent
or the validity of which are being contested in good faith and (ii) all
landlords’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens and other
similar liens imposed by law, incurred in the ordinary course of business;
“Person”
means any individual, partnership, limited partnership, limited liability
company, joint venture, syndicate, sole proprietorship, corporation, body
corporate, unincorporated association, trust, trustee, executor, administrator
or other legal Personal representative, Governmental Authority or any other
legal entity;
“Planned Transfer”
has the meaning given in the Supply Agreement;
“Press Announcements”
means the press announcements to be issued by each of the Seller and the
Purchaser in a form agreed between the Seller and the Purchaser prior to the
Effective Date and included at Attachment 2;
“Prior CDA”
has the meaning given in Clause 33.134.1;
“Proceedings”
means any proceeding, investigation, suit, claim, re-examination or action
arising out of or in connection with this Agreement, whether contractual or
non-contractual, or the negotiation, existence, validity or enforceability of
this Agreement, including for the avoidance of doubt arbitration proceedings;
“Products”
means the finished dose form products sold under the Brand Names in the
Territory, in the SKU forms and in the Countries set out for each such SKU in
Schedule 8 (as the same may be increased by new SKUs in relation to the Brand
Names developed for a Country or Countries in the Territory prior to
Completion);
“Product Registrations”
means each of the product registrations (including all pending and dormant
product registrations), approvals, licences, registrations and authorisations
relating exclusively to the Commercialisation Business issued by Governmental
Authorities in the Territory, a list of which as at the Effective Date is set
out in Schedule 18;
“Product Registration Holder”
means the member of the Aspen Group or its nominee which holds the relevant
Product Registration;

15



--------------------------------------------------------------------------------



“Promote”
means any activity to market, promote or communicate the sale, supply or use of
a product, including advertising, discussing the product with doctors, patients
and other potential customers, making announcements, arranging and attending
medical/scientific meetings and invitations or sponsorship to attend
medical/scientific meetings and any other activities normally undertaken by a
pharmaceutical company’s sales force to implement marketing plans and strategies
aimed at encouraging the appropriate use of a particular prescription or other
pharmaceutical product, provided that “Promote” shall not include any actions
undertaken in connection with obtaining the Product Registrations, and
“Promotion” and other connected terms shall have a corresponding meaning;
“Property”
means freehold, leasehold or other immoveable property;
“Proposed Transaction”
means the transaction set out in this Agreement;
“Purchaser Fundamental Warranties”
has the meaning given in Schedule 5;
“Purchaser Indemnitee”
has the meaning given in Clause 30.2;
“Purchaser Warranties”
means the warranties set out in Clause 21;
“Purchaser’s Ancillary Transaction Agreements”
has the meaning given in Clause 21.2(A);
“Purchaser’s Group”
means the Purchaser, the Purchaser’s Affiliates and the Purchaser’s Associated
Undertakings from time to time;
“Receivables”
means all outstanding payments due to the Seller or to any other member of the
Aspen Group as at Completion for goods or services supplied or rights licensed
by it or on its behalf in the ordinary and usual course of carrying on the
Commercialisation Business (and in each case including such part of such amounts
as relate to VAT);
“Receiving Party”
has the meaning given in Clause 30.7(B);
“Registered IPR”
means all Transferring IPR and Licensed IPR that have been registered, filed,
certified or otherwise perfected or recorded with or by any Governmental
Authority or public registry or depository service;
“Relevant Aspen Group Employee”
means any employee of any member of the Aspen Group from time to time (other
than the Employees to be Transferred by Law, or the Subsequent Transferring
Employees who:
(i)is, or has been, directly or indirectly involved in the Commercialisation
Business or its sale; or
(ii)is, has been, or will be, directly or indirectly involved in Schedule 23 or
the preparation and/or implementation of the Transition Plan;

16



--------------------------------------------------------------------------------



“Relevant Indemnified Party”
has the meaning given in Clause 30.4;
“Relevant Indemnifying Party”
has the meaning given in Clause 30.4;
“Relevant Part”
means the relevant part of the Shared Commercialisation Business Contract or
Tender (as applicable) which relates exclusively to the Commercialisation
Business (or the relevant part of the Commercialisation Business that is
transferred to the Purchaser on Completion);
“Relevant Period”
means the period of twelve (12) calendar months ended on the Effective Date;
“Required Asset or Liability”
has the meaning given in Clause 11.3;
“Restricted Act”
has the meaning given in Clause 24.1;
“Retained Territory”
means all countries in the world, except for the Territory;
“Retirement Indemnities”
means retirement indemnities due to employees when they retire as provided in
the pharmaceutical industry;
“Seller Indemnitee”
has the meaning given in Clause 30.3;
“Seller Fundamental Warranties”
means the warranties set out in Paragraphs 1.1 to 1.6 (Capacity of the Seller
and the Designated Sellers), 2.1 to 2.4 (Ownership and Sufficiency of Assets),
and Paragraph 7 (inclusive) (Product Registrations), of Schedule 4;
“Seller Tier 2 Fundamental Warranties”
means the warranties set out in paragraphs 6 (Intellectual Property), 9.1 and
9.7 to 9.13 (Compliance with Laws; Regulatory Matters) of Schedule 4;
“Seller Warranties”
means the warranties set out in Schedule 4;
“Seller’s Ancillary Transaction Agreements”
has the meaning given in Paragraph 1.2 of Schedule 4;
“Seller’s Bank Account”
means the bank account of the Seller, details of which are set out in Schedule
19;
“Seller’s Solicitors”
means Slaughter and May, One Bunhill Row, London, EC1Y 8YY, United Kingdom;
“Seller Tax Warranties”
means the warranties set out in Paragraph Schedule 411 of Schedule 4;
“Separation”
means the separation of a Shared Commercialisation Business Contract, the effect
of which shall be that, with effect from whichever is the later of Completion
and the date of the relevant separation, the benefit and burden of the Relevant
Part is severed from such Shared Commercialisation Business Contract and an
agreement or arrangement equivalent to such Shared Commercialisation Business
Contract is entered into between the relevant counterparty and the Purchaser or
its Affiliate in respect of the Relevant Part;
“Service Document”
means a claim form, application notice, order, judgment or other document
relating to any Proceedings;
“Shared Commercialisation Business Contracts”
means the contracts set out in Part B of Schedule 11, which relate both:
(i)to the Commercialisation Business or any part of the Commercialisation
Business to be transferred to the Purchaser (or any Designated Purchaser); and
(ii)to any other business of the Aspen Group (including, for the avoidance of
doubt, the business of Commercialising products under the Brand Names in the
Retained Territory), any part of the Commercialisation Business which is not
transferred to the Purchaser (or any Designated Purchaser) on Completion, any
product other than the Products or any Excluded Asset,
and “Shared Commercialisation Business Contract” shall mean any of them;
“SKU”
means a stock keeping unit;
“Subsequent Transferring Employees”
has the meaning given in Schedule 21;

17



--------------------------------------------------------------------------------



“Supply Agreement”
means the manufacturing and supply agreement entered into by Aspen Notre Dame de
Bondeville (an Affiliate of the Seller), and the Purchaser;
“Tax” or “Taxation”
collectively, means: (i) any fiscal charges or taxes of any nature whatsoever
due by either Party in any jurisdiction, including capital gains tax, dividends
tax, employees tax and employment-related levies and income tax; (ii) any duty
or levy, including customs duty, securities transfer tax, skills development
levies, stamp duty and unemployment insurance fund contributions in any
jurisdiction; (iii) all forms of withholding taxes in any jurisdiction; and/or
(iii) any taxation arising from new assessments and/or the reopening of any
previous assessments, imposed by any Applicable Law administered by the Tax
Authorities, including any interest or penalties or other taxes or auxiliary
payments imposed or levied as a result of any of the above;
“Tax Authority”
means any Governmental Authority exercising any authority to impose, regulate or
administer the imposition of Tax in any jurisdiction;
“Tax Return”
means any declaration, statement, report, return or other document filed or
required to be filed with any Tax Authority in connection with the assessment,
collection or determination of any Tax or the administration of any Applicable
Laws relating to any Tax;
“Technical Transfer”
means the transfer of the Transferring Know-How and Licensed Know-How in respect
of the Products;
“Tenders”
means any contracts, arrangements or agreements, to which a member of the Aspen
Group is a party (itself or through an agent) with a Third Party, entered into
following a call for a tender by the relevant Third Party, for the supply by
Aspen Group of products including the Products in a Country in the Territory,
and which are current or unperformed as at Completion or in respect of which any
member of the Aspen Group has any liability or obligation (whether actual or
contingent, known or unknown), as listed in Schedule 10;
 “Territory”
means Albania, Andorra, Austria, Belgium, Bosnia-Herzegovina, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Kosovo, Latvia, Liechtenstein, Lithuania,
Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Norway,
Poland, Portugal, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain,
Sweden, Switzerland, United Kingdom;
“Third Party”
means any Person other than the Parties or their respective Affiliates and
permitted successors and assigns;
“Third Party Claim”
has the meaning given in Clause 30.4;

18



--------------------------------------------------------------------------------



“Third Party IPR”
means the Intellectual Property that is licensed or sub-licensed to a member of
the Aspen’s Group as listed in
Schedule 13;
“Trade Marks”
means trademarks, service marks, brand names, logos, devices, symbols, designs,
get up and/or trade dress (or any combination thereof), any registrations or
applications for registration therefor;
“Transaction Affected Employees”
means collectively the Employees to be Transferred by Law, the Subsequent
Transferring Employees and the Additional Employees;
“Transaction Liability Cap”
means the amount equal to thirty percent (30%) of the Commercialisation Business
Consideration;
“Transfer Taxes”
means any federal, state, country, local, use, transfer, conveyance, documentary
transfer, stamp, recording, registration or other similar Tax (including any
notarial fee) imposed in connection with, or otherwise relating to, this
Agreement, including any interest or penalties or other taxes or auxiliary
payments imposed or levied;
“Transferring Domain Name Assignment”
means the assignment in the Agreed Form in respect of the Transferring Domain
Names;
“Transferring Domain Names”
means the domain names listed in Schedule 15;
“Transferring IPR”
means any and all Intellectual Property owned by the Aspen Group that
exclusively relates to the Manufacture or Commercialisation of the Products, and
the Aspen Retained De-Commercialised Products; provided that the Dossier IPR
will transfer to the Purchaser of the relevant product registration in respect
of such Aspen Retained De-Commercialised Product pursuant to Clause 13.6, in or
for the Territory, including, but not limited to, the Dossier IPR, the
Transferring Domain Names, the Transferring Marks and the Transferring Patents
and Registered Designs, but excluding the Excluded IPR, the Aspen House Marks
and the Transferring Know-How;
“Transferring Know-How”
means any and all Know-How owned by the Aspen Group that relates exclusively to
the Manufacture or Commercialisation of the Products in or for the Territory,
but excluding the Excluded IPR and Aspen House Marks;
“Transferring IPR Assignments”
means the assignments in the Agreed Form in respect of the Transferring IPR
which is the subject of a registration or an application for registration;
“Transferring Marks”
means the Trade Marks listed in Schedule 14;
“Transferring Patents and Registered Designs”
means the Patents and Registered Designs in Schedule 17;
“Transferring Tenders”
means the Tenders other than the Non-Transferring Tenders;
“Transition Plan”
has the meaning given in Schedule 23;

19



--------------------------------------------------------------------------------



“VAT”
means goods and services tax, sales tax or other value-added tax or its
equivalent imposed by any Tax Authority in any jurisdiction, including any
interest or penalties or other taxes or auxiliary payments imposed or levied;
“Warranted Product Registrations”
means the Product Registrations listed in Part A of Schedule 18;
“Warranties”
means the Seller Warranties and the Purchaser Warranties; and
“Working Hours”
means 9.00 a.m. to 5.00 p.m.

1.2In this Agreement and the Schedules and Attachments to it, unless otherwise
specified:
A.a reference to any statute, regulation or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, consolidated, amended, modified, extended or re-enacted except to the
extent that any such amendment, modification, extension or re-enactment after
the Effective Date would increase or extend the liability of any Person under or
pursuant to this Agreement;
B.references to a “company” shall be construed so as to include any corporation
or other body corporate, wherever and however incorporated or established;
C.references to the singular shall include the plural and vice-versa;
D.a “holding company” and a “subsidiary” mean a holding company and subsidiary
as defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c) of the Companies Act 2006, as a member of another
company even if its shares in that other company are registered in the name of
(i) another Person (or its nominee), whether by way of security or in connection
with the taking of security, or (ii) its nominee;
E.a “subsidiary undertaking” means a subsidiary undertaking as defined in
section 1162 of the Companies Act 2006 and a company shall be treated, for the
purposes only of the membership requirement contained in subsections 1162(2)(b)
and (d) of the Companies Act 2006, as a member of another company even if its
shares in that other company are registered in the name of (i) another Person
(or its nominee), whether by way of security or in connection with the taking of
security, or (ii) its nominee;
F.the expressions “allotment”, “debentures” and “Undertaking” shall have the
meaning given in the Companies Act 2006;
G.a Person shall be treated as being connected with another if that Person is
connected with another within the meaning of sections 1122 and 1123 CTA 2010;
H.any question as to whether a Person “controls” another (including for the
purposes of the definition of “Affiliate”) shall be determined in accordance
with the provisions of section 1124 CTA 2010 (and “controlled” shall be
construed accordingly);
I.references to writing shall include any modes of reproducing words in a
legible and non-transitory form, and accordingly shall exclude e-mail and other
transitory modes;
J.references to times of day are to London time;
20



--------------------------------------------------------------------------------



K.any reference to a “day” (including within the phrase “Business Day”) shall
mean a period of twenty four (24) hours running from midnight to midnight;
L.references to “so far as the Seller is aware”, the knowledge, information,
belief or awareness of the Seller or any similar expression shall be construed
as a reference to the actual knowledge, awareness, information or belief as at
the Effective Date of Gus Attridge, Peter Gibb, Lorraine Hill, Shivani Singh and
Kurt Drieselmann, in each case having made due and reasonable enquiry of their
direct reports;
M.references to “so far as the Purchaser is aware” the knowledge, information,
belief or awareness of the Purchaser or any similar expression shall be
construed as a reference to the actual knowledge, awareness, information or
belief as at the Effective Date of David Bayles, in each case having made due
and reasonable enquiry of their direct reports;
N.unless the context otherwise requires, where any provision of this Agreement
or any Schedule or Attachment to it is qualified or phrased by reference to
materiality, such reference shall, unless specified to the contrary, be
construed as a reference to materiality in the context of the Commercialisation
Business, taken as a whole;
O.references to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than England, be
treated as including what most nearly approximates in that jurisdiction to the
English legal term;
P.references in any Warranty to any monetary sum expressed in Euros shall, where
such sum is referable in whole or in part to a particular jurisdiction, be
deemed to be a reference to an equivalent amount in the local currency of that
jurisdiction translated at the Exchange Rate;
Q.the rule known as the ejusdem generis rule shall not apply, and accordingly,
general words introduced by the word “other” shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things;
R.the use of the words “includes” or “including” shall be deemed to say also
“without limitation”; and
S.general words shall not be given a restrictive meaning by reason of the fact
that are followed by particular examples intended to be embraced by the general
words;
T.any indemnity or covenant to pay (the “Payment Obligation”) being given on an
“after-Tax basis” or expressed to be “calculated on an after-Tax basis” means
that the amount payable pursuant to such Payment Obligation (the “Payment”)
shall be calculated in such a manner as will ensure that, after taking into
account:
i.the amount of any withholding Tax which must be deducted from the Payment by
law and any Tax which becomes payable by the recipient of the Payment (or a
member of the Aspen Group or the Purchaser’s Group, as the case may be) as a
result of the Payment being subject to Tax in the hands of that Person; and
ii.the amount and timing of any Tax benefit which is obtained by the recipient
of the Payment (or a member of the Aspen Group or the Purchaser’s Group, as the
case
21



--------------------------------------------------------------------------------



may be) to the extent that such Tax benefit is attributable to the matter giving
rise to the Payment Obligation or to the receipt of the Payment,
U.which amount and timing is to be determined by the auditors of the recipient
at the shared expense of the Seller and the Purchaser and is to be certified as
such to the Party making the Payment, the recipient of the Payment is in no
better and no worse Tax position as that in which it would have been if the
matter giving rise to the Payment Obligation had not occurred;
V.unless specified to the contrary, references to “indemnify” and “indemnifying”
any Person against any circumstance include indemnifying and holding that Person
harmless on an after-Tax basis and:
i.the provisions of Clause 30 shall apply to such indemnification;
ii.references to the Purchaser indemnifying each member of the Aspen Group shall
constitute undertakings by the Purchaser to the Seller for itself and on behalf
of each other member of the Aspen Group; and
iii.references to the Seller indemnifying each member of the Purchaser’s Group
shall constitute undertakings by the Seller to the Purchaser for itself and on
behalf of each other member of the Purchaser’s Group;
W.other than in Clause 35 of this Agreement, references to “costs” and/or
“expenses” incurred by a Person shall not include any amount in respect of such
costs or expenses for which either that Person or any member of its Group for
the purposes of any VAT is entitled to credit or repayment; and
X.where any provision is qualified or phrased by reference to the “ordinary
course of business”, that reference shall be construed as meaning the customary
and usual course of trading for the business of the Commercialisation Business
during the twelve (12) months prior to the Effective Date.
2Sale and purchase of the Commercialisation Business Assets
2.1On the terms and subject to the conditions set out in this Agreement:
A.the Seller agrees to sell or procure the sale of the Commercialisation
Business and of the Commercialisation Business Assets;
B.the Seller, on behalf of itself and each Designated Seller (as applicable),
agrees to sell, and does hereby sell, the Commercialisation Business Assets to
the Purchaser or the Designated Purchaser(s) (as applicable); and
C.the Purchaser agrees to:
i.purchase, and does hereby purchase, or procure the purchase by the relevant
Designated Purchaser(s) of, the Commercialisation Business and the
Commercialisation Business Assets; and
ii.assume all Assumed Liabilities,
22



--------------------------------------------------------------------------------



in each case free from all Encumbrances (other than Permitted Encumbrances) as
at and with effect from Completion (or as otherwise provided in this Agreement),
without prejudice to the Aspen Group’s rights to Commercialise products under
the Brand Names in the Retained Territory and/or Manufacture the Products in the
Territory for Commercialisation in the Retained Territory, and to perform its
obligations under the Supply Agreement.
2.2For the purposes of Clause 2.1 and this Agreement, the “Commercialisation
Business Assets” shall mean:
A.the Commercialisation Business Goodwill;
B.(subject to Clause 2.3(O)), the benefit (subject to the burden) of the
Commercialisation Business Contracts, the Relevant Part of the Shared
Commercialisation Business Contracts, the Non-Transferring Tenders, the
Transferring Tenders (subject to Third Party consents and in accordance with
Clause 13) the Product Registrations (which shall be transferred subject to and
in accordance with Clause 16 and the terms of B; and
C.the Transferring IPR and Transferring Know-How (which shall be transferred
subject to and in accordance with the terms of Clause 2.4 and Clause 23;
D.the Commercialisation Business Records.


2.3There shall be excluded from the term “Commercialisation Business Assets” any
assets or rights not listed in Clause 2.2, those assets and rights expressly
excluded by the definition of any category of Commercialisation Business Assets
listed above, and the following assets (the “Excluded Assets”):
A.the Excluded Contracts;
B.the Excluded IPR;
C.any other Intellectual Property which does not constitute Transferring IPR or
Transferring Know-How;
D.the Excluded Commercialisation Business Records;
E.the Receivables;
F.the Aspen Retained De-Commercialised Products, provided that in the event that
the Purchaser elects to take transfer of a product registration in respect of an
Aspen Retained De-Commercialised Products pursuant to Clause 13.6, such Aspen
Retained De-Commercialised Product shall no longer be considered an Excluded
Asset;
G.cash in hand or in a bank account of any member of the Aspen Group;
H.subject to Clause 18, the benefit of any rights in respect of any insurance
policy (whether issued by any Third Party or any other Person) of the Seller or
any Designated Seller or any other member of the Aspen Group relating to the
Commercialisation Business or any of the Commercialisation Business Assets;
23



--------------------------------------------------------------------------------



I.any and all causes of action and claims of any member of the Aspen Group in
either case arising out of or relating to any Excluded Liability or any of the
Excluded Assets;
any and all (i) causes of action and/or claims of any member of the Aspen Group
existing at Completion (including remedies thereunder), and (ii) amounts due to
any member of the Aspen Group in respect of claims, actions or judgments, which
in either case relate to the Commercialisation Business or any of the
Commercialisation Business Assets but only to the extent arising in respect of,
or otherwise attributable to, the period before the Completion Time.
J.any books and records or other information to the extent relating to the sale
or proposed sale of the whole or part of the Commercialisation Business
including such information which relates to the negotiation of the transactions
contemplated by this Agreement;
K.any Property in which the Seller or any other member of the Aspen Group has
any right, title or interest;
L.all current and former employees, consultants, individual independent
contractors, temporary workers or similar individuals of the Seller or any
member of the Aspen Group, and all such individuals who have or are currently
performing services for the Seller or any member of the Aspen Group, other than
the Transaction Affected Employees;
M.any right to repayment of any Tax relating to the Commercialisation Business
attributable to the period before the Completion Time;
N.the Inventory; and
O.the benefit of (including any obligation on a counterparty to make a payment
under) the Commercialisation Business Contracts, the Shared Commercialisation
Business Contracts, the Transferring Tenders and any Non-Transferring Tenders,
to the extent that such benefit accrues or falls due to be performed, or arises
in respect of the period or should have been performed, before the Completion
Time.
Notwithstanding any other provision of this Agreement, each member of the Aspen
Group shall retain its respective rights, title and interest in and to, and no
member of the Purchaser’s Group shall obtain any rights, title, interest,
liabilities or obligations in or to, the Excluded Assets pursuant to this
Agreement.
2.4For clarity, Clause 2.1 is an assignment of such of the Transferring IPR with
effect from Completion; the assignment of any Transferring IPR which is
registered or which is the subject of an application for registration shall be
perfected by the execution of the Transferring IPR Assignments.
2.5Part 1 of the Law of Property (Miscellaneous Provisions) Act 1994 shall not
apply for the purposes of Clause 2.
24



--------------------------------------------------------------------------------



3.Conditions Precedent; Termination
Anti-trust and Foreign Investment
3.1Completion is conditional upon the Competition Conditions and the Foreign
Investment Conditions.
3.2The Purchaser shall use all reasonable efforts to procure satisfaction of the
Competition Conditions and Foreign Investment Conditions promptly after
Effective Date and in any event on or before the Long Stop Date. Such reasonable
efforts shall include the Purchaser taking, as promptly as practicable, all
steps necessary, proper or advisable to obtain the consents, approvals or
actions required in order to satisfy the Competition Conditions and Foreign
Investment Conditions including (to the extent such filings have not been made
prior to the Effective Date) using all reasonable efforts to make any
appropriate filing or filings (with the co-operation of the Seller) in all
jurisdictions which are the subject of a Competition Condition or Foreign
Investment Condition as soon as reasonably practicable after the Effective Date.
In addition, the Purchaser shall:
A.notify the Seller (or advisers nominated by the Seller), and provide copies to
the Seller (or to advisers nominated by the Seller), of any material
communications (whether written or oral) from any Governmental Authority in
relation to obtaining any such consent, approval or action;
B.provide the Seller (or advisers nominated by the Seller) with draft copies of
all submissions and material communications intended to be sent to Governmental
Authorities at such time as will allow the Seller a reasonable opportunity to
provide comments on such submissions and communications before they are
submitted or sent, take into account any reasonable comments received from the
Seller, and provide the Seller (or such nominated advisers) with copies of all
such submissions and communications in the form submitted or sent, provided that
submissions and material communications provided to the Seller may exclude
Confidential Information which is confidential to the Purchaser’s Group (in the
event that the Purchaser excludes such Confidential Information from a
submission or material communication pursuant to this Clause 3.2(B) it shall at
the same time provide to advisers nominated by the Seller a version of the
submission or material communication which includes the Confidential Information
on the basis that the advisers shall not transmit the Confidential Information
to the Seller or any member of the Aspen Group);


C.give the Seller (or advisers nominated by the Seller) reasonable notice of,
and the opportunity to participate in, all meetings and telephone calls with any
such Governmental Authority; and


D.notify the Seller (or advisers nominated by the Seller) promptly on becoming
aware that any of the consents or approvals specified in the Competition
Conditions or Foreign Investment Conditions have been obtained.
25



--------------------------------------------------------------------------------



3.3The Purchaser shall be responsible for all filing fees to be paid to any
Governmental Authority in relation to obtaining any consents or approvals
required to satisfy each of the Competition Conditions.
3.4The Seller, using its reasonable endeavours, as required under Applicable
Law, shall (and shall procure that each member of the Aspen Group shall) (i)
co-operate with and provide all reasonable, proper or advisable assistance to
the Purchaser to enable it to obtain any consents, approvals or actions required
to satisfy the Competition Conditions and Foreign Investment Conditions,
including making any filing required to be made by the Seller to an Foreign
Investment Authority, provided that where reasonably possible and/or as may be
required under Applicable Law, any such filing, submission and material
communication from the Seller to any Foreign Investment Authority is approved by
the Purchaser prior to submission, and (ii) in accordance with Applicable Law,
promptly provide the Purchaser with any document or information in its control
or possession that is reasonably required to obtain any clearances that are
needed to satisfy the Competition Conditions and Foreign Investment Conditions,
provided that documents and information provided to the Purchaser must exclude
information which is confidential to the Aspen Group (in the event that the
Seller excludes such Confidential Information from a submission or material
communication pursuant to this Clause 3.4 it shall at the same time provide to
advisers nominated by the Purchaser a version of the submission or material
communication which includes the Confidential Information on the basis that the
advisers shall not transmit the Confidential Information to the Purchaser).


3.5Neither Party shall be obligated to enter into or effect any undertakings,
commitments, divestments, conditions, obligations, measures, undertakings and/or
modifications, consents decrees, settlements or analogous procedures to enable
approval of the Proposed Transaction by any Competition Authority or Foreign
Investment Authority.


Aspen’s Funders’ Consent
3.6Completion is conditional upon the fulfilment of the condition set out in
Part C of Schedule 2.
3.7The Seller shall use all reasonable endeavours to fulfil or procure the
fulfilment of the condition set out in Part C of Schedule 2 as soon as possible
and in any event on or before the Long Stop Date.
3.8The Purchaser shall, or shall procure that, the other members of the
Purchaser’s Group shall, provide the Seller with such information and assistance
as may reasonably be requested by the Seller for the purposes of obtaining the
funders’ consent.
3.9The Seller shall comply with the provisions of Clause 31 in fulfilling the
condition set out in Part C of Schedule 2.
3.10The condition set out in Part C of Schedule 2 may not be waived.
26



--------------------------------------------------------------------------------



3.11The Seller undertakes to keep the Purchaser informed as to the progress
towards the satisfaction of the condition set out in Part C of Schedule 2.
3.12The Seller shall bear the costs and expenses incurred in connection with the
actions undertaken in order to satisfy the condition set out in Part C of
Schedule 2, including any out-of-pocket expenses of the Purchaser.
3.13Other Conditions Precedent
3.14This Agreement:
Ais conditional upon the conditions set out in Part D of Schedule 2;
Bin Germany (including for the avoidance of doubt the agreement to transfer the
employment of the Employees to be Transferred by Law in Germany), is also
conditional upon the condition set out in Part D of Schedule 2, to the extent
not satisfied or waived by the Parties prior to the Effective Date; and
3.15The condition set out in Part D Schedule 2 may be waived, in whole or in
part, only with the consent of the Seller and the Purchaser.
Inform and Consult Obligations
3.16The Parties shall use all their reasonable endeavours to fulfil or procure
the fulfilment of the condition set out in Part D of Schedule 2 as soon as
possible and in any event on or before the Long Stop Date and in particular,
shall comply with their respective obligations set out in Schedule 2.
3.17The Seller, the Purchaser and each of their respective Affiliates shall bear
their own costs and expenses incurred in connection with actions undertaken in
order to comply with their obligations set out in Clause 3.16.
Third Party Consents
3.18The Purchaser’s obligations with respect to Completion are conditional upon
the fulfillment of the condition set out in Part E of Schedule 2.
Representations and Warranties
3.19The Purchaser’s obligations with respect to Completion are subject to the
Seller Warranties being true and correct in all material respects as if made at
and as of the Completion Date other than the Seller Warranties that speak as of
a specific date or time (which shall be true and correct as of such date or
time).
3.20The Seller’s obligations with respect to Completion is subject to the
Purchaser Warranties being true and correct in all material respects as if made
at and as of the Completion Date
27



--------------------------------------------------------------------------------



other than the Purchaser Warranties that speak as of a specific date or time
(which shall be true and correct as of such date or time).
Performance of Obligations
3.21The Purchaser’s obligations with respect to Completion are subject to the
Seller having performed or complied in all material respects with all of the
Seller’s covenants and agreements under this Agreement to be performed or
complied prior to Completion.
3.22The Seller’s obligations with respect to Completion are subject to the
Purchaser having performed or complied in all material respects with all of the
Purchaser’s covenants and agreements under this Agreement to be performed or
complied prior to Completion.


No Material Adverse Effect
3.23Completion is conditional upon, between the Effective Date and the
Completion Date, there shall not have occurred, and be continuing, any Material
Adverse Effect.
General; Termination
3.24This Agreement, subject to Clause 39, may be terminated at any time prior to
the Completion Date as set forth below and be of no further effect, and the
Parties shall be released and discharged from their respective obligations under
this Agreement, provided that such termination of this Agreement shall be
without prejudice to the rights and liabilities of the Parties in respect of any
breach of this Agreement occurring before the termination:
3.25By either Party, if any of the other Party’s conditions set out in this
Clause 3 or in Schedule 2, (i) becomes incapable of being satisfied, through no
act or omission of the relevant Party, and where permitted not waived or (ii) is
not satisfied, or where permitted waived, on or before 5.00 p.m. on the Long
Stop Date;


3.26By both Parties by mutual agreement; or


3.27By either Party, if a Governmental Authority has enacted, promulgated,
issued, entered or enforced (i) any Applicable Law prohibiting the transactions
contemplated hereby or making them illegal, or (ii) any injunction, judgment,
order or ruling or taking any other action, in each case, permanently enjoining,
restraining or prohibiting the transactions contemplated hereby, which becomes
final and non-appealable; provided that a Party may not terminate this Agreement
pursuant to this sub-clause (C) if the basis for such termination results from a
material breach by such Party of any of its agreements or covenants contained in
this Agreement.
28



--------------------------------------------------------------------------------



4.Pre-Completion undertakings
4.1From the Effective Date until the Completion Date, the Purchaser shall not,
pursuant to this Agreement, be entitled to:
A.receive detailed commercially sensitive information about the Aspen Group and
its activities and included in the Data Room, or pursuant to a clean team
arrangement or other appropriate mechanism to preserve confidentiality;
B.provide instructions to any member of the Aspen Group on how to carry out its
ordinary course of business, or in respect of any act that would not have a
negative impact on the value of the Purchaser’s investment in the
Commercialisation Business; or


C.exercise decisive influence over any member of the Aspen Group or otherwise
obtain rights not necessary to preserve the value of the Commercialisation
Business.


4.2Subject to Clause 4.3, between the Effective Date and Completion, the Seller
using commercially reasonable efforts shall, or shall cause the applicable
member of the Aspen Group to:
A.maintain, prosecute, enforce, protect and retain any and all Transferring IPR
and ensure that all filings, payments, and notifications required to be made in
respect of the same are made in accordance with past practice;
B.progress, in accordance with past practice during the Relevant Period, any
enforcement activities, applications, submissions, filings or other
correspondence initiated by such member of the Aspen Group prior to the
Effective Date in respect of the Commercialisation Business;


C.pay all of its liabilities and Taxes relating to the Commercialised Business
Assets when due, subject to good faith disputes over such liabilities or Taxes;


D.use commercially reasonable efforts to (preserve good relationships with its
employees, licensors, licensees, suppliers, customers, contractors and other
persons with which the Seller has business relations with respect to the
Commercialised Business Assets. For the avoidance of doubt, the foregoing shall
not apply in relation to (i) any employee redundancy and/or restructuring
process, and (ii) activities related to the Aspen Retained De-Commercialised
Products;


E.promptly notify the Purchaser of any event or occurrence that would cause any
covenant or agreement to fail to be performed in all material respects, any
Seller Warranty to fail to be true and correct in all material respects at
Closing, or which results in any Encumbrance on any of the Commercialised
Business Assets,
29



--------------------------------------------------------------------------------





F.maintain in force (or procure that there is maintained in force) each
Warranted Product Registration then held by the Seller or the Aspen Group; the
Seller shall not voluntarily amend, cancel or surrender any Warranted Product
Registration then held by the Seller or the Aspen Group unless required to do so
under Applicable Laws, or by any Governmental Authority.
unless (in any case) requested in writing by the Purchaser or required by any
applicable Governmental Authority.
4.3Subject to Clause 4.3, between the Effective Date and Completion, the Seller
shall not, and shall cause the applicable member of the Aspen Group not to:
A.sell, license, lease, encumber, pledge or transfer, or agree to sell, license,
lease, encumber, pledge or transfer, any of the Commercialised Business Assets
or enter into any Contract, in writing or otherwise, to take such action;
B.cancel any material debts or waive any material claims or rights relating to
the Commercialised Business Assets or enter into any Contract, in writing or
otherwise, to take such action;


C.incur, assume or guarantee any indebtedness for borrowed money relating to the
Commercialised Business Assets, other than trade debt incurred in the ordinary
course of business or enter into any Contract, in writing or otherwise, to take
such action;


D.commence, settle or agree to settle any Proceeding that would affect in any
adverse manner the Commercialised Business Assets or enter into any Contract, in
writing or otherwise, to take such action;


E.change any pricing terms in effect as of the date hereof, or provide discounts
or other incentives for the Products, in each case, other than changes in the
ordinary course of business consistent with past practice or enter into any
Contract, in writing or otherwise, to take such action;


F.enter into any contracts relating to the Commercialised Business Assets, other
than standard purchase orders made in the ordinary course of business and
consistent with past practice and agreements concluded pursuant to this
Agreement;


G.amend, modify, prematurely terminate, or breach, or waive any material rights
or remedies under, any Commercialisation Business Contract, the Relevant Part of
any Shared Commercialisation Business Contract, Transferring Tender or Non-
30



--------------------------------------------------------------------------------



Transferring Tender, other than as required to effect separation to give effect
to this Agreement or enter into any Contract, in writing or otherwise, to take
such action; and


H.take any action or fail to take any action that would cause a Material Adverse
Effect.


4.4Clauses 4.2 and 4.3 shall not operate so as to restrict or prevent:
A.any matter reasonably undertaken in response to events beyond the control of
any member of the Aspen Group with the intention of minimising any adverse
effect of such events where it is not reasonably practicable in the
circumstances for the Seller to have obtained the consent of the Purchaser
before such matter is undertaken provided that the Seller shall inform the
Purchaser in writing of the relevant matter and circumstances as soon as
reasonably practicable after becoming aware of the same;
B.an increase in the quantity of Products or products under the Brand Names
distributed to or held in any Country or Countries where in the reasonable
opinion of the Seller such increase is necessary or desirable in connection with
(i) the renewal of a Product Registration in that Country and/or (ii) any change
or anticipated change in Applicable Laws, provided that the Seller shall, to the
extent reasonably practicable and permitted by Applicable Laws, inform the
Purchaser in writing and consult with the Purchaser in good faith prior to
effecting any such increase that is material;


C.fluctuations in the quantity of Products or products under the Brand Names
distributed to or held in any Country or Countries where in the reasonable
opinion of the Aspen Group, such fluctuations are necessary or desirable in
order to minimise the effects of parallel imports upon sales of Products or
products under the Brand Names;


D.the completion or performance of any obligations undertaken pursuant to any
contract or arrangement entered into and disclosed to the Purchaser prior to the
Effective Date, to the extent that such completion or performance is due prior
to Completion;


E.any matter contemplated by any Ancillary Transaction Agreements, including for
the avoidance of doubt Planned Transfers, and consequential stock builds and//or
in-market sales, necessary to ensure regulatory compliance and continuity of
supply, or any action taken by any member of the Aspen Group pursuant to this
Agreement, any Ancillary Transaction Agreement or the Transition Plan;


F.any action or omission which any member of the Aspen Group is required to take
or omit to take by any Applicable Laws, or a Tax Authority or Governmental
Authority,
31



--------------------------------------------------------------------------------



provided that the Seller shall inform the Purchaser in writing of the action or
omission as soon as reasonably practicable after becoming aware of the same;


G.any disposal of Initial Stock, obsolete assets or redundant assets, or any
payment of cash, in each case in the ordinary course of trading provided that
the Seller shall, insofar as it is reasonably practicable to do so, inform the
Purchaser in writing and consult with the Purchaser in good faith prior to
effecting any such disposal of Initial Stock, obsolete assets or redundant
assets;


H.any matter or action undertaken in response to (i) any notice, request, order,
demand or correspondence received from any Governmental Authority in connection
with any Product, or (ii) incidents concerning Products, in any such case in
accordance with the policies and procedures of the Aspen Group from time to time
in force, which matter or action may include, without limitation to the
generality of the foregoing, instigating recalls of Products or issuing safety
notifications in respect of relevant Products, provided that the Seller shall,
insofar as it is reasonably practicable to do so, inform the Purchaser in
writing and consult with the Purchaser in good faith prior to effecting any such
matter or action which is material in accordance with the SDEAs executed
pursuant to the Supply Agreement;


I.any repackaging of any Product provided that such repackaging is in compliance
with Applicable Laws; or


J.any employee redundancies and/or restructuring processes or activities
relating to the Aspen Retained De-Commercialised Products.


4.5Without derogating from the other provisions of this Clause 4 but subject to
the provisions of Clause 33 and Applicable Laws, between the Effective Date and
the Completion Date, the Seller shall, and the Seller shall procure that the
Seller’s Affiliates shall, provide access to, and share with, the Purchaser and
the member of the Purchaser’s Group, information in accordance with, and on the
terms and conditions of Schedule 22. Each Party shall, and shall procure that
each member of its Group shall, and their respective employees and contractors
shall, comply with the principles set out in Schedule 22 of this Agreement in
relation to any Personal information supplied by the other Party or its Group
under or in connection with this Agreement, or any other Ancillary Transaction
Agreements.
5.Consideration
5.1The aggregate consideration for the sale of the Commercialisation Business
Assets shall be:
A.the payment by the Purchaser of the Commercialisation Business Consideration;
and
32



--------------------------------------------------------------------------------



B.the assumption by the Purchaser of the Assumed Liabilities.


5.2The Commercialisation Business Consideration shall be payable in accordance
with Clause 9, and may only be adjusted as is expressly provided for in this
Agreement.


5.3The Commercialisation Business Consideration payable for the
Commercialisation Business Assets shall be apportioned as set out in Schedule 6,
and such apportionments shall be adopted by the Parties and the respective
Groups for the purposes of all or any Tax arising out of or in connection with
this Agreement.


5.4For the avoidance of doubt, it is understood and agreed by the Parties that
any valuation of assets and liabilities used in order to determine the
Commercialisation Business Consideration payable for the Commercialisation
Business Assets pursuant to Clause 5.3 is not intended to be, and shall not be
interpreted as, any Assurance by any Party as to the value of the assets and
liabilities being transferred.


5.5If any payment under this Agreement is late, interest shall accrue on the
past due amount at the Agreed Rate.


6.Orgaran New Business Opportunities
The provisions of Schedule 7 shall apply to the Orgaran New Business
Opportunities.
7.Guarantees
The Purchaser, for itself and its successors and assigns, covenants that, at any
time and from time to time on or after Completion, it will execute and deliver,
or procure the execution and delivery of, all such instruments of assumption and
acknowledgements or take such other action as the Seller may reasonably request
in order to effect the release and discharge in full of any Assurance given by
any member of the Aspen Group to any Person in respect of any Assumed Liability,
and the Purchaser’s assumption of, and the substitution of an appropriate member
of the Purchaser’s Group as the primary obligor in respect of, each such
Assurance shall be, in each case, on a non-recourse basis to the Aspen Group.
Pending such release and discharge, the Seller shall keep such Assurances in
place, and the Purchaser hereby agrees with the Seller (on behalf of itself and
each member of the Aspen Group) that it will assume and pay and discharge when
due, and hereby indemnifies the Seller and each member of the Aspen Group from
any and all actions, claims, demands, proceedings, judgments, liabilities, loss,
damages, payments, costs and expenses arising out of or relating to the holding
and maintenance of, all such Assurances. For the avoidance of doubt, the
provisions of this Clause 7 shall not apply to Assurances in respect of any
Excluded Liability.
33



--------------------------------------------------------------------------------



8.Tax and VAT
8.1The Parties will be liable for their own Tax in relation to this Agreement
and will treat the transactions, for Tax purposes, in accordance with the terms
of this Agreement.
8.2The Parties agree that their respective group tax functions will fully
cooperate with each other in relation to any reasonable request for information
required for the purpose of preparing and filing any Tax Return or any audit,
investigation, dispute or appeal of raised by any Tax Authority but only to the
extent that:
A.it is legally permissible to provide the requested information; and
B.the disclosure would not breach any duty of confidentiality or waive
privilege.
Each Party shall bear its own costs in meeting its obligations under this Clause
8.2.
8.3The Purchaser will be liable for all Transfer Taxes arising from this
Agreement.
8.4The Seller and the Purchaser shall and shall procure that the respective
members of their Group shall cooperate with each other to take such steps as are
lawful and reasonable to optimise the Tax treatment of, and Tax consequences
arising from this Agreement.
8.5Any amounts payable by either Party under this Agreement (“Payments”) shall
be paid free and clear of all deductions, withholdings, set-offs or
counterclaims whatsoever save only as may be required by law.


8.6To the extent that any withholding tax is payable in terms of this Agreement,
the withholding tax will be deducted from the amount that is due to the
recipient thereof and the Party responsible for withholding shall pay the
withholding tax to the Tax Authority within the required timeframe. The Person
withholding the tax will provide the other Party with proof of payment of that
withholding tax within a reasonable period of time. If the withholding tax rate
can be legally reduced in terms of an international double taxation agreement,
the Parties agree to co-operate with one another to secure the reduced
withholding tax rate. Notwithstanding the foregoing, in the event a Party
assigns its rights and obligations under this Agreement or otherwise makes
payment from a jurisdiction other than the jurisdiction in which such Party has
organised (each an “Assignment”), and immediately after such Assignment the
amount of Tax required to be withheld on any payment pursuant to this Agreement
is greater than the amount of such Tax that would have been required to have
been withheld absent such Assignment, then such increased withholding Tax shall
be borne by the Party making such Assignment.


8.7The Parties agree that, based on Applicable Laws as of the Effective Date, no
VAT is chargeable on any amount payable hereunder. To the extent that one Party
makes a taxable supply of goods or services to another Party under this
Agreement for VAT purposes and is
34



--------------------------------------------------------------------------------



liable to account for such VAT to the appropriate Tax Authority, the
consideration shall be exclusive of VAT and the Party receiving the supply shall
pay the VAT to the Party making the supply in addition to the consideration and
simultaneously the Party making the supply shall provide the Party receiving the
supply with a valid VAT invoice that meets the requirements laid down by the Tax
Authority in the country giving rise to the VAT liability. For the avoidance of
doubt, even where no VAT is chargeable by the seller or supplier of the goods or
services, invoices shall always be issued by such Party to the recipient of the
goods or services.
8.8Where any payment is made under this Agreement pursuant to an indemnity,
compensation or reimbursement provision (including for breach of any of the
Warranties) and that sum is subject to a charge to Taxation (other than income
tax, corporation tax or capital gains tax) in the hands of the recipient, the
sum payable shall be increased to such sum as will ensure that after payment of
such Taxation the recipient shall be left with a sum equal to the sum that it
would have received in the absence of such a charge to Taxation, and after
giving credit for any Tax relief available to the recipient (or any Affiliate of
or Person with an interest in such recipient) in respect of the matter giving
rise to the payment, provided that if a Party to this Agreement shall have
assigned or novated or declared a trust in respect of the benefit in whole or in
part of this Agreement or shall have changed its tax residence or the permanent
establishment to which the rights under this Agreement are allocated then the
liability of the other Party under this clause shall be limited to that (if any)
which it would have been had no such assignment, novation, declaration of trust
or change taken place.
8.9Where any sum constituting an indemnity, compensation or reimbursement to any
Party to this Agreement (“Party A”) is paid to a Person other than Party A but
is treated as taxable in the hands of Party A, the payer shall, as soon as
reasonably practicable, pay Party A for all Taxation (other than income tax,
corporation tax or capital gains tax) suffered by it in respect of the payment
(after giving credit for any Tax relief available to Party A in respect of the
matter giving rise to the payment), provided that if either Party to this
Agreement shall have assigned or novated or declared a trust in respect of the
benefit in whole or in part of this Agreement or shall have changed its tax
residence or the permanent establishment to which the rights under this
Agreement are allocated then the liability of the other Party under this clause
shall be limited to that (if any) which it would have been had no such
assignment, novation, declaration of trust or change taken place.
8.10If a Party (or any of its Affiliates) receives and uses a credit for, or
receives a refund of, any Tax by reason of any deduction or withholding or
gross-up on account of tax made pursuant to any indemnity, compensation or
reimbursement that is made, that Party shall reimburse to the other Party such
amount as will leave it (and its Affiliates) (after such reimbursement) in the
same position it would have been if that other Party had not been required to
make payment under Clauses 8.8 and 8.9. Each Party shall use (or procure the
relevant Affiliate
35



--------------------------------------------------------------------------------



uses) all reasonable endeavours to obtain and utilise any available credit or
obtain any refund.
9.Completion
9.1Completion shall take place on:
A.the date which is the last Business Day of the month in which the conditions
shall have been satisfied or waived in accordance with this Agreement, unless
the date on which the conditions are so satisfied or waived occurs less than
five (5) Business Days before the last Business Day of the calendar month then
current, in which case Completion shall be effected on the date which is the
last Business Day of the next following calendar month; or
B.such other date as may be agreed in writing between the Purchaser and the
Seller,
C.(the “Completion Date”).


9.2Completion of the sale and purchase of the Commercialisation Business Assets
shall take place at 9.00 a.m. on the Completion Date at the offices of the
Seller’s Solicitors.
9.3At Completion, the Seller and the Purchaser shall do, or procure the carrying
out of, those things respectively listed in respect of them in (and for the
purposes of this Clause 9.3, the Commercialisation Business Assets referred to
in Clause 13, and the Commercialisation Business Contracts, the Shared
Commercialisation Business Contracts and Transferring Tenders shall be deemed to
have been delivered to and acquired by the Purchaser (on behalf of the relevant
Designated Purchaser) for the purposes of determining whether the Seller has
complied with its obligations pursuant to Schedule 3.
9.4The Commercialisation Business Consideration shall be payable by or on behalf
of the Purchaser (on behalf of itself and the Designated Purchasers) in
immediately available funds in Euros as follows:
A.a first instalment of two hundred and sixty-three million, one hundred and
fifty-eight thousand Euros (EUR 263,158,000) on Completion in accordance with
Paragraph 1.2(B) of Schedule 3; and
B.a second instalment of three hundred and seventy-eight million, seven hundred
and twenty-seven thousand Euros (EUR 378,727,000) by no later than 25 June 2021,
to the Seller’s Bank Account by CHAPS transfer for same day value.
9.5For the avoidance of doubt, the Commercialisation Business Consideration does
not include the purchase price for Initial Stock. The Initial Stock will be sold
and transferred, and separately paid for, in accordance with Schedule 24.
36



--------------------------------------------------------------------------------



9.6Receipt of funds in accordance with Clause 9.4 and Paragraph 1.2(B) of
Schedule 3 shall constitute a good discharge of the Purchaser in respect of the
payment of the Commercialisation Business Consideration due at Completion but
not, for the avoidance of doubt, in respect of the Purchaser’s other obligations
under this Clause 9.
10.Action after Completion
10.1The Seller shall, at any time and from time to time after Completion, upon
the request of the Purchaser and at the expense of the Seller, do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all such further deeds, assignments, transfers and conveyances as may
reasonably be required for the better assigning, transferring, granting,
conveying and confirming to the Purchaser, or the Designated Purchaser, as
applicable or their respective successors and assigns, or for aiding and
assisting in collecting and reducing to possession, any or all of the
Commercialised Business Assets. The Seller hereby constitutes and appoints,
effective as of Completion for the Commercialised Business Assets and with
effect from the date of the relevant Third Party consent in respect of any
Commercialised Business Assets subject to such a consent, the Purchaser, its
successors and assigns as the true and lawful attorney of the Seller, at the
expense and risk of the Purchaser, with full power of substitution in the name
of the Purchaser or in the name of the Seller but for the benefit of the
Purchaser to institute and prosecute all proceedings which the Purchaser may in
its discretion deem proper in order to enforce any right, title or interest in,
to or under the Commercialised Business Assets as the case maybe and to defend
or compromise any and all actions, suits or proceedings in respect of any of the
Assigned Assets and/or Licensed Assets, as applicable. The Purchaser shall be
entitled to retain for its own account any amounts collected pursuant to the
foregoing powers, including any amounts payable as interest in respect thereof.
10.2The Seller shall procure that originals of all notices, correspondence,
information, orders or enquiries relating solely to the Commercialisation
Business and copies of the relevant parts of all notices, correspondence,
information, orders or enquiries relating partly to the Commercialisation
Business and partly to one or more of the remaining businesses or assets of the
Aspen Group which are received by any member of the Aspen Group on or after
Completion shall be passed as soon as practicable to the Purchaser.


10.3The Purchaser shall procure that originals of all notices, correspondence,
information, orders or enquiries relating solely to one or more of the remaining
businesses or assets of the Aspen Group and copies of the relevant parts of all
notices, correspondence, information, orders or enquiries relating partly to the
Commercialisation Business and partly to one or more of the remaining businesses
or assets of the Aspen Group which are received by any member of the Purchaser’s
Group on or after Completion shall be passed as soon as practicable to the
relevant member of the Aspen Group.
37



--------------------------------------------------------------------------------



10.4The Seller shall conduct the Ongoing Clinical Trials in accordance with all
Applicable Laws at no cost or expense to the Purchaser. The Seller shall
promptly provide the Purchaser with the results of the Ongoing Clinical Trials,
including the final report for such Ongoing Clinical Trials, and such results
and reports shall be licensed to the Purchaser at no cost pursuant to the
provisions of Schedule 12.


10.5Any Clinical Trials of any Product to be initiated or conducted after the
Completion Date by or on behalf of either Party (or its Affiliates) in the
Territory, shall be subject to the prior written consent of the other Party,
such consent not to be unreasonably withheld, delayed or made conditional. The
Party conducting the Clinical Trial shall conduct the Clinical Trial in
accordance with all Applicable Laws, at no cost or expense to the other Party.
To the extent that a Party undertakes Clinical Trials during the period of ten
(10) years post the Completion Date, the Party undertaking such Clinical Trial
shall promptly provide the other Party with the results of the Clinical Trial,
including the final report for such Clinical Trial, and such results and reports
shall be licensed to the other Party, at no cost pursuant to the provisions of
Schedule 12.


10.6For each of the Pending Product Registrations, from Completion until the
transfer of the applicable Pending Product Registration to Purchaser or one of
its Affiliates, Seller shall, and shall cause each of the Designated Sellers, as
applicable, to (i) use commercially reasonable efforts in accordance with the
Seller’s usual regulatory submission processes to receive registration of the
relevant Pending Product Registration to from the applicable Governmental
Authorities; (ii) notify Purchaser of any notifications or communications from a
Governmental Authority regarding such Pending Product Registration; (iii) permit
Purchaser or Purchaser’s Affiliate, upon Purchaser’s or its Affiliate’s request,
to comment on, review or otherwise participate in all communications with the
applicable Governmental Authority with respect to such Pending Product
Registration; (iv) upon final approval of such Pending Product Registration, or
at Purchaser’s option, and to the extent permitted by Applicable Law, prior to
such final approval, transmit to Purchaser or one of its Affiliates all
documents set forth on Exhibit 3 to Schedule 23 that are necessary for Purchaser
to transfer the Pending Product Registration to Purchaser; and (v) maintain the
approved Pending Product Registration until it is transferred to the Purchaser
or Purchaser’s affiliate. As soon as possible after the approval of the Pending
Product Registration and in any event within six (6) months of the Seller
providing Purchaser all of the documentation set forth on Exhibit 3 to Schedule
23 to Purchaser’s satisfaction, on a Pending Product Registration-by-Pending
Product Registration basis, the Seller (or its Affiliates as applicable) and the
Purchaser will do all things necessary to enable the Purchaser (unless local
laws require otherwise), using commercially reasonable efforts, to submit to the
relevant Governmental Authority(ies) all documents required, and do all other
things reasonably required, to procure the transfer of each Pending Product
Registration. Subject to Paragraph 1.5.1 of B, the Parties are responsible for
their own costs
38



--------------------------------------------------------------------------------



and expenses incurred by them in complying with the foregoing obligations;
provided, that Purchaser shall pay the reasonable and documented out-of-pocket
costs of the Seller incurred after such six (6) month period following the
provision of all of the documentation set forth on Exhibit 3 to Schedule 23 to
Purchaser’s satisfaction with respect a Pending Product Registrations.
Notwithstanding the foregoing terms of this Clause 10.6, to the extent that
Purchaser does not submit one or more Pending Product Registrations as a result
of a request by the applicable Governmental Authority, then the six (6) month
period shall be reasonably extended to the extent necessary for Purchaser to
comply with such Governmental Authority’s request.


11.Wrong Pockets
11.1All payments, rebates or other items from third parties which are received
by the Seller or any other member of the Aspen Group on or after Completion and
which relate to (i) the period after the Completion time; and (ii) the
Commercialisation Business sold or any of the Commercialisation Business Assets
transferred pursuant to this Agreement shall be promptly paid over (and in any
event within twenty (20) Business Days of such receipt) to the Purchaser (or to
such other member of the Purchaser’s Group as the Purchaser may nominate) and,
pending such payment, shall be held in trust (or procured to be held in trust)
by the Seller or the applicable member of the Aspen Group for the Purchaser (or
such other member of the Purchaser’s Group as the Purchaser may nominate).
11.2All payments, rebates or other items from third parties which are received
by the Purchaser or by any other member of the Purchaser’s Group on or after
Completion and which relate to (i) one or more of the remaining businesses or
assets of the Aspen Group or (ii) any assets or liabilities of the Aspen Group
which did not form part of the Commercialisation Business Assets or the Assumed
Liabilities transferred or assumed pursuant to this Agreement (including (i)
notwithstanding the provisions of Clauses 17.1 and 17.2 any money, rebates or
items received by any member of the Purchaser’s Group in respect of the
Receivables; and (ii) any money, rebates or items received by any member of the
Purchaser’s Group pursuant to a Commercialisation Business Contract or Shared
Commercialisation Business Contract to the extent such money, rebates or items
relate to the period prior to the Completion Time) shall be promptly paid over
(and in any event within twenty (20) Business Days of such receipt) to the
Seller (or to such other member of the Aspen Group as the Seller may nominate)
and, pending such payment, shall be held in trust (or procured to be held in
trust) by the Purchaser or the applicable member of the Purchaser’s Group for
the Seller (or such other member of the Aspen Group as the Seller may nominate).


11.3If the legal title to or the beneficial interest in any asset or liability:


39



--------------------------------------------------------------------------------



A.which is not exclusively used in or exclusively relating to the
Commercialisation Business; and
B.which is used in or relating to the Aspen Business and which is required in
connection with or for use in such Aspen Business,


is transferred to or vested in the Purchaser or any member of the Purchaser’s
Group with the Commercialisation Business Assets or Assumed Liabilities, the
Purchaser or that member of the Purchaser’s Group (as the case may be) shall be
deemed to hold the asset or liability (a “Required Asset or Liability”) on trust
and as bailee for the Seller or any member of the Aspen Group (as the case may
be) and the Purchaser or that member of the Purchaser’s Group shall, at the
Seller’s request, as soon as practicable and on terms that no consideration is
provided by any Person for such transfer:
C.execute all such deeds or documents as may be necessary for the purpose of
transferring (free of any Encumbrance created on or after Completion) the
relevant interest in such Required Asset or Liability to the Seller or as it may
direct; and
D.do or procure to be done all such further reasonable acts or things and
procure the execution of all such other documents as the Seller (for itself or
any member of the Aspen Group) may reasonably request for the purpose of vesting
the relevant interest in such Required Asset or Liability in the Seller or any
member of the Aspen Group as the case may be.
11.4The Purchaser shall notify the Seller forthwith upon it coming to its
attention that there are any Required Asset or Liability in its possession or
control or that of any member of the Purchaser’s Group.
11.5If the legal title to or the beneficial interest in any asset or liability:
A.which is used exclusively in or relates exclusively to the Commercialisation
Business; and
B.which is not an Excluded Asset or an Excluded Liability or used in or does not
relate to the Aspen Business and which is not required in connection with or for
use in such Aspen Business,
remains vested in the Seller or any member of the Aspen Group after Completion,
the Seller or that member of the Aspen Group (as the case may be) shall be
deemed to hold the asset or liability (a “Missing Asset or Liability”) on trust
and as bailee for the Purchaser, and the Seller or that member of the Aspen
Group (as the case may be) shall, at the Purchaser’s request, as soon as
practicable and on terms that no consideration is provided by any Person for
such transfer:
40



--------------------------------------------------------------------------------



C.execute all such deeds or documents as may be necessary for the purpose of
transferring (free of any Encumbrance created after Completion the relevant
interest in the Missing Asset or Liability to the Purchaser or as it may direct;
and
D.do or procure to be done all such further reasonable acts or things and
procure the execution of all such other documents as the Purchaser may
reasonably request for the purpose of vesting the relevant interest in the
Missing Asset or Liability in the Purchaser or as the Purchaser may direct.
11.6The Seller shall notify the Purchaser forthwith upon it coming to its
attention that there is any Missing Asset or Liability in its possession or
control or that of any member of the Aspen Group.
11.7Any asset transferred to the Seller or to any other member of the Aspen
Group pursuant to this Clause 11 shall be transferred for nil consideration.


11.8Any asset transferred to the Purchaser or to any other member of the
Purchaser’s Group pursuant to this Clause 11 shall be transferred for nil
consideration.
12.Transfer of Initial Stock
The Parties shall comply with the provisions of Schedule 24 in relation to
Initial Stock.
13.Transfer of the Commercialisation Business Contracts, the Shared
Commercialisation Business Contracts and Transferring Tenders
Commercialisation Business Contracts and Shared Commercialisation Business
Contracts.
13.1The transfer of the Commercialisation Business Contracts and the Shared
Commercialisation Business Contracts shall take place pursuant to the terms of
Schedule 23.
A.The Tenders
Notification of Transferring Tenders and Non-Transferring Tenders
13.2The Parties shall co-operate and use their respective reasonable efforts to
update the Transferring Tenders and the Non-Transferring Tenders listed in
Schedule 10 prior to Completion.
13.3Transferring Tenders
The transfer of the Transferring Tenders shall take place pursuant to the terms
of Schedule 23.
Non-Transferring Tenders
13.4The provisions of Schedule 23 shall apply to the Non-Transferring Tenders.
41



--------------------------------------------------------------------------------



Aspen Retained De-Commercialised Products
13.5It is recorded that as at the Completion Date, the Seller has initiated the
discontinuation of the Aspen Retained De-Commercialised Products. From and after
the Completion Date, the Seller shall continue to fulfil the pre-existing supply
and other obligations in respect of the Aspen Retained De-Commercialised
Products, and accordingly, the Seller shall retain such rights as are necessary
to enable the Seller to do so. From and after the Completion Date, for each of
the Aspen Retained De-Commercialised Products set out in Part A of Schedule 9,
the Purchaser shall (at the Seller’s cost and liability), perform the Seller’s
Distribution obligations with respect to Seller’s existing customers, and other
obligations (the “De-Commercialisation Activities”) as are necessary under
Applicable Law in respect of such Aspen Retained De-Commercialised Product, as
an agent for and on behalf of the Seller. Pursuant to the Supply Agreement,
Seller shall supply Purchaser with sufficient Aspen Retained De-Commercialised
Products for Purchaser to perform its obligations under this Clause 13.5. The
Seller shall indemnify each member of the Purchaser Group against any and all
Losses arising in respect of the period on and after the Completion Time, and
relating to the De-Commercialisation Activities in respect of any Aspen Retained
De-Commercialised Product on or after the Completion Time including, but not
limited to, personal injury (including death) caused thereby, save in respect of
any Losses arising as a result of the breach, gross negligence or wilful
misconduct of a member of the Purchaser Group under this Clause 13.5 provided
further that such indemnity shall only apply, with respect to any Aspen Retained
De-Commercialised Product the product registration of which is transferred to
Purchaser, to the De-Commercialisation Activities conducted on behalf of the
Seller prior to the date of such transfer. For the avoidance of doubt, the
Purchaser shall not conduct any activities, including promotion activities so as
to create additional demand for the Aspen Retained De-Commercialised Products,
prior to the Purchaser taking transfer of the product registrations in respect
of such Aspen Retained De-Commercialised Products pursuant to Clause 13.5, save
to the extent required in terms of Applicable Law.
13.6The Seller shall notify the Purchaser once the De-Commercialisation
Activities in respect of each Aspen Retained De-Commercialised Product is
completed (as agreed with any relevant Governmental Authority or Agency). Within
ninety (90) days of such notice, the Purchaser shall respond to the Seller with
its written election to receive the transfer of the relevant product
registrations, failing which the Seller shall cancel the relevant product
registrations. In the event the Purchaser elects to receive the transfer of any
such product registrations, the Parties will cooperate to transfer such product
registrations to the Purchaser, and such product registrations shall be provided
to the Purchaser on an as-is, where-is basis.
Technical Transfer
13.7The provisions of the Supply Agreement shall apply to Technical Transfer.
42



--------------------------------------------------------------------------------



General
13.8Nothing in this Clause 13 shall oblige the Seller to procure the Contract
Transfer or Separation of any Commercialisation Business Contract or Shared
Commercialisation Business Contract (as applicable) if such Contract Transfer or
Separation would constitute a breach of such Commercialisation Business Contract
or Shared Commercialisation Business Contract (as the case may be).
13.9The Commercialisation Business is currently negotiating in the ordinary
course for certain contracts with suppliers to be entered into or amended. Where
the entry into or amendment of any such contracts is not permitted under
Clause 4.2, the Seller and the Purchaser will discuss in good faith (subject to
compliance with Applicable Laws) whether these contracts should be entered into
in connection with the Commercialisation Business and, if entered into, whether
they will be subject to a Contract Transfer or a Separation.


13.10The Purchaser hereby undertakes to indemnify each member of the Aspen Group
against any and all actions, claims, demands, proceedings, judgments,
liabilities, loss, damages, payments, costs and expenses arising from any act or
omission of the relevant Designated Purchaser (or other relevant member of the
Purchaser’s Group) to perform or comply with (a) any obligation of the relevant
Commercialisation Business Contract Transferor (or other member of the Aspen
Group) which arises in respect of the period at or after the Completion Time and
falls to be performed or complied with on or after Completion and (b) the terms
of any sub-licence granted to the relevant Designated Purchaser pursuant to
Schedule 12, provided that no member of the Aspen Group shall have a claim for
indemnification in respect of any costs, expenses and/or liabilities to the
extent they arise as a result of a breach by the Seller or a Designated Seller
of its obligations pursuant to this Agreement.


13.11With respect to those countries in the Territory where Applicable Law
requires that the Parties’ respective Affiliates execute a local transfer
agreement or other similar documentation to give effect to the transfer of the
Commercialised Business Assets pursuant to this Agreement, the Parties shall use
their commercially reasonable efforts to prepare such agreement or other
documentation and shall deliver executed counterparts thereto at Completion.
14.Assumed and Excluded Liabilities
14.4Except as otherwise provided in this Agreement, the Purchaser (on behalf of
the relevant Designated Purchasers) hereby undertakes to the Seller (for itself
and as trustee for each other member of the Aspen Group) that with effect from
Completion, the Purchaser will (or will procure that the relevant Designated
Purchaser or another member of the Purchaser’s Group will):
A.duly and properly perform, assume and pay and discharge when due the Assumed
Liabilities; and
43



--------------------------------------------------------------------------------



B.indemnify each member of the Aspen Group on demand against, any and all
actions, claims, demands, proceedings, judgments, liabilities, loss, damages,
payments, costs and expenses arising in connection with:
i.the Assumed Liabilities; and
ii.the carrying on of the Commercialisation Business which relate to or arise
from the period on and after the Completion Time,
provided that no member of the Aspen Group shall have a claim in respect of any
costs, expenses and/or liabilities to the extent that they arise as a result of
a breach by the Seller or a Designated Seller of its obligations pursuant to
this Agreement.
14.2Subject always to Clause 14.3, “Assumed Liabilities” means the following:
A.all obligations and liabilities of the Seller, the Contract Transferors and
any other member of the Aspen Group under the Commercialisation Business
Contracts, the Transferring Tenders, the Non-Transferring Tenders or the
Relevant Part of the Shared Commercialisation Business Contracts, (as the case
may be) to the extent that such obligations or liabilities are incurred or fall
due to be performed, or arise in respect of the period, at or after (but, for
the avoidance of doubt, not before) the Completion Time; and
B.all obligations and liabilities arising in connection with any coupons,
rebates, overrider arrangements or chargebacks relating to any Product sold at
or after the Completion Time;


C.all liabilities, obligations, loss, damages, commitments, payments, costs and
expenses in respect of (i) any claim, action, demand, proceeding or
investigation arising out of or relating to the Products (including, for the
avoidance of doubt, the Commercialisation of the Products), or the sale, use or
lease of any of the Commercialisation Business Assets, in each case to the
extent that such claim, action, demand, proceeding or investigation (as
applicable) relates to any action or omission occurring at or after (but for the
avoidance of doubt not before) the Completion Time;


D.the Assumed Employee Liabilities; and


E.all other liabilities and obligations to the extent they are incurred or fall
due to be performed, or arise in respect of the period, from and after the
Completion Time in respect of the Commercialisation Business Assets or the sale,
use or lease of any of the Commercialisation Business Assets, in each case to
the extent that such liabilities
44



--------------------------------------------------------------------------------



and obligations (as applicable) relate to any action or omission occurring on or
after the Completion Time,


but excluding the Excluded Liabilities.
14.3A claim for indemnification by the Seller against the Purchaser pursuant to
Clause 14.1, shall not be limited by time, quantum, or otherwise.
14.4Notwithstanding Clauses 14.1 and 14.2, the Seller (on behalf of each member
of the Aspen Group) hereby undertakes to the Purchaser (for itself and as
trustee for each other member of the Purchaser’s Group) that with effect from
Completion, the Seller will (or will procure that another member of the Aspen
Group will):
A.duly and properly perform, assume and pay and discharge when due the Excluded
Liabilities; and
B.indemnify each member of the Purchaser’s Group against, any and all actions,
claims, demands, proceedings, judgments, liabilities, loss, damages, payments,
costs and expenses arising in connection with:
i.the Excluded Liabilities; and
ii.the carrying on of the Commercialisation Business which relate to or arise
from the period before the Completion Time,
provided that no member of the Purchaser’s Group shall have a claim in respect
of any costs, expenses and/or liabilities to the extent that they arise as a
result of a breach by the Purchaser or a Designated Purchaser of its obligations
pursuant to this Agreement or any Ancillary Transaction Agreement.
14.5In this Agreement, “Excluded Liabilities” means the following:
A.any obligations and liabilities under the Commercialisation Business
Contracts, the Shared Commercialisation Business Contracts, the Transferring
Tenders and the Non-Transferring Tenders to the extent that such obligations or
liabilities are incurred or fall due to be performed, or arise in respect of the
period or should have been performed, before the Completion Time;
B.any act, neglect, default or omission in respect of any Commercialisation
Business Contract or Shared Commercialisation Business Contract or Transferring
Tender or Non-Transferring Tender committed by the Seller, any Contract
Transferor or any other member of the Aspen Group occurring before the
Completion Time;


C.all liabilities, obligations, loss, damages, commitments, payments, costs and
expenses in respect of any claim, action, demand, proceeding or investigation
arising out of or relating to the Commercialisation of the Products, or the
sale, use or lease of
45



--------------------------------------------------------------------------------



any of the Commercialisation Business Assets, in each case to the extent that
such claim, action, demand, proceeding or investigation (as applicable) relates
to any action or omission occurring before the Completion Time including, for
the avoidance of doubt, those matters set forth on Exhibit D to the Disclosure
Letter;


D.any liability of any member of the Aspen Group and any liability to make an
actual payment of Tax in relation to the Commercialisation Business in respect
of any period before the Completion Time;


E.all obligations and liabilities arising in connection with any coupons,
rebates, overrider arrangements or chargebacks relating to any Product sold
before the Completion Time;


F.any liabilities or obligations in respect of the Excluded Assets listed in
Clause 2.2;


G.the Excluded Employee Liabilities;


H.any liabilities arising in connection with the litigation or pending
contentious matters to the extent such litigation or contentious matter relates
to any action or omission occurring prior to the Completion Time; and


I.all other liabilities and obligations to the extent that they are incurred or
arise in respect of the period before the Completion Time in respect of the
Commercialisation Business or the Commercialisation Business Assets, or the
sale, use or lease of any of the Commercialisation Business Assets, in each case
to the extent that such liabilities and obligations relates to any action or
omission occurring before the Completion Time.


14.6Notwithstanding any other provision of this Agreement, the Parties’
respective responsibilities for administering all Product returns, (and any
related destruction costs), replacement Products and credit notes shall be
governed by the provisions of Schedule 24.


14.7The Purchaser, for itself and its successors and assigns, covenants that, at
any time and from time to time on or after Completion, it will execute and
deliver, or procure the execution and delivery of, all such further instruments
of assumption and acknowledgements or take such other action as the Seller may
reasonably request in order to effect:
A.the release and discharge in full of the relevant member of the Aspen Group in
respect of any Assumed Liability;
B.the assumption by a member of the Purchaser’s Group of the Assumed
Liabilities; and
46



--------------------------------------------------------------------------------



C.the substitution of a member of the Purchaser’s Group as the primary obligor
in respect of the Assumed Liabilities,
in each case on a non-recourse basis to the Aspen Group.
14.8Notwithstanding Clause 14.1, the assumption by the Purchaser of the Assumed
Liabilities shall be without prejudice to any rights which the Purchaser may
have against any member of the Aspen Group under this Agreement or under any
Ancillary Transaction Agreements to which a member of the Aspen Group is a
party.
15.First Right of Negotiation
15.1The Seller hereby grants to the Purchaser an option (“First Right Option”),
the exercise of which by the Purchaser in accordance with this Clause 15.1 will
require the Seller to enter into good faith negotiations with the Purchaser in
respect of the possible purchase, acquisition and assumption of the Option
Business on the terms of this Clause 15.1.
15.2Within 5 (five) days of the occurrence of an Option Trigger Event, the
Seller will give written notice (“Option Trigger Event Notice”) to the Purchaser
of the occurrence of the Option Trigger Event in question.


15.3The First Right Option may only be exercised by the Purchaser upon receipt
of an Option Trigger Event Notice and furthermore by notice in writing
(“Exercise Notice”) from the Purchaser to the Seller during the Exercise Period.


15.4The Seller shall only be obliged to issue an Option Trigger Event Notice,
and the Purchaser shall only have the rights to exercise the First Right Option
in the event that there is an Option Trigger Event.


15.5The First Right Option shall lapse and cease to be of any effect on the
first to occur of (i) 4 (four) years from the Completion Date; and (ii) without
prejudice to the Purchaser’s rights under this Clause 15.5, upon the Seller
selling and assigning the Option Business to a Third Party without any breach of
the provisions of this Clause 15, provided that if only part of the Option
Business is so sold and assigned to a Third Party, the First Right Option shall
survive in respect of the remainder of the Option Business.


15.6Once the Exercise Notice has been notified by the Purchaser to the Seller
(the date on which notice is given or deemed to be given being the “First Right
Option Exercise Date”), the Purchaser and the Seller shall undertake in good
faith to negotiate, and attempt to finalize and execute, as soon as possible and
in any event within the Negotiation Period, the sale and purchase and other
agreements as are reasonably required in order for the sale, transfer and
assignment of the Option Business which is the subject of the Exercise Notice.
The Seller and the Purchaser undertake, in good faith, at all times to cooperate
and consult with each other
47



--------------------------------------------------------------------------------



insofar as may be reasonably necessary in order to facilitate negotiations
during the Negotiation Period.


15.7During the Negotiation Period, neither the Seller nor its Affiliates will
take any action to solicit, initiate, seek, encourage or support any inquiry,
proposal or offer from, furnish any information to, or participate in any
negotiations with, or enter into an agreement with any Person (other than
discussions with the Purchaser) regarding any acquisition, sale or similar
transaction or series of transactions, regardless of form, with respect to the
Option Business (or any part thereof) which is the subject of the Exercise
Notice. During the Negotiation Period, the Seller will, subject to any
confidentiality obligations and Applicable Law, promptly notify the Purchaser
regarding any contact by any Third Party regarding any offer, proposal or
inquiry regarding any transaction referred to in the preceding sentence,
including in any such notice the identity of the person making, and the terms
of, such proposal.


15.8In the absence of agreement between the Seller and the Purchaser at the end
of the Negotiation Period, then the First Right Option shall, absent a breach by
the Seller of its obligations in this Clause 15, automatically lapse and cease
to be of any effect in relation to the Option Trigger Event which is the subject
of the Exercise Notice and the Seller (and its Affiliates) shall have the right,
without restriction or further obligation to the Purchaser to sell, transfer and
assign to any Third Party of its choice, on such terms and conditions as it may
in its sole discretion determine, the Option Business which is the subject of
the Exercise Notice; provided that if the proposed transaction or agreement that
gave rise to the Option Trigger Event is terminated, then the First Right Option
shall remain in effect, subject to Clause 15.5.


16.Transfer of Product Registrations and related matters
16.1The transfer of the Product Registrations shall take place in accordance
with the terms of Schedule 23.
16.2All regulatory costs, expenses and fees arising in respect of the products
under the Brand Names in the Retained Territory (including any costs, expenses
or fees required to amend any Product Registration in any Retained Territory as
a result of the Proposed Transaction) shall be borne by the Seller or the
Seller’s Affiliates.


16.3The dormant Product Registrations will be sold and transferred on an as-is,
where-is basis without any representations or warranties of any nature.


16.4Except as set forth in Paragraph 7 of Schedule 4, the pending Product
Registrations will be sold and transferred on an as-is, where-is basis without
any representations or warranties of any nature including as to registrability.
48



--------------------------------------------------------------------------------



17.Receivables
17.1The Purchaser shall not acquire, or procure the acquisition of, the
Receivables, and accordingly, the Seller or, as the case may be, the other
relevant members of the Aspen Group (as applicable) shall remain entitled to the
Receivables in accordance with the terms of this Clause 17.
17.2The Purchaser agrees that the Seller (or such other member(s) of the Aspen
Group as the Seller may nominate) (each, a “Collecting Seller”) shall be
responsible for the collection of any of the Receivables and that:
A.each Collecting Seller shall be entitled to take such steps as it may think
fit to recover any Receivables;
B.the Purchaser shall not take, and shall procure that no other member of the
Purchaser’s Group takes, any step to collect any of the Receivables (unless
agreed in writing with the Seller or relevant Collecting Seller), and shall not
do anything to hinder their collection by any Collecting Seller; and
C.if the Purchaser or any other member of the Purchaser’s Group receives any
communication or payment in respect of any Receivable, the Purchaser shall give,
or shall procure that there are given, written details of any such communication
or payment to the Seller as soon as reasonably practicable following receipt
thereof.
17.3In the event that, notwithstanding Clauses 17.1 and 17.2 above, on or after
Completion the Purchaser or any other member of the Purchaser’s Group receives
any moneys or other items in respect of the Receivables, the provisions of
Clause 11.2 shall apply.
18.Insurance
18.1The Purchaser acknowledges and agrees that:
A.upon Completion, all insurance cover provided in relation to the
Commercialisation Business pursuant to the Aspen Group Insurance Policies shall
cease to cover the Commercialisation Business in respect of the period following
Completion; and
B.responsibility for procuring any insurance in relation to the
Commercialisation Business which it acquires is, in respect of the period
following Completion, the Purchaser’s alone and is not the responsibility of any
member of the Aspen Group.
19.Employees
Subject to Applicable Law, the provisions of Schedule 21 shall apply.
49



--------------------------------------------------------------------------------



20.Seller Warranties and Indemnification; Purchaser’s Remedies
20.1The Seller shall defend the Purchaser and its Affiliates at the Seller's
cost and expense, and will indemnify and hold the Purchaser and its directors,
officers, employees and agents harmless from and against any and all Losses
suffered, incurred and/or paid in connection with or arising out of any claim
relating to (A) any breach or inaccuracy of any of the Seller’s Warranties made
in this Agreement or any Ancillary Transaction Agreement, (B) the breach of or
failure to perform any covenant or obligation by the Seller or any other member
of the Aspen Group contained in this Agreement or any Ancillary Transaction
Agreement, (C) any fraud, gross negligence or willful misconduct by the Seller
or its directors, officers, employees and agents in connection with this
Agreement and (D) any Excluded Liability.
20.2Except as set forth in the Disclosure Letter, the Seller warrants to the
Purchaser that each of the Seller Warranties is true, accurate and not
misleading as at the Effective Date.


20.3If after the Effective Date the Seller has discovered matters, facts or
circumstances which exist as at the Effective Date and it believes constitutes a
breach of a Seller Warranty given as at the Effective Date, the Seller shall
promptly disclose such matters, facts or circumstances to the Purchaser in order
to in good faith, without fraud or wilful concealment, make the Seller
Warranties pursuant to this Clause 20.1 to the Purchaser. Any matters so
disclosed shall not serve to qualify the Seller Warranties given in this
Agreement as at the Effective Date or as of the Completion Date and shall not
prevent the Purchaser from bringing a claim for breach of a Seller Warranty in
respect of such matters, facts or circumstances, subject to the limitations set
out in this Agreement.


20.4The Seller warrants to the Purchaser that each of the Seller Warranties will
be true, accurate and not misleading as at Completion.


20.5The liability of the Seller under clause 20.1 shall be limited as set out in
Schedule 5.


20.6Nothing in Schedule 5 or in the Disclosure Letter shall qualify or limit the
liability of the Seller in relation to:
A.the Seller Fundamental Warranties or the Excluded Liabilities; or
B.any claim for breach of a Seller Warranty attributable to fraud or wilful
concealment on the part of any member of the Aspen Group or any agent or adviser
of any member of the Aspen Group.
20.7Any payment made by the Seller in respect of any claim under the Seller
Warranties shall be treated as a repayment of, and adjustment to, the
Commercialisation Business Consideration.
20.8Notwithstanding that the Purchaser becomes aware at any time (whether it
does so by reason of any disclosure made in the Disclosure Letter or otherwise)
that there has been or will be
50



--------------------------------------------------------------------------------



any breach of the Seller Warranties or any other term of this Agreement or that
there may be a claim under any Assurance given by the Seller or any Designated
Seller under this Agreement, following Completion the Purchaser shall not be
entitled to rescind or terminate this Agreement or treat it as rescinded or
terminated but shall be entitled to claim damages or exercise any other right,
power or remedy under this Agreement or as otherwise provided by law. The
Purchaser waives all and any rights of rescission in respect of this Agreement
it may have (howsoever arising or deemed to arise) other than any such rights in
respect of fraud or wilful concealment.


20.9Each of the Seller Warranties shall be construed as a separate and
independent warranty and, except where expressly provided to the contrary, shall
not be limited or restricted, or widened or extended, by reference to or
inference from the terms of any other Seller Warranty.


20.10The Purchaser acknowledges and agrees for itself (and on behalf of each
member of its Group) that neither the Seller nor any member of the Aspen Group
makes any warranty (or, for the avoidance of doubt, gives any representation) as
to the accuracy of the forecasts, estimates, projections, statements of intent
or statements of opinion provided to the Purchaser or any member of its Group
(howsoever and whensoever provided), including in the Data Room, the Disclosure
Letter, any document appended, attached or provided pursuant to this Agreement
or any Ancillary Transaction Agreement or in any documents provided to the
Purchaser or any member of its Group or its advisers in the course of the
Purchaser’s due diligence exercise, and neither the Seller nor any member of the
Aspen Group shall incur any liability for any loss incurred by the Purchaser or
any member of the Purchaser’s Group with respect to such matters.
21.Purchaser Warranties and Indemnification; Seller’s Remedies
21.1The Purchaser shall defend the Seller and its Affiliates at the Purchaser’s
cost and expense, and will indemnify and hold the Seller and its directors,
officers, employees and agents harmless from and against any and all Losses
suffered, incurred and/or paid in connection with or arising out of any claim
relating to (A) any breach or inaccuracy of any of the Purchaser’s Warranties
made in this Agreement or any Ancillary Transaction Agreement, (B) the breach of
or failure to perform any covenant or obligation by the Purchaser or any other
member of the Purchaser’s Group contained in this Agreement or any Ancillary
Transaction Agreement, (C) any fraud, gross negligence or willful misconduct by
the Purchaser or its directors, officers, employees and agents in connection
with this Agreement and (D) any Assumed Liability.
21.2The Purchaser warrants to the Seller (for itself and on trust for each of
the Designated Sellers) as at the Effective Date that:
51



--------------------------------------------------------------------------------



A.it has the requisite capacity, power and authority to enter into and perform
this Agreement and any other documents which are to be entered into by it
pursuant to this Agreement whether at the Effective Date or at Completion (the
“Purchaser’s Ancillary Transaction Agreements”);
B.subject to the fulfilment of the condition set out in Part B of Schedule 2,
this Agreement constitutes and the Purchaser’s Ancillary Transaction Agreements
will, when executed by the Purchaser and/or any other member of the Purchaser’s
Group, as the case may be, constitute valid and binding obligations of the
Purchaser and/or such other member of the Purchaser’s Group, as the case may be,
in accordance with the respective terms of each such document, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies;
C.the execution and delivery of this Agreement and the Purchaser’s Ancillary
Transaction Agreements, and the performance by the Purchaser or any other member
of the Purchaser’s Group of their respective obligations under this Agreement
and the Purchaser’s Ancillary Transaction Agreements to which each is
respectively a party will not:
i.result in a breach of any provision of the memorandum or articles of
association or by-laws or equivalent constitutional documents of the Purchaser
or the relevant member of the Purchaser’s Group;
ii.result in a breach of, or constitute a default (with or without notice or
lapse of time, or both) under, any instrument to which the Purchaser and/or the
relevant member of the Purchaser’s Group is a party or by which the Purchaser or
the relevant member of the Purchaser’s Group is bound where such breach or
default is material to their ability to perform their obligations under this
Agreement or under any of the Purchaser’s Ancillary Transaction Agreements;
iii.result in a breach of any existing order, judgment or decree of any court or
Governmental Authority by which the Purchaser or the relevant member of the
Purchaser’s Group is bound where such breach is material to their ability to
perform their obligations under this Agreement or under any of the Purchaser’s
Ancillary Transaction Agreements; or
iv.save as contemplated by this Agreement, require any consent, waiver,
authorization, notice or approval of any Governmental Authority or any other
Person;
D.each Designated Purchaser is, and will at and immediately after Completion be,
a member of the Purchaser’s Group;
52



--------------------------------------------------------------------------------



E.it acknowledges that the Seller’s corporate policy requires that the
Purchaser’s business must be conducted within the letter and the spirit of
Applicable Law, including the Anti- Corruption Laws, and consistent with good
business ethics. By signing this Agreement, the Purchaser agrees to conduct its
activities under this Agreement in a manner that is consistent with good
business ethics, all applicable Anti-Corruption Laws, and laws for the
prevention of fraud, racketeering, and money laundering. Specifically, the
Purchaser agrees that neither it nor its Affiliates or any directors, officers,
or any other employees, or to the Purchaser’s knowledge, its agents,
subcontractors or distributors acting on behalf of any of the above, will,
directly or indirectly, make, offer, or authorize any payment or transfer of
anything of value to any Governmental Authority or any Agency, instrumentality,
or political subdivision thereof, or to any Government Official thereof, or to
any customer or supplier, or to any employee thereof, for the purposes of: (i)
influencing an act or decision of the recipient (including a decision not to
act) in connection with the business operated by such party; (ii) inducing the
recipient to use his or her influence to affect any act or decision in
connection with the business conducted by such party; or (iii) inducing the
recipient to violate his or her duty of loyalty to his or her organization, or
as a reward for having done so, in each case in a manner that is in violation of
Applicable Law; and


F.that all Persons acting on its behalf will comply with all Applicable Laws in
connection with all work on behalf of the Purchaser, including but not limited
to, the Anti-Corruption Laws or other Applicable Laws, prevailing in the
country(ies) in which each of the Seller and the Purchaser have their principal
places of business, perform work on behalf of the other Party, and in the
Territory.
21.3The Purchaser warrants to the Seller at the Effective Date that at
Completion the Purchaser will have sufficient cash resources available to it (on
an unconditional basis) to satisfy its obligations under this Agreement and the
Purchaser’s Ancillary Documents (including its obligation to pay the
Commercialisation Business Consideration).
21.4Each of the Purchaser Warranties shall be construed as a separate and
independent warranty and, except where expressly provided to the contrary, shall
not be limited or restricted, or widened or extended, by reference to or
inference from the terms of any other Purchaser Warranty.
22.Commercialisation Business Records and Historical Employee Information
22.1The Seller shall deliver to the Purchaser, or procure the delivery to the
Purchaser of, all the Commercialisation Business Records on Completion or as
soon as reasonably practicable thereafter, but excluding (for the avoidance of
doubt) the Excluded Commercialisation Business Records.
53



--------------------------------------------------------------------------------



22.2The Purchaser acknowledges that the Seller and the relevant members of the
Aspen Group may wish to retain copies of and/or inspect and/or copy the
Commercialisation Business Records delivered to the Purchaser under this
Agreement for the purpose of dealing with any report, return, statement, audit,
filing or other requirement under any Applicable Laws, its Tax affairs or any
Third Party Claim or as otherwise reasonably necessary in respect of the Aspen
Business and, accordingly, the Purchaser shall, upon being given reasonable
notice by the Seller (such notice to include, in the case of a request to
inspect and/or to copy any accounting or Tax records, an explanation of the
reasons for the making of the request) and subject to the Seller and/or the
relevant members of the Aspen Group (as applicable) giving such undertaking(s)
as to confidentiality as the Purchaser may reasonably require, make such
Commercialisation Business Records available (or procure that the same are made
available) to the Seller, the relevant members of the Aspen Group (other than
operational employees) and/or their respective representatives and professional
advisers for inspection (during Working Hours at the place where such
Commercialisation Business Records are to be inspected) and copying (at the
Seller’s expense) in each case for and only to the extent necessary for such
purpose and for a period of seven (7) years from Completion.
22.3In respect of any Excluded Commercialisation Business Records, the Seller
shall, upon being given reasonable notice by the Purchaser make available (or
procure that there is made available) to the Purchaser and/or its
representatives and professional advisers for inspection (during Working Hours
at the place where the relevant part of such Excluded Commercialisation Business
Records is to be inspected) and copying (at the Purchaser’s expense) that part
of such Excluded Commercialisation Business Records relating to the
Commercialisation Business to the extent reasonably necessary to enable the
Purchaser (or any other member of the Purchaser’s Group) to carry on the
Commercialisation Business.
22.4Should the Seller (in the case of a request to access Commercialisation
Business Records consisting of accounting or Tax records) or the Purchaser (in
the case of a request to access Excluded Commercialisation Business Records
consisting of accounting or Tax records) reasonably consider that its use of any
such information would adversely affect the Tax affairs of the other Party in a
material way, it shall give notice to the other Party of that view.
22.5The Seller shall, upon being given reasonable notice by the Purchaser and
for a period of three (3) years from Completion, provide (or procure that there
is provided) to the Purchaser such Historical Employee Information as it
reasonably requires in order to carry on the Commercialisation Business provided
that the Seller shall not be obliged to provide (or to procure that there is
provided) any such Historical Employee Information to the extent that (i) such
Historical Employee Information contains legally privileged information which is
confidential to any member of the Aspen Group; or (ii) the provision of such
Historical Employee Information would unreasonably disrupt the Aspen Business;
or (iii) the Aspen Group reasonably believes that the provision of such
Historical Employee Information would
54



--------------------------------------------------------------------------------



constitute or may lead to a breach of Applicable Laws. Any such Historical
Employee Information provided that constitutes Personal Information shall, for
the avoidance of doubt, shall be held by the Purchaser strictly in accordance
with Clause 4.5 and Schedule 22.
23.Intellectual Property
The provisions of Schedule 12 shall apply to the transfer and licensing of
Intellectual Property.
24.Seller’s undertakings
24.1The Seller undertakes to the Purchaser and any other member of the
Purchaser’s Group (with the intention of assuring to the Purchaser the full
benefit and value of the goodwill and connections of the Commercialisation
Business and as a constituent part of the agreement for the sale of the
Commercialisation Business) that, except with the consent in writing of the
Purchaser:
A.for the period of three (3) after the Effective Date or such shorter period as
may be the maximum permitted under Applicable Laws, it shall not, and shall
procure that each member of the Aspen Group shall not (for as long as the
relevant entity remains a member of the Aspen Group), in the Territory, either
on its own account or carry on or be engaged, concerned or interested, directly
or indirectly, whether as a voting shareholder, director, partner, agent or
otherwise, in any business that directly or indirectly Commercialises any
Competing Product. Neither this Clause 24.1(A) nor any other term of this
Agreement shall restrict or limit the Seller or any other member of the Aspen
Group rights to (i) Manufacture products that have the same or substantially the
same indications and/or formulations to the Products anywhere in the world
(including the Territory) for Commercialisation by third parties anywhere in the
world (including the Territory); (ii) Manufacture products which contain the
same API or have the same or substantially the same indications and/or
formulations to the Products anywhere in the world (including the Territory) for
Commercialisation by the Seller or any member of the Aspen Group in the Retained
Territory; or (iii) Commercialise the Products in the Retained Territory;
B.for the period of three (3) years after Completion or such shorter period as
may be the maximum permitted under Applicable Laws, it shall not, and shall
procure that each member of the Aspen Group shall not (for as long as the
relevant entity remains a member of the Aspen Group), either on its own account
or in conjunction with or on behalf of any other Person, canvass, solicit or
approach or cause to be canvassed, solicited or approached any Person who shall
at any time within the year preceding Completion have been a client or customer,
prospective client or customer, representative or agent of the Seller in
relation to the Commercialisation Business or in the habit of dealing with the
Seller in relation to the Commercialisation Business for the purpose of offering
to that Person the Products; and
55



--------------------------------------------------------------------------------



C.for the period of twelve (12) months after Completion or such shorter period
as may be the maximum permitted under Applicable Laws, it shall not, and shall
procure that each member of the Aspen Group shall not (for as long as the
relevant entity remains a member of the Aspen Group), either, on its own account
or in conjunction with or on behalf of any other Person, solicit or entice away
or attempt to solicit or entice away from the Purchaser, offer employment to or
employ, or offer to conclude any contract of services with, any Transaction
Affected Employee employed in a managerial, supervisory, technical or sales
capacity at Completion (whether or not such Person would commit a breach of
contract by reason of leaving such employment), save where such solicitation or
enticement is as a result of an advertisement or advertisements not specifically
targeted at such Transaction Affected Employee or as a result of an unsolicited
approach to the Seller or any other member of the Aspen Group from any such
Transaction Affected Employee,
each of (A), (B) and (C) being a “Restricted Act”.


24.2The undertakings given in Clause 24.1 shall not be breached by any act or
omission to the extent that the relevant member of the Aspen Group is exercising
its rights or carrying out its obligations pursuant to any Ancillary Transaction
Agreements.
24.3The undertakings given in Clause 24.1 shall not be breached:
A.where any member of the Aspen Group acquires (whether directly or indirectly)
shares carrying a voting interest of not more than ten percent (10%) in a
company which undertakes a Restricted Act;
B.by the Aspen Group’s undertaking of a Restricted Act following the acquisition
of any business (whether by acquisition of shares, the whole or any part of the
undertaking or assets of any Third Party or by other means) which involves the
undertaking of a Restricted Act provided that the gross annual revenues of the
business acquired which would constitute a Restricted Act do not represent
greater than ten percent (10%) of the value of the relevant business acquired at
the time of its being acquired;


C.in the case of any merger, joint venture or partnership arrangement between
any member of the Aspen Group and any Third Party where the resulting entity
(the “JV Entity”) undertakes a Restricted Act, provided that the relevant member
of the Aspen Group does not:
i.directly or indirectly, or in conjunction with or on behalf of another Person,
control the Commercialisation constituting the Restricted Act; or
ii.hold an interest (whether direct or indirect and whether by way of holding of
shares, voting rights or otherwise) of more than ten percent (10%) in such JV
Entity in circumstances where the
56



--------------------------------------------------------------------------------



Commercialisation constituting the Restricted Act contributes more than ten
percent (10%) of the gross annual revenues of such JV Entity; or
D.where any Third Party acquires Control (as defined in the City Code on
Takeovers and Mergers) of the Seller, by virtue of that Third Party’s
then-existing activities, provided that the undertaking set out in Clause 24.1
above shall continue to apply (following the acquisition of such Control) to the
Seller and those Affiliates and Associated Undertakings of the Seller which are
members of the Aspen Group as at the Effective Date.
24.4Each undertaking contained in this Clause 24 shall be construed as a
separate undertaking, and if one or more of the undertakings is held by a court
of competent jurisdiction to be against the public interest or unlawful or in
any way an unreasonable restraint of trade, the remaining undertakings shall
continue to bind the Seller.
24.5The Seller agrees and undertakes on behalf of itself and each other member
of the Aspen Group that (in the absence of fraud or wilful concealment) it has
no rights against and shall not make any claim against any employee, director,
agent, officer or adviser of any member of the Purchaser’s Group on whom it may
have relied before agreeing to any term of or entering into this Agreement, or
any other agreement or document entered into pursuant hereto.
25.Reserved
26.Purchaser’s undertakings
26.1The Purchaser agrees and undertakes on behalf of itself and each other
member of the Purchaser’s Group that (in the absence of fraud or wilful
concealment) it has no rights against and shall not make any claim against any
employee, director, agent, officer or adviser of any member of the Aspen Group
on whom it may have relied before agreeing to any term of or entering into this
Agreement, or any other agreement or document entered into pursuant hereto
(including, without prejudice to the generality of the foregoing, any such
Persons as are named in Clause 1.2(L)).
26.2Save as otherwise expressly permitted in this Agreement, the Purchaser
undertakes on behalf of itself and each member of the Purchaser’s Group that,
subject to Clause 35.2, each member of the Purchaser’s Group will treat as
strictly confidential and not disclose to any Person (other than any employee,
director, officer or adviser of the Purchaser, other members of the Purchaser’s
Group or any employee, director, officer or adviser of any member of the
Purchaser’s Group, in any such case on a confidential basis) any Aspen Group
Confidential Information. The Purchaser acknowledges that any future use of
Aspen Group Confidential Information is at the risk of the Purchaser and other
members of the Purchaser’s Group and is without representation, warranty or
liability on the part of any member of the Aspen Group.
57



--------------------------------------------------------------------------------



26.3The Purchaser undertakes to the Seller that it shall not, and shall procure
that each member of the Purchaser’s Group shall not (for as long as the relevant
entity remains a member of the Purchaser’s Group), prior to and for a period of
twelve (12) months from the Completion Date, solicit or entice away from the
employment of any member of the Aspen Group any Relevant Aspen Group Employee
without the prior written consent of the Seller, other than:
A.any Relevant Aspen Group Employee whose employment with the relevant member of
the Aspen Group has then ceased or who has given or received notice terminating
such employment; or
B.where such solicitation or enticement is as a result of an advertisement or
advertisements not specifically targeted at such Relevant Aspen Group Employee
or as a result of an unsolicited approach to the Purchaser or any other member
of the Purchaser’s Group from any such Relevant Aspen Group Employee.
26.4Without prejudice to any other obligation of the Purchaser or an Affiliate
of the Purchaser under any Ancillary Transaction Agreement, the Purchaser
undertakes to the Seller that, to the extent required to comply with its
obligations pursuant to this Agreement and/or to ensure the timely transfer of
the Commercialisation Business from the Aspen Group to the Purchaser’s Group, by
no later than the date that is twelve (12) months following the Completion Date,
it shall establish (or procure the establishment of) a local presence (whether
in the form of an Affiliate of the Purchaser or a Third Party distributor) in
each Country in which any Product is Commercialised as at the Effective Date.
26.5The Purchaser shall procure that, for a period of eighteen (18) months after
the Completion Date:
A.the Commercialisation Business shall prepare, where reasonably requested to do
so by the Seller and subject to reimbursement by the Seller of all reasonable
expenses of the Commercialisation Business incurred in connection with the
preparation of the same, financial data in relation to all periods beginning
prior to Completion and ending prior to, on or after Completion required for
financial accounts, management accounts or statutory accounts of the Seller or
any other member of the Aspen Group and any data to the extent reasonably
required for compliance by the Seller or any other member of the Aspen Group
with any reporting requirements of any stock exchange or securities or other
regulatory authority or under any Applicable Laws which shall each be delivered
to the Seller as soon as reasonably practicable following the relevant request;
and    
B.the Seller, any other member of the Aspen Group, and its accountants and
agents shall, as soon as reasonably practicable (and in any event within five
58



--------------------------------------------------------------------------------



(5) Business Days of request for the same), be given reasonable access during
Working Hours at the relevant location to any employees, officers, advisers or
premises of the Commercialisation Business and any of its books and records
which may reasonably be required by the Seller or any other member of the Aspen
Group in connection with any report, return, statement, audit, filing or other
requirement under any Applicable Laws or otherwise required in respect of the
Aspen Business.
26.6Without prejudice to any of the Seller’s remaining rights under Applicable
Law, the Purchaser shall not, and shall procure that no member of the
Purchaser’s Group shall, actively sell or export any Product or any product
under a Brand Name in or to the Retained Territory for a period of ten (10)
years from the date of Completion or such shorter period as may be the maximum
permitted under Applicable Laws, whichever is earlier in time, nor will it
knowingly assist a Third Party to do any of these things.
26.7The Purchaser undertakes to the Seller that, with effect from the Completion
Date (or earlier where the Purchaser is the holder of the Product Registration,
as agreed pursuant to B but without limitation in time thereafter, the Purchaser
shall, or shall procure that the relevant member(s) of the Purchaser’s Group
shall, provide the Seller or another member(s) of the Aspen Group full access to
the then Product Registrations of the Products in order to enable the Seller or
another member(s) of the Aspen Group to register in its name a duplicate Product
Registration in any Country (and to amend that Product Registration) in order to
enable the Seller or another member(s) of the Aspen Group to obtain any
certificate of pharmaceutical product for the purposes of facilitating the Aspen
Group or any agent designated by it procuring the registration of Product
Registrations (and amending those Product Registrations) anywhere in the
Retained Territory and/or to Manufacture the Products worldwide for their (i)
Commercialisation (by the Seller or a member of the Aspen Group or any agent
designated by it) in the Retained Territory; or (ii) Commercialisation (by the
Purchaser or a member of the Purchaser Group or any agent designated by it) in
the Territory. At least once every three (3) years (or more regularly as is
required under Applicable Law) the Seller, another member of the Aspen Group or
any agent designated by it shall have the right to sell one pack of each SKU of
each product which is the subject of a duplicate Product Registration to the
Purchaser, a member of the Purchaser Group or any agent designated by it for
consideration of €1 per pack so as to enable the Seller or another member of the
Aspen Group or any agent designated by it to retain the duplicate Product
Registration in accordance with Applicable Laws.
26.8The Purchaser undertakes to the Seller, on its behalf, and on behalf of each
other member of the Purchaser Group, neither it nor any other member of the
Purchaser Group shall at any time after the Effective Date (i) use any
Intellectual Property that constitutes Excluded IPR, save only to the extent to
which the Purchaser requires such access in order to maintain the Product
Registrations in the Territory; and (ii) use any of the Transferred IPR,
Transferred
59



--------------------------------------------------------------------------------



Know-How, Licensed IPR, Licensed Know-How and Third Party IPR to Commercialise
any pharmaceutical product outside the Territory, provided, however, the
foregoing does not prohibit the Purchaser from undertaking Clinical Trials or
Manufacturing the Products for the Territory outside of the Territory.
27.No set-off
Except as expressly provided under this Agreement, any payment to be made by any
Party under this Agreement shall be made in full without any set off,
restriction, condition or deduction for or on account of any counterclaim.
28.Effect of Completion
Save as otherwise provided herein, any provision of this Agreement or of any
other document referred to herein which is capable of being performed after but
which has not been performed at or before Completion and all Warranties and
other Assurances contained in, or entered into pursuant to, this Agreement shall
(subject to Schedule 5) remain in full force and effect notwithstanding
Completion.
29.Capacity of Seller and Purchaser
29.1The undertakings, warranties and indemnities given by the Purchaser to, and
agreements made by the Purchaser with, the Seller, on behalf of itself or a
Designated Seller, in this Agreement are given and made to and with the Seller
on behalf of itself and as trustee for the relevant Designated Seller and each
other member of the Aspen Group. For the avoidance of doubt, any warranty in
Schedule 4 made in respect of a Designated Seller is made by the Seller on
behalf of such Designated Seller.
29.2The undertakings, warranties and indemnities given by the Seller, on behalf
of itself or a Designated Seller, to, and agreements made by the Seller, on
behalf of itself or a Designated Seller, with, the Purchaser in this Agreement
are given and made to and with the Purchaser for itself and as trustee for the
relevant Designated Purchaser and each other member of the Purchaser’s Group.


29.3Accordingly, in accordance with the provisions of this Agreement (and
notwithstanding the provisions of Clause 42 or any other local transfer
document):


A.the Seller, on behalf of itself and each applicable Designated Seller, will in
respect of such undertakings, warranties, indemnities and agreements made by the
Purchaser be entitled to claim, at its own choice, against either the Purchaser
or a Designated Purchaser (as applicable) for losses or liabilities suffered by
it or a relevant Designated Seller or other member of the Aspen Group; and
60



--------------------------------------------------------------------------------



B.the Purchaser will in respect of such undertakings, warranties, indemnities
and agreements made by the Seller, on behalf of itself or a Designated Seller,
be entitled to claim, at its own choice, against either the Seller or Designated
Seller (as applicable) for losses or liabilities suffered by it or a relevant
Designated Purchaser or other member of the Purchaser’s Group.
30.Indemnification and conduct of claims
30.1Indemnification obligations: Subject to the procedures set forth in Clause
30.4,
30.2The Seller shall indemnify the Purchaser, each member of the Purchaser Group
and their respective officers, directors, and employees (each, a “Purchaser
Indemnitee”) from and against any and all Losses incurred by a Purchaser
Indemnitee as a result of: (i) the Excluded Liabilities, (ii) any breach or
inaccuracy of the Seller Warranties, (iii) any Third Party Claim resulting from
a breach of this Agreement by the Seller or any other member of the Aspen Group,
including any failure to perform any covenant or obligation by the Seller
contained in this Agreement, or (iv) the De-Commercialisation Activities in
respect of the Aspen Retained De-Commercialised Product, including, but not
limited to, personal injury (including death) caused; and
30.3The Purchaser shall indemnify the Seller, each member of the Aspen Group and
their respective officers, directors, and employees (each, a “Seller
Indemnitee”) from and against any and all Losses incurred by a Seller Indemnitee
as a result of: (i) the Assumed Liabilities, (ii) any breach of the Purchaser
Warranties, (iii) any Third Party Claim resulting from a breach of this
Agreement by the Purchaser or any other member of the Purchaser Group, including
any failure to perform any covenant or obligation by the Purchaser contained in
this Agreement, or (iv) any Third Party Claim resulting from Purchaser’s use of
any of the Aspen Marks or Licensed Rights pursuant to Schedule 12;


provided that in the event of a conflict between the indemnification obligations
of the Parties under this Agreement and the indemnification obligations of the
Parties under the Supply Agreement, the indemnification obligations under the
Supply Agreement shall govern with respect to Products Commercialised by or on
behalf of the Purchaser after the Completion.
30.4If any assessment, action, claim, demand, proceeding or investigation is
filed, brought, alleged or instituted by a Third Party (a “Third Party Claim”)
against any member of the Aspen Group or, as the case may be, any member of the
Purchaser Group, (the “Relevant Indemnified Party”) in respect of which an
indemnity is to be sought from the Purchaser or, as the case may be, the Seller
(the “Relevant Indemnifying Party”) pursuant to this Agreement, the Purchaser
or, as the case may be, the Seller shall procure that the Relevant Indemnified
Party shall:
61



--------------------------------------------------------------------------------



A.as soon as practicable notify the Relevant Indemnifying Party thereof by
written notice as soon as it appears to the Relevant Indemnifying Party that any
Third Party Claim received by or coming to the notice of the Relevant
Indemnified Party may result in a claim for indemnification;
B.subject to the Relevant Indemnifying Party indemnifying the Relevant
Indemnified Party against any liability, cost, damage or expense which may be
incurred thereby, take such action and give such information and access to
personnel, premises, chattels, documents and records to the Relevant
Indemnifying Party and their professional advisers as the Relevant Indemnifying
Party may reasonably request in order to investigate such Third Party Claim, and
the Relevant Indemnifying Party shall be entitled to require any relevant
company (being a member of the Purchaser Group (where the Relevant Indemnified
Party is a member of the Purchaser Group) or a member of the Aspen Group (where
the Relevant Indemnified Party is a member of the Aspen Group)) to take such
action and give such reasonable information and assistance in order to avoid,
dispute, resist, mitigate, settle, compromise, defend or appeal any claim in
respect thereof or adjudication with respect thereto;


C.allow the Relevant Indemnifying Party (subject to Clause 30.5 and Clause 30.6)
to take the sole control the defence or settlement of such actions, claims,
proceedings, investigations and/or negotiations as the Relevant Indemnifying
Party may reasonably deem appropriate in connection with any such assessment,
claim or investigation in the name of the Relevant Indemnified Party or any such
relevant company referred to above, and in that connection the Relevant
Indemnified Party shall give or cause to be given to the Relevant Indemnifying
Party all such assistance as it may reasonably require in avoiding, disputing,
resisting, settling, compromising, defending or appealing any such claim,
proceeding or investigation and shall instruct such legal or other professional
advisers as the Relevant Indemnifying Party may nominate to act on behalf of the
Relevant Indemnified Party or any relevant company, as appropriate, but to act
in accordance with the Relevant Indemnifying Party’s instructions, all at the
Relevant Indemnifying Party’s cost and expense;


D.be entitled to participate in the defence of any Third Party Claim and to
employ separate counsel to represent it at its own expense PROVIDED THAT the
Relevant Indemnifying Party shall control the defence of the Third Party Claim;


E.make no admission of liability, agreement, settlement or compromise with any
Third Party in relation to any such claim, investigation or adjudication without
the prior written consent of the Relevant Indemnifying Party (such consent not
to be unreasonably withheld or delayed); and


F.take reasonable action to mitigate any Loss suffered by it in respect of which
a claim could be made for indemnification.
62



--------------------------------------------------------------------------------



30.5The Relevant Indemnifying Party shall be entitled at any stage and in its
absolute discretion to settle any such Third Party Claim after giving reasonable
advance written notice to the Relevant Indemnified Party and provided that the
Relevant Indemnified Party is discharged in full of its liabilities under such
Third Party Claim.
30.6Notwithstanding the provisions of Clauses 30.4 and 30.5, the Relevant
Indemnifying Party shall not be entitled to assume the defence of any Third
Party Claim (and shall be liable for the reasonable costs and expenses
(including legal expenses) incurred by the Relevant Indemnified Party in
defending such Third Party Claim) if the Third Party Claim seeks any relief
other than damages (including any orders, injunctions or other equitable relief)
against the Relevant Indemnified Party which the Relevant Indemnified Party
reasonably determines cannot be separated from any related claim for damages. If
such claim for other relief can be separated from the claim for damages, the
Relevant Indemnifying Party shall be entitled to assume the defence of the claim
for damages.


30.7If any amount payable by any Party under this Agreement is required by law
to be paid subject to any deduction or withholding on account of Tax, the Party
which is obliged to make the payment (the “Paying Party”) shall:
A.make the deduction or withholding in accordance with Applicable Law;
B.make its payments, after the withholding or deduction on the increased amount
is taken into account, to the Party to which the payment is to be made (the
“Receiving Party”); and


C.deliver to the Receiving Party evidence reasonably satisfactory to the
Receiving Party that the deduction or withholding has been made and (as
applicable) any appropriate payment has been made to the relevant Tax Authority.


30.8Each Party shall provide to the other Party any tax forms that may be
reasonably necessary in order for such other Party not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
31.Notices
Any notice, request, consent or communication (collectively, a “Notice”) under
this Agreement shall be effective if it is in writing and (a) personally
delivered or (b) sent by an internationally recognised overnight delivery
service, with delivery confirmed; addressed as set forth in this Clause 31 or to
such other address as shall be furnished by either Party hereto to the other
Party hereto. A Notice shall be deemed to have been given as of (i) the date
when personally delivered, or (ii) two (2) Business Days after being delivered
to said overnight delivery service properly addressed. All Notices shall
specifically state: (a) the provision (or provisions) of this
63



--------------------------------------------------------------------------------



Agreement with respect to which such Notice is given, and (b) the relevant time
period, if any, in which the Party receiving the Notice must respond.

In the case of the Seller:With a required copy to:
Aspen Global Incorporated
GBS Plaza
Cnr La Salette and Royal Roads Grand Bay
Mauritius


Attn:    Mr Samer Kassem, Chief Executive Officer
Email: skassem@aspengl.com
Aspen Pharmacare Holdings Limited
Aspen Place, 9 Rydall Vale Park, Douglas Saunders Drive, La Lucia Ridge, Durban,
Kwa-Zulu Natal, Republic of South Africa
Attn: Mr Gus Attridge, Deputy Group Chief Executive Officer
Email: gattridge@aspenpharma.com
In the case of any Designated Seller:With a required copy to:
Aspen Global Incorporated
GBS Plaza
Cnr La Salette and Royal Roads Grand Bay
Mauritius
Attn:    Mr Samer Kassem, Chief Executive Officer
Email: skassem@aspengl.com


Aspen Pharmacare Holdings Limited
Aspen Place, 9 Rydall Vale Park, Douglas Saunders Drive, La Lucia Ridge, Durban,
Kwa-Zulu Natal, Republic of South Africa
Attn: Mr Gus Attridge, Deputy Group Chief Executive Officer
Email: gattridge@aspenpharma.com
In the case of the Purchaser:
Mylan Ireland Limited
Unit 35/36 Grange Parade
Baldoyle Industrial Estate
Dublin 13, Ireland
Attn: Managing Director
With a required copy to:
 Mylan Inc.
1000 Mylan Boulevard
Canonsburg, PA 15317 U.S.A.
Attn: Global General Counsel



It is understood and agreed that this Clause 31 is not intended to govern the
ordinary course business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.
32.Public Announcements
Each Party agrees not to issue any press releases, reports, or other statements
in connection with this Agreement intended for use in the public or private
media or otherwise disclose the terms of this Agreement to any Third Party
without the prior written consent of the other Party hereto, which consent shall
not be unreasonably withheld, except to such Party’s attorneys, advisers and
others on a need to know basis in each case consistent with customary practice
64



--------------------------------------------------------------------------------



under circumstances that protect the confidentiality thereof; provided that the
Purchaser may inform its customers, suppliers and business contacts that the
Seller supplies Products to the Purchaser in the ordinary course of business
without the Seller’s consent. Notwithstanding the foregoing, each Party may make
announcements concerning the subject matter of this Agreement if required by
Applicable Law or any securities exchange or Governmental Authority or any tax
authority to which any Party is subject or submits, in which case the Party
making such announcement shall provide the other Party with a copy of such
announcement at least five (5) Business Days prior to issuance, to the extent
practicable under the circumstances, and shall only disclose information
required by Applicable Law or such exchange or authority.
33.Confidentiality
33.1This Agreement, and in particular this Clause 33 and Clauses 32, 34 and 38
shall supersede that certain confidentiality agreement between the Parties or
their Affiliates dated April 16, 2020 (the “Prior CDA”) with respect to this
Agreement and the subject matter hereof, and all Confidential Information
disclosed pursuant to the Prior CDA shall be deemed to have been disclosed
hereunder.
33.2The receiving Party shall protect all Confidential Information of the
disclosing Party against unauthorised use and disclosure to third parties with
the same degree of care as the receiving Party uses for its own similar
information, but in no event less than a reasonable degree of care. The
receiving Party shall be permitted to use the Confidential Information of the
disclosing Party solely as reasonably necessary to exercise its rights and
fulfil its obligations under this Agreement (including any surviving rights),
including (a) in prosecuting or defending litigation, complying with Applicable
Law, or (c) otherwise submitting information to tax or other Governmental
Authorities. The receiving Party shall not disclose the Confidential Information
of the disclosing Party to any Third Party other than to its Affiliates, and its
and their respective directors, officers, employees, subcontractors,
sublicensees, consultants, and attorneys, accountants, banks and investors
(collectively, “Authorised Representatives”) who have a need to know such
information for purposes related to this Agreement and who are made aware of the
confidentiality obligations set forth in this Agreement or are bound by
obligations of confidentiality at least as protective of such Confidential
Information as those set forth in this Agreement. The receiving Party shall be
responsible for any disclosures made by its Authorised Representatives in
violation of this Agreement. Notwithstanding anything in this Clause 33 or
Clause 34 to the contrary, at and after Completion, with respect to any
Confidential Information solely contained in the Commercialised Business Assets,
the Purchaser or the Designated Purchaser, as applicable, shall be deemed to be
the disclosing Party and the Seller or Designated Seller, as applicable, shall
be deemed to be the receiving Party.
65



--------------------------------------------------------------------------------



34.Authorised Disclosure
34.1The restrictions related to use and disclosure under Clause 34 shall not
apply to any information to the extent the receiving Party can demonstrate by
competent evidence that such information: (i) is (at the time of disclosure by
the disclosing Party) or becomes (after the time of such disclosure by the
disclosing Party) known to the public or part of the public domain through no
breach of this Agreement by the receiving Party, or any the recipient to whom
the receiving Party disclosed such information, of its confidentiality
obligations to the receiving Party; (ii) was known to, or was otherwise in the
possession of, the receiving Party prior to the time of disclosure by the
disclosing Party; (iii) is disclosed to the receiving Party on a
non-confidential basis by a Third Party who is not, to the actual knowledge of
the receiving Party, prohibited from disclosing it without breaching any
confidentiality obligation to the disclosing Party; or (iv) is independently
developed by or on behalf of the receiving Party or any of its Affiliates, as
evidenced by its written records, without use of or access to the Confidential
Information.
34.2The restrictions set forth in this Agreement shall not apply to the extent
that the receiving Party is required to disclose any Confidential Information
under law or by an order of a Governmental Authority; provided that the
receiving Party: (i) provides the disclosing Party with prompt written notice of
such disclosure requirement if legally permitted, (ii) affords the Disclosing
Party an opportunity, and cooperates with the disclosing Party’s efforts, to
oppose or limit, or secure confidential treatment for such required disclosure
(at the disclosing Party’s expense), and (iii) if the disclosing Party is
unsuccessful in its efforts pursuant to subsection (ii), discloses only that
portion of the Confidential Information that the receiving Party is legally
required to disclose as advised by the receiving Party’s legal counsel.
35.Costs and expenses
35.1Notwithstanding Clause 35.2, all Transfer Taxes and all notarial fees
payable or assessed in connection with, or directly or indirectly as a result
of, this Agreement or any document referred to in it, or the sale or purchase of
the Commercialisation Business Assets under this Agreement shall be paid by the
Purchaser, and the Purchaser shall, on demand, pay to the Seller and each
Designated Seller and each relevant member of the Aspen Group an amount equal to
any such Transfer Taxes and fees for which the Seller or that Designated Seller
or relevant member of the Aspen Group (as the case may be) is liable to account
to any Tax Authority in connection with, or as a result of, this Agreement or
the sale or purchase of the Commercialisation Business Assets under this
Agreement or any document referred to in it.
35.2Except as otherwise stated in this Agreement (including in Clause 8 in
relation to VAT and Clause 35.1 in relation to Transfer Taxes), each Party shall
pay its own costs and expenses in relation to the negotiations leading up to the
sale of the Commercialisation Business Assets
66



--------------------------------------------------------------------------------



and to the preparation, execution and carrying into effect of this Agreement and
all other documents entered into pursuant to, or in connection with, it.
36.Counterparts
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but which together shall constitute one and the same document. This
Agreement and any amendments hereto, to the extent signed and delivered by means
of electronic reproduction (e.g., portable document format (.pdf)), shall be
treated in all manner and respects as an original and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in Person. At the request of a Party, the other Party shall
re-execute original forms thereof and deliver them to the Party who made the
said request.
37.Severability
Should one or more of the provisions of this Agreement, in any jurisdiction,
become invalid, void, prohibited or unenforceable for any reason as a matter of
law, then such provision, as to such jurisdiction, shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement, or affecting the validity or enforceability of such provision
on any other jurisdiction. The Parties agree to negotiate in good faith a valid
and enforceable provision therefor which, as nearly as possible, achieves the
desired economic effect and mutual understanding of the Parties under this
Agreement.
38.Injunctive Relief
Each Party agrees that breaches of this Agreement may cause irreparable harm to
the other Party and shall entitle such other Party, in addition to any other
remedies available to it (subject to the terms of this Agreement), to the right
to seek injunctive relief enjoining such action
39.Survival
Expiration or termination of this Agreement shall not affect any accrued rights
or liabilities of either Party. The provisions of Clauses 35 (Costs and
expenses), 36 (Counterparts), 37 (Severability), 40 (Independent Contractors),
41 (Assignment), 42 (Entire Agreement; Amendments), 43 (No Third Party
Beneficiaries) 44 (Remedies), 45 (Waiver), 46 (Headings), 47 (Interpretation),
48 (Construction), 49 (Governing Law), 50 (Dispute Resolution), 51
(Jurisdiction), 52 (Further Acts) and 53 (Agent for Service), shall survive
expiration or termination of this Agreement.
67



--------------------------------------------------------------------------------



40.Independent Contractors
The Parties agree that the relationship between the Seller and the Purchaser
established by this Agreement is that of independent contractors. Furthermore,
the Parties agree that this Agreement does not, is not intended to, and shall
not be construed to, establish a partnership or joint venture, and nor shall
this Agreement create or establish an employment, agency or any other
relationship. Except as may be specifically provided herein, neither Party shall
have any right, power or authority, nor shall they represent themselves as
having any authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other Party, or otherwise act
as an agent for the other Party for any purpose. All Persons employed by a Party
shall be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.
41.Assignment
This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective permitted successors and assigns. Nothing contained
herein shall give to any other Person any benefit or any legal or equitable
right, remedy or claim. Neither Party shall at any time, without obtaining the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed, assign or transfer this Agreement in whole or
in part or subcontract its obligations hereunder to any Person, except that
either Party shall be permitted, without the consent of the other Party, to
assign this Agreement in whole or in part to any of its Affiliates or to any
Third Party that acquires all or substantially all of the assets or business of
such Party to which this Agreement relates by sale, transfer, merger,
reorganization, operation of law or otherwise; provided that the assignee agrees
in writing to be bound to the terms and conditions of this Agreement; provided
further that such exception shall not apply (and the consent of the other Party
shall be required to assign this Agreement to any Affiliate) in the event this
Agreement would constitute all or substantially all of the assets of the
assignee Affiliate.
42.Entire Agreement; Amendments.
This Agreement (including, for clarity, its Schedules), the Supply Agreement and
any documents or agreements entered into pursuant thereto, constitute and
contain the entire understanding and agreement of the Parties respecting the
subject matter hereof and cancel and supersede any and all prior and
contemporaneous negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter.
Notwithstanding the foregoing, except as expressly set forth in this Agreement,
to the extent the terms and conditions of the body of this Agreement conflict
with the terms and conditions of any Schedule hereto, the terms and conditions
of the body of this Agreement shall govern. Each of the Parties acknowledges
that in deciding to enter into this
68



--------------------------------------------------------------------------------



Agreement and to consummate the transactions contemplated hereby, neither Party
has relied upon any statements or representations, written or oral, other than
those explicitly set forth herein. No terms or provisions of this Agreement will
be varied or modified by any prior or subsequent statement, conduct or act of
either of the Parties, except that the Parties may amend this Agreement by
written instruments specifically referring to and executed in the same manner as
this Agreement.
43.No Third Party Beneficiaries
Except for the rights to indemnification provided for under Clause 31 above, all
rights, benefits and remedies under this Agreement are solely intended for the
benefit of the Seller and the Purchaser. Except for such rights to
indemnification expressly provided pursuant to Clause 31, no Third Party shall
have any rights whatsoever to (a) enforce any obligation contained in this
Agreement; (b) seek a benefit or remedy for any breach of this Agreement; or
take any other action relating to this Agreement under any legal theory,
including actions in contract, tort (including negligence, gross negligence and
strict liability), or as a defence, setoff or counterclaim to any action or
claim brought or made by the Parties.
44.Remedies
Unless otherwise expressly provided, all remedies hereunder are cumulative, and
in addition to any other remedies provided for by law and may, to the extent
permitted by law, be exercised concurrently or separately, and the exercise of
one remedy shall not be deemed to be an exclusive election of such remedy or to
preclude the exercise of any other remedy.
45.Waiver
A waiver by any Party of any of the terms and conditions of this Agreement in
any instance will not be deemed or construed to be a waiver of such term or
condition for the future, or of any subsequent breach hereof. All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
will be cumulative, and none of them will be in limitation of any other remedy,
right, undertaking, obligation or agreement of either Party.
46.Headings
The Clause and Paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
47.Interpretation
References in this Agreement to any gender include reference to all genders, and
references to the singular included references to the plural and vice versa. The
words “include”, “includes” and “including” when used in this Agreement shall be
deemed to be followed by the
69



--------------------------------------------------------------------------------



phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Clauses, Paragraphs and Schedules shall be deemed
references to Clauses and Paragraphs of, and Schedules to, this Agreement.
Unless the context otherwise requires, the words “hereof”, “hereby” and “herein”
and words of similar meaning when used in this Agreement refer to this Agreement
in its entirety and not to any particular Clause, Paragraph or provision of this
Agreement. All references to contracts, agreements, leases or other arrangements
shall refer to oral as well as written matters. Provisions that require that a
Party or the Parties “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing. The word
“notice” shall require notice in writing (whether or not specifically stated)
and shall include notices, consents, and approvals contemplated under the
Agreement. References to any specific law, or article, section or other division
thereof, shall be deemed to include then-current amendments thereto or any
replacement thereof.
48.Construction
The Parties expressly agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement. Each Party agrees that
it has read and had the opportunity to review this Agreement with its legal
counsel.
49.Governing Law
This Agreement and all rights and obligations of the Parties arising out of or
relating to this Agreement shall be governed by, construed and enforced in
accordance with the laws of England and Wales without giving effect to conflicts
of laws principles. The Parties hereby expressly agree that the U.N. Convention
on Contracts for the International Sale of Goods shall not apply. The Parties
hereby irrevocably waive, and agree to cause their respective Affiliates to
waive, the right to trial by jury in any action directly or indirectly arising
out of, under or in connection with this Agreement or any transactions
contemplated hereby.
50.Dispute Resolution
Except as otherwise provided herein, any dispute, controversy or claim arising
under, out of or in connection with this Agreement, including any subsequent
amendments, or the validity, termination, enforceability, construction,
interpretation, performance or breach hereof, any request for specific
performance, or claim based on contract, tort, or statute (and including the
applicability of Clauses 49 and 51 or this Clause 50 to any such dispute,
controversy or claim) (each a “Dispute”) shall be first submitted to an
executive officer of each of the Parties having authority to resolve such
Dispute for attempted resolution by good faith negotiations within thirty (30)
Business Days. In such event, each Party shall cause its designated executive
officer to meet and be available to attempt to resolve such an issue. If the
Parties should
70



--------------------------------------------------------------------------------



resolve such Dispute, a memorandum setting forth their agreement will be
prepared and signed by both Parties if requested by either Party. The Parties
shall cooperate in an effort to limit the issues for consideration in such
manner as narrowly as reasonably practicable in order to resolve the Dispute. A
Party participating in such a meeting is a pre-requisite before such Party may
institute any action under Clause 51; provided that the other Party has
participated in such meeting. In addition, each Party agrees that it shall not
institute formal proceedings for the resolution of any Dispute, unless it
remains unresolved for a period of thirty (30) Business Days from such referral;
provided, however, that either Party may institute formal proceedings at any
time in order to avoid the expiration of any applicable limitations period, to
preserve a superior position with respect to other creditors, or to seek
equitable relief.
51.Jurisdiction
The Parties agree that any Dispute that is not resolved pursuant to Clause 50
shall be subject to the exclusive jurisdiction of the High Court of England
located in London and each Party hereby submits to such jurisdiction.
52.Further Acts
Each Party shall do, execute and perform and shall procure to be done and
performed all such further acts, deeds, documents and things as the other
Parties may reasonably require from time to time to give full effect to the
terms of this Agreement.
53.Agent for service
53.1The Purchaser irrevocably appoints Mylan Holdings Ltd. (for the attention of
Jose Cotarelo) at Trident Place, Building 4, Mosquito Way, Hatfield
Hertfordshire AL10 9UL, England, to be its agent for the receipt of Service
Documents. It agrees that any Service Document may be effectively served on it
in connection with Proceedings in England and Wales by service on its agent
effected in any manner permitted by the Civil Procedure Rules.
53.2The Seller irrevocably appoints Gordon Dadds Process Agent Limited,
(Attention: Alon Domb / Melanie Kincaid), Aldgate Tower 2 Leman Street, London,
El8QN, to be its agent for the receipt of Service Documents. It agrees that any
Service Document may be effectively served on it in connection with Proceedings
in England and Wales by service on its agent effected in any manner permitted by
the Civil Procedure Rules.
53.3If either the Seller or the Purchaser’s agent at any time ceases for any
reason to act as such, the Seller or the Purchaser (as applicable) shall
promptly appoint a replacement agent having an address for service in England or
Wales and shall notify the other Party of the name and address of the
replacement agent. Failing such appointment and notification, the other Party
shall be entitled by notice to the Seller or the Purchaser (as is applicable) to
appoint a
71



--------------------------------------------------------------------------------



replacement agent to act on behalf of the Seller or the Purchaser (as is
applicable). The provisions of this Clause 53 applying to service on an agent,
apply equally to service on a replacement agent.
53.4A copy of any Service Document served on an agent of the Seller or the
Purchaser pursuant to the provisions of this Clause 53, shall be sent by post to
the Seller or the Purchaser (as is applicable) pursuant to Clause 31. Failure or
delay in so doing shall not prejudice the effectiveness of service of the
Service Document.
IN WITNESS of which the Parties have entered into this Agreement on the day and
year first before written.


72



--------------------------------------------------------------------------------










Signed by:/s/ Peter McCormick
For and on behalf of
Mylan Ireland Limited


Authorized Signatory











73



--------------------------------------------------------------------------------










Signed by: Samar Kassem/s/ Samar Kassem
For and on behalf of
ASPEN GLOBAL LIMITED


Authorized Signatory





image_01.jpg [image_01.jpg]
image_11.jpg [image_11.jpg]
image_21.jpg [image_21.jpg]


74




--------------------------------------------------------------------------------





Schedule 2
Conditions
Part A
A.Competition Conditions
1.The EU
(a)the European Commission having adopted and formally notified the Distributor
of (or having been deemed to have adopted) all decisions and approvals necessary
pursuant to the EU Merger Regulation to allow completion of the Proposed
Transaction;
(b)and if the Proposed Transaction has been referred back (or deemed to have
been referred back) in part to the Competition Authority of any Country under
Article 4(4) or Article 9 of the EU Merger Regulation, the European Commission
having adopted the decision or decisions referred to in either Paragraphs (i) or
(ii) above in respect of any and all parts of the Proposed Transaction not so
referred to a Competition Authority of any Country; and
(c)to the extent that the European Commission refers (or is deemed to have
referred) the Proposed Transaction in whole or in part to any such Competition
Authority under Article 4(4) or Article 9 of the EU Merger Regulation:
(i)all consents and approvals of any such Competition Authority related to the
part of the Proposed Transaction so referred and which are required to be
obtained before the Proposed Transaction may be completed having been obtained;
and
(ii)all applicable waiting periods in connection with any such filings,
submissions or notification having expired or been terminated.
2.Serbia
In so far as required by Applicable Laws, the relevant Governmental Authority in
Serbia having cleared or being deemed to have cleared the Proposed Transaction
under applicable anti-trust or merger control rules on or before the Long Stop
Date.
Part B
    





--------------------------------------------------------------------------------



B.Foreign Investment Conditions
Insofar as required by Applicable Laws, the relevant Foreign Investment
Authority in Germany, Italy and Spain having cleared, being deemed to have
cleared or not having assumed jurisdiction under the Applicable Laws over the
Proposed Transaction.
Part C
C.Aspen’s Funders’ Consent
Evidence reasonably satisfactory to the Purchaser that the lenders under the
Facilities Agreement have consented to the disposal of the Commercialisation
Business Assets on the terms of this Agreement and the release of all guarantees
or Encumbrances over the Commercialisation Business Assets granted under or
pursuant to the Facilities Agreement.
Part D
D.Inform and Consult Obligations
In so far as required by (i) Applicable Employment Laws, the completion of
information and/or consultation obligations, if any, in the Purchaser’s and
Seller’s Affiliates or (ii) the co-determination procedure with the German works
council of the relevant Affiliate of the Seller and, if applicable, with the
German works council of the relevant Affiliate of the Purchaser regarding the
implementation plan (Interessenausgleich) in relation to the transactions
contemplated by this Agreement.
Part E
E.Third Party Consents
Seller shall have obtained written consent from Glaxo Group Limited (“Glaxo”) in
a form satisfactory to Purchaser (acting reasonably) for Seller to sub-license
to Purchaser hereunder the Syringes IP rights (as referenced in Schedule 13)
licensed by Glaxo to Seller pursuant to the Amended and Restated Master Asset
Purchase Agreement (the “Glaxo Agreement”) in relation to the Manufacturing
Business (as defined in the Glaxo Agreement) at the Site (as defined in the
Glaxo Agreement) by and between Glaxo and Seller (or Seller’s Affiliate), dated
30 September 2013, as amended and restated on 20 December 2013, as further
amended by the Side Letter to the Amended and Restated Master Asset Purchase
Agreement in relation to the Manufacturing Business (as defined in the Glaxo
Agreement) at the Site (as defined in the Glaxo Agreement), dated 14 December
2015.







--------------------------------------------------------------------------------



Schedule 3
Completion arrangements
1.General
1.2Matters to be dealt with by the Seller
At Completion, the Seller shall:
Transfer of Commercialisation Business Assets capable of delivery
(A)subject to the provisions of this Agreement, procure that each relevant
member of the Aspen Group with legal and beneficial title to any
Commercialisation Business Asset delivers to the Purchaser (or the relevant
Designated Purchaser) all the Commercialisation Business Assets to which such
member of the Aspen Group has legal and beneficial title and which are capable
of transfer by delivery (other than any Commercialisation Business Records,
which shall be delivered to the Purchaser in accordance with Clause 22) with the
intent that legal and beneficial title to these Commercialisation Business
Assets shall pass at the Completion Time;
Other matters
(B)deliver to the Purchaser:
i.a copy of the minutes of a duly held meeting of the directors of the Seller
(or a duly constituted committee thereof) authorising the execution by the
Seller of this Agreement and those Seller’s Ancillary Transaction Agreements to
be entered into at Completion and, in the case where such execution is
authorised by a committee of the board of directors of the Seller, a copy of the
minutes of a duly held meeting of the directors constituting such committee or
the relevant extract thereof;
ii.an original counterpart of each of:


(a)the Transferring IPR Assignments;
(b)the Transferring Domain Name Assignments;


(c)the Supply Agreement;


(d)the Distribution and Supply Agreement;


(e)the Initial PO Units Side Letter; and







--------------------------------------------------------------------------------



(f)in each case duly executed on behalf of the Seller and/or the relevant
member(s) of the Aspen Group.
1.2Matters to be dealt with by the Purchaser
At Completion, the Purchaser shall:
A.deliver to the Seller:
i.a copy of the minutes of a duly held meeting of the directors of the Purchaser
(or a duly constituted committee thereof) authorising the execution by the
Purchaser of this Agreement and those of the Purchaser’s Ancillary Transaction
Agreements to be entered into at Completion to which each of them respectively
is a party and, in the case where such execution is authorised by a committee of
the board of directors of the Purchaser, a copy of the minutes of a duly held
meeting of the directors constituting such committee or the relevant extract
thereof;
ii.an original receipt from the Purchaser acknowledging delivery of all
documents required to be delivered by the Seller pursuant to this Schedule; and


iii.an original counterpart of each of:
a.the Transferring IPR Assignments;
b.the Transferring Domain Name Assignments;
c.the Supply Agreement;
d.the Distribution and Supply Agreement;
e.the Initial PO Units Side Letter; and
f.in each case duly executed on behalf of the Purchaser and/or the relevant
member(s) of the Purchaser’s Group;
g.if available, the Seller, on behalf of itself and the Designated Sellers,
shall provide their Irish tax reference number as required under Regulation 4(3)
of the Stamp Duty (e-stamping of Instruments and self-assessment) Regulations
2012 (S.I. No. 234 of 2012).
B.pay, or procure the payment of, the first instalment of the Commercialisation
Business Consideration set out in Clause 9.4(A), to the Seller’s Bank Account by
CHAPS transfer for same day value.





--------------------------------------------------------------------------------





Schedule 4
Seller Warranties
1.Capacity of the Seller and the Designated Sellers
1.1The Seller and each of the Designated Sellers is duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation.
1.2The Seller and each of the Designated Sellers has the requisite capacity,
power and authority, corporate or otherwise, to conduct its business as now
being conducted, to own, lease and operate its business as now being conducted,
has obtained all necessary corporate consents, approvals and authorisations
required in connection with the execution, delivery and performance of this
Agreement and has all requisite power and authority, corporate or otherwise, to
execute, deliver, perform and enter into this Agreement and any other documents
which are to be entered by the Seller or the relevant Designated Seller pursuant
to this Agreement, whether at the Effective Date or at Completion (the “Seller’s
Ancillary Transaction Agreements”).
1.3This Agreement and the Seller’s Ancillary Transaction Agreements will, when
executed, constitute legal, valid and binding obligations on the Seller and the
relevant Designated Seller(s) in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies.
1.4Except for the consents and approvals set out in Schedule 2 (Conditions), the
Seller and each Designated Seller has lawfully obtained all consents,
authorisations, registrations, authorisations or permits required to empower it
to enter into and perform its obligations under this Agreement and each of the
Seller’s Ancillary Transaction Agreements to which it is party.
1.5Neither the Seller nor any Designated Seller is in insolvency, bankruptcy,
administration, liquidation or receivership (and no order or resolution therefor
has been presented, and no notice of appointment of any liquidator, receiver,
administrative receiver or administrator has been received by the Seller or any
Designated Seller), and, so far as the Seller is aware, there are no valid
grounds or circumstances on the basis of which any such procedure may be
requested. Neither the Seller nor any Designated Seller has stopped payment or
suspended the payment of its debts generally, or is deemed unable to pay its
debts as they fall due.
1.6The execution and delivery of this Agreement and the Ancillary Transaction
Agreements by the Seller and each of the Designated Sellers and the performance
by the Seller and each of the Designated Sellers of their respective obligations
under them will not:





--------------------------------------------------------------------------------



A.result in a breach of any provision of the memorandum or articles of
association or by-laws or equivalent constitutional document of the Seller, the
relevant Designated Seller or the relevant member of the Aspen Group (as
applicable);
B.result in a breach of or constitute a default (with or without notice or lapse
of time, or both) under or give rise to any payment obligations or right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under any instrument to which the Seller, the relevant
Designated Seller or the relevant member of the Aspen Group (as applicable) is a
party or by which it or its assets and properties may be bound or affected, save
as may be set forth in the Disclosure Letter;


C.except for the consents and approvals set out in Schedule 2 (Conditions) (i)
require any consent, waiver, authorization, registration, notice or approval of
any Governmental Authority or any other Person, (ii) result in a breach of any
provision of any law, rule, regulations, order, writ, judgment, injunctions,
decree, determination or award of any court, Governmental Authority or
regulatory body to which the Seller, the relevant Designated Seller or the
relevant member of the Aspen Group (as applicable) is party or by which the
Seller or the relevant Designated Seller (as applicable) is bound, or (iii)
violate any provision of Applicable Law presently in effect;
2.Ownership and sufficiency of assets
2.1Each of the Commercialisation Business Assets (other than any Initial Stock
acquired in the ordinary course of business on terms that the property does not
pass until payment is made) is owned (including with respect to all right, title
and interest) both legally and beneficially by the Seller or a Designated Seller
or another member of the Aspen Group and each of those assets capable of
possession is, save where in the possession of third parties in the ordinary
course of business, in the possession of the Seller or a Designated Seller or
another member of the Aspen Group.
2.2Save for Permitted Encumbrances, no Encumbrance or equity on, over or
affecting the whole or any part of the Commercialisation Business Assets is
outstanding and, save in relation to Permitted Encumbrances, there is no
agreement or commitment entered into by any member of the Aspen Group to give or
create any Encumbrance, and no claim has been made against any member of the
Aspen Group by any Person to be entitled to any Encumbrance. Further, upon the
consummation of the transactions contemplated hereby, the Purchaser will acquire
good and valid title, and own all right, title and interest, in and to the
Commercialisation Business Assets free and clear of all Encumbrances, other than
Permitted Encumbrances. None of the Permitted Encumbrances could reasonably be
expected to materially impair the continued use and operation of the
Commercialisation Business Assets.





--------------------------------------------------------------------------------



2.3The Commercialisation Business Assets (including for the avoidance of doubt,
the Initial Stock to be transferred pursuant to 0), together with such other
licenses, sub-licenses, facilities and services which are to be provided to the
Purchaser’s Group pursuant to this Agreement and any Ancillary Transaction
Agreement, comprise all of the rights, properties, assets and facilities
necessary, sufficient or desirable to carry on the Promotion and Distribution
activities and/or sales or offers for sale of Products and any related actions
(but for the avoidance of doubt, not the Manufacturing) in the Territory
associated with the Commercialisation Business in substantially the same manner
as they have been during the Relevant Period.
2.4No Third Party or Affiliate of the Seller or any Designated Seller owns,
beneficially or of record, any Commercialisation Business Asset or any rights or
licenses from or through Seller or any Designated Seller to Commercialise the
Products in or for the Territory. No amounts or other consideration are due to a
Third Party or Affiliate of the Seller or any Designated Seller with respect to
the Commercialisation Business Assets and no amounts, or other consideration
will become due to a Third Party or Affiliate of the Seller or any Designated
Seller as a result of the transactions contemplated by this Agreement or the
Ancillary Transaction Agreements.
3.Products
3.1The list of SKUs of the Products set out in Schedule 8 (Products) is complete
and accurate in all material respects, and, so far as the Seller is aware, there
will be no change in such list of SKUs in the period prior to Completion Date.
3.2The Seller represents and warrants that, other than for the Aspen Retained
De-Commercialised Products, the Aspen Group has no plans to discontinue any
Product, and so far as the Seller is aware, there is no current or foreseeable
discontinuation or disruption in the supply of the Product (or any component or
API thereof), including without limitation as to the result of the current
regulatory enforcement activity or due to notification by, or failure to come to
terms with Third Party suppliers with regard to the supply of the Product (or
any component or API thereof).
4.Contracts and commitments
4.1All Material Contracts have been concluded on arm’s length terms other than
any Material Contract that will expire, has been fully performed, or has been
terminated in accordance with its terms in each case prior to or at the
Completion Time. All Material Contracts are valid, binding and in full force and
effect.
4.2The Seller has listed in the Disclosure Letter and made available to the
Purchaser complete and accurate copies of all Material Contracts, including all
amendments, supplements, modifications and waivers thereof.





--------------------------------------------------------------------------------



4.3No member of the Aspen Group is in, has received notice that it is in, breach
of any Material Contract and, so far as the Seller is aware, no other party to
any Material Contract is in material breach of any such Material Contract. No
member of the Aspen Group has received any notice of the intention of any party
to terminate any Material Contracts.
4.4Other than as set forth in the Disclosure Letter, there are no upfront,
milestone, royalty, profit-share, capital commitments or other costs payable by
the Seller or another member of the Aspen Group under any Material Contract.
5.Consents and licences
5.1All licences, consents, permissions, permits, waivers, exceptions and
approvals (each a “License”) required for carrying on the Commercialisation
Business have been obtained lawfully and the Seller, the Designated Sellers, the
Aspen Group and their respective Affiliates possess, and have at all times
possessed, such Licenses. Each License is validly and presently in effect (and
the continuing validity and effectiveness of such will not be affected by the
consummation of the transactions contemplated hereby), and Seller or the
relevant Designated Seller, as applicable, is not in default (with or without
notice or lapse of time, or both) under any such License.
5.2No Third Party consents are required to assign or transfer the
Commercialisation Business Assets, or grant any licensed or sub-licenses (as are
applicable) in respect of the Licensed IPR, to the Purchaser or the other
members of the Purchaser Group in accordance with this Agreement or the
Ancillary Transaction Documents.


5.3All Product Registrations pertaining to the Commercialisation Business Assets
are in full force and effect, and no written or other notice has been received
by the Seller, a Designated Seller or any member of the Aspen Group and no fact
or circumstance exists which indicates that any Product Registration is likely
to be revoked or which may confer a right of revocation.


6.Intellectual Property
6.1Correct details of all Transferring IPR which is registered or for which an
application is pending as at the Effective Date are set out in Schedule 14
(Transferring Marks), Schedule 15 (Domain Names), Schedule 16 (Brand Names) and
Schedule 17 (Transferring Patents and Registered Designs). So far as the Seller
is aware, Schedule 14 (Transferring Marks), Schedule 15 (Domain Names), Schedule
16 (Brand Names) and Schedule 17 (Transferring Patents and Registered Designs)
set forth all Transferring IPR that have been registered, filed, certified or
otherwise perfected or recorded with or by any Governmental Authority or public
registry or depository service. Each item of Registered IPR that is owned by the
Seller, and, to the knowledge of the Seller, that is licensed by the Seller, is
valid, subsisting and enforceable, and all necessary registration, maintenance
and renewal fees in connection with





--------------------------------------------------------------------------------



such Registered IPR have been paid, and all necessary documents and certificates
in connection with such Registered IPR have been filed with the relevant
Governmental Authorities for the purposes of perfecting, prosecuting and
maintaining such Registered IPR. There are no acts or omissions of the Seller
that would (A) constitute inequitable conduct, fraud or misrepresentation with
respect to any Transferring IPR, Transferring Know-How, Licensed IPR, and
Licensed Know-How, or (B) render any Transferring IPR, Transferring Know-How,
Licensed IPR, and Licensed Know-How invalid or unenforceable in whole or in
part.
6.2The Aspen House Marks, the Transferring IPR, the Transferring Know-How, the
Licensed IPR, the Licensed Know-How, and Third Party IPR constitute the entire
registered, and unregistered Intellectual Property used or necessary to
Commercialise the Products in, or Manufacture the Products for, the Territory by
the Purchaser in the same way those Products were Commercialised in, or
Manufactured for, the Territory in the Relevant Period.


6.3The Seller exclusively owns and possesses all right, title and interest in,
or has a license with the rights to sublicense or other equivalent right to use,
all of the Transferring IPR, Transferring Know-How, Licensed IPR, and Licensed
Know-How (including the right to seek past and future damages with respect
thereto) and Third Party IPR, in each case free and clear of all Encumbrances,
save in respect of Third Party IPR which is subject to the Encumbrances as
recorded in Schedule 13. The Seller has the unrestricted right to assign,
transfer or grant to the Purchaser all rights in the Transferring IPR,
Transferring Know-How, Licensed IPR, and Licensed Know-How that are being
assigned, transferred or granted to the Purchaser under this Agreement, in each
case (subject to Schedule 13 in respect of Third Party IPR), free of any rights
or claims of any Person and without payment of any royalties, license fees or
other amounts to any Person. As of the Completion Date, the Purchaser will be
permitted to assign, license or otherwise transfer all Transferring IPR,
Transferring Know-How, Licensed IPR, Licensed Know-How and subject to Schedule
13, the Third Party IPR without restriction and without payment of any
additional amounts or consideration to any Person. The Seller has not
transferred ownership of, or granted any license of or right to use (including
any covenant not to sue), or authorized the retention of any rights to use or
joint ownership of, any Transferring IPR, Transferring Know-How, Licensed IPR,
or Licensed Know-How to any Person in a manner inconsistent with the rights
being assigned, transferred or granted to the Purchaser under this Agreement.


6.4So far as the Seller is aware, the Commercialisation Business does not
infringe or misappropriate any Intellectual Property (including pending
applications and registrations therefor if such applications or registrations
were to issue or become registered) of any Person, violate any right of any
Person (including any right to privacy or publicity) or constitute unfair
competition or trade practices under the Applicable Law of any jurisdiction, and
the Seller has not received notice from any Person claiming that such conduct
infringes, violates





--------------------------------------------------------------------------------



or misappropriates any Intellectual Property of any Person or constitutes unfair
competition or trade practices under the Applicable Law of any jurisdiction (nor
does the Seller have knowledge of any basis therefor).


6.5The Seller has no knowledge of any activities by Persons in the Territory
that the Seller reasonably believes constitute an infringement, violation or
misappropriation of any Transferring IPR, Transferring Know-How, Licensed IPR,
or Licensed Know-How (including pending applications and registrations therefor
as if such applications or registrations were to issue or become registered).
The Seller has not brought a claim against any Third Party alleging any such
infringement, violation or misappropriation and no such claim is otherwise
pending.


6.6The Seller has not entered into any contract with any Third Party expressly
agreeing to indemnify any Person against any charge of infringement as a result
of the manufacture, use, sale, importation or other exploitation of the
Products.


7.Product Registrations
7.1Each of the Warranted Product Registrations was lawfully obtained, and in
respect of Product Registrations that are held by the relevant Product
Registration Holder as at Completion, are validly held by the relevant Product
Registration Holder and are in full force and effect.
7.2As at Completion with respect to Warranted Product Registrations, or on the
date of transfer to Purchaser or one of its Affiliates with respect to Pending
Product Registrations if different from Completion, all amounts due to any
Governmental Authority in respect of the registration and/or maintenance of the
Product Registrations have been paid and discharged in full in accordance with
Applicable Law.


7.3The Warranted Product Registrations constitute all the material Product
Registrations granted to any member of the Aspen Group which as at the Effective
Date are used for the Commercialisation of the Products in the Territory.


7.4No member of the Aspen Group has during the Relevant Period received any
notification or notice of any hearing, investigation or audit by any Competent
Authority to vary, suspend, revoke, withdraw, cancel or otherwise declare any
Warranted Product Registration to be invalid, nor are any such proceedings or
actions ongoing.


7.5All applications for renewal of a Warranted Product Registration have been
duly and timely filed.


7.6So far as the Seller is aware, the dossiers of each Warranted Product
Registration and each Pending Product Registration have been compiled in all
material respects in accordance with





--------------------------------------------------------------------------------



Applicable Law, generally accepted pharmaceutical principles and the then
current state of science and technology and, to the Seller’s knowledge, no part
of such dossiers infringes the rights of any Third Party.


7.7So far as the Seller is aware, all Products that are, or have during the
Relevant Period been, sold, placed on the market or otherwise Commercialised in
the Territory by or on behalf of the Seller or the Aspen Group, were or are (as
applicable) the subject of a valid regulatory licence held by a member of the
Aspen Group in the Country of sale, and were sold, placed on the market or
otherwise Commercialised in such Country in compliance with the applicable
Product Registration and all Applicable Laws.


7.8So far as the Seller is aware, the Warranted Product Registrations and
Pending Product Registrations do not infringe the rights of any Third Party.


8.Litigation
8.1There is no pending or currently outstanding litigation or arbitration,
administrative or criminal proceedings or Third Party Claim, and no such
litigation or arbitration, administrative or criminal proceedings or Third Party
Claim is threatened, or during the 24 (twenty four) month period prior to the
Completion Date, been threatened, including claims for product liability, in
each case which relates to the Commercialisation Business Assets or the Products
in the Territory.
8.2Neither the Seller, any Designated Seller, nor any member of the Aspen Group
has been served with any formal written notice of any litigation or arbitration,
administrative or criminal proceedings or Third Party Claim in the 24 (twenty
four) month period prior to the Completion Date indicating that any litigation
or arbitration, administrative or criminal proceedings or Third Party Claims
will be commenced in relation to the Commercialisation Business Assets and there
are no circumstances that the Seller, relevant Designated Seller or member of
the Aspen Group expects to give rise to such litigation or arbitration,
administrative or criminal proceedings or Third Party Claims.


8.3Neither the Seller, any Designated Seller, nor any other member of the Aspen
Group has during the 24 (twenty four) month period prior to the Completion Date
brought any claim or proceeding against any Third Party with respect to the
Commercialisation Business Assets or the Products in the Territory or is
otherwise party to any such claim or proceeding.


9.Compliance with Laws; Regulatory Matters
9.1The Seller and all members of the Aspen Group have, during the Relevant
Period, conducted the Commercialisation Business in all material respects in
accordance with their respective





--------------------------------------------------------------------------------



constitutional documents and in compliance with all Applicable Laws and
regulations in any relevant jurisdiction.


9.2None of the Seller, the Designated Sellers nor their Affiliates nor any Third
Party acting on their behalf is currently conducting, or has any obligation to
conduct, any pre-clinical or clinical trials, or other studies, related to the
Products in the Territory other than the Ongoing Clinical Trials.


9.3All preclinical and clinical trials of the Products that are being or have
been conducted by or on behalf of the Seller that have been submitted to any
Governmental Authority in the Territory in connection with any Product
Registrations are being or have been conducted in compliance in all material
respects with all Applicable Laws, including good clinical practices and good
laboratory practices, as applicable.


9.4During the Relevant Period, the Commercialisation of the Products in the
Territory by, or on behalf of, the Seller, the Designated Sellers and their
Affiliates, has been conducted in compliance with all Applicable Laws, and none
of the marketing and promotional materials used by, or on behalf of, the Seller,
the Designated Sellers and their Affiliates, including the labels and labelling
and advertising, for the Products in the Territory, is or has been false or
misleading. During the Relevant Period, all required notices, petitions and
reports to Governmental Authorities in connection with such marketing and
promotional activities for the Products in the Territory have been timely
submitted.


9.5So far as the Seller is aware, during the Relevant Period, the
Commercialisation of the Products in the Territory by any licensee or
distributor, has been conducted in compliance with all Applicable Laws, and none
of the marketing and promotional materials used by any licensee or distributor,
including the labels and labelling and advertising, for the Products in the
Territory, is or has been false or misleading. So far as the Seller is aware
during the Relevant Period, all required notices, petitions and reports to
Governmental Authorities in connection with any licensee or distributor
marketing and promotional activities for the Products in the Territory have been
timely submitted.


9.6The manufacture of the Products by, or on behalf of, the Seller, the
Designated Sellers and their Affiliates has at all times been conducted in
compliance with Applicable Laws. The processes used to produce the Products are
adequate to ensure that the Products meet the specifications established
therefor. Neither the Seller, the Designated Sellers nor any of their Affiliates
has received any notification, written or oral, that remains unresolved from any
Governmental Authority that (i) it has performed the Commercialisation Business
in any way which does not in any respect comply with all Applicable Laws,
regulations or standards or





--------------------------------------------------------------------------------



which in any respect is defective or dangerous; or (ii) so far as the Seller is
aware, is reasonably likely to result in an adverse finding with respect to any
of the Products.


9.7Neither the Seller, the Designated Sellers nor any of their Affiliates
(including their respective current and former officers, (during their
employment with the Seller or Designated Seller), employees, and agents) has
been convicted of any crime or engaged in any conduct that would reasonably be
expected to result in exclusion under Applicable Laws or been debarred by any
Governmental Authority or Applicable Laws.


9.8During the Relevant Period (i) there have been no audits, inspections,
examinations or investigations of the Seller or any Designated Seller by a
Governmental Authority involving any of the Products, other than routine
periodic inspections by a Governmental Authority that did not result in any
adverse findings with respect to any Product; (ii) neither the Seller nor any
Designated Seller has received any “notice of observation,” “notice of adverse
finding,” “warning letters,” or “untitled letters,” or other similar
Governmental Authority or Agency notice of inspectional observations or
deficiencies or other written correspondence from any Governmental Authority or
Agency concerning the Product or the facilities in which the Product is
manufactured; and (iii) there has not been a recall or market withdrawal or
replacement of any Product by, or on behalf of, the Seller, any Designated
Seller or any of their Affiliates, whether voluntary or involuntary. Neither the
Seller, any Designated Seller nor any of their Affiliates is aware of any facts
which are reasonably likely to cause (1) the recall, market withdrawal or
replacement of any Product sold by, or on behalf of, the Seller, any Designated
Seller or any of their Affiliates, or by any licensee or distributor; (2) a
change in the marketing classification or a material change in any approval,
labelling, or manufacturing of any Product sold by, or on behalf of, the Seller,
any Designated Seller or any of their Affiliates, or by any licensee or
distributor; or (3) a termination or suspension of the marketing, or seizure, of
any Product sold by, or on behalf of, the Seller, any Designated Seller or any
of their Affiliates, or by any licensee or distributor; (4) a violation of any
Applicable Laws or regulations in any relevant jurisdiction; or (5) a materially
adverse impact on the Commercialisation Business Assets or the Products.


9.9The Seller, the Designated Sellers and their Affiliates are, and at all times
have been, in compliance with all adverse event reporting requirements
applicable to the Products. There have been no material adverse events reported
during the Relevant Period.


9.10Neither the Seller, the Designated Seller nor any of their Affiliates has
made any false statements on, or omissions from, the applications, reports,
regulatory filings and other submissions or communications (written or oral) to
any Governmental Authority or Agency with respect to the Products or their
manufacture or any other records, reports and documentation prepared or
maintained to comply with the requirements of all Warranted Product
Registrations and Applicable Laws. Neither the Seller, the Designated Sellers
nor any





--------------------------------------------------------------------------------



of their Affiliates are the subject of any pending or threatened investigation
by any Governmental Authority with respect to the Products or the Warranted
Product Registrations. So far as the Seller is aware, no Governmental Authority
is considering such act.


9.11The Seller, and each of the Designated Sellers, has fully complied with all
applicable export control, economic sanctions laws and anti-boycott regulations
of the United States of America and other governments, including the U.S. Export
Administration Regulations (Title 15 of the U.S. Code of Federal Regulations
Part 730 et seq.) and the economic sanctions rules and regulations implemented
under statutory authority or President’s Executive Orders and administered by
the U.S. Treasury Department’s Office of Foreign Assets Control (Title 31 of the
U.S. Code of Federal Regulations Part 500 et seq.).


9.12No Product has been directly or indirectly shipped by the Seller or any
Designated Seller to any country subject to U.S. or U.N. economic sanctions
without the necessary licenses, even for transfer to non-sanctioned countries.


9.13None of the Seller, nor any Designated Seller, is included on any of the
restricted party lists maintained by the U.S. Government, including the
Specially Designated Nationals List administered by the U.S. Treasury
Department’s Office of Foreign Assets Control; the Denied Persons List,
Unverified List or Entity List maintained by the U.S. Commerce Department’s
Bureau of Industry and Security; or the List of Statutorily Debarred Parties
maintained by the U.S. State Department’s Directorate of Defense Trade Controls.


10.Insurance
All material insurance policies relating to the Commercialisation Business are
in full force and effect, and no notice of cancellation, termination or default
has been received with respect to any such insurance policy. All premiums due
and payable on such policies covering the period from the Effective Date up to
Completion have been paid in full or accrued.
11.Taxation
11.2Other than for Taxes arising from the transactions contemplated herein, or
Taxes that become due in the ordinary course, there are no Taxes currently due
and owing with respect to, or liens for Taxes (other than Permitted
Encumbrances) on, any of the Commercialisation Business Assets. The Seller, and
each Designated Seller, has filed all tax returns and made timely payment of all
Taxes owed with respect to the Commercialisation Business Assets.
11.2The Seller is not involved in any dispute with any Tax Authority concerning
any matter likely to affect the conduct of the Commercialisation Business after
Completion or any of the Commercialisation Business Assets and, so far as the
Seller is aware, no such dispute is likely.





--------------------------------------------------------------------------------



12.Employment
12.1All contracts of service or for services with any of the Transaction
Affected Employees are terminable by the relevant member of the Aspen Group
without compensation (other than for unfair dismissal or a statutory redundancy
payment).
12.2Each member of the Aspen Group has discharged its obligations in full in
relation to salary, wages, fees, commission, bonuses, overtime pay, holiday pay,
sick pay and all other benefits and emoluments relating to the Transaction
Affected Employees in respect of all prior periods. Completion will not give
rise to the payment of any remuneration, payment or benefit or any enhancement
or acceleration thereof to any Transaction Affected Employees whether in
accordance with the standard terms and conditions of employment of such
Transaction Affected Employees or otherwise.


12.3There are no formal offers or obligations to increase the salaries of the
Transaction Affected Employees, or vary the terms and conditions of employment
of any Transaction Affected Employees, except for increases resulting from
applicable bargaining agreements provided in the Data Room (save as required by
Applicable Laws).


12.4So far as the Seller is aware, no member of the Aspen Group is engaged or
involved in any material enquiry, investigation, dispute, claim or legal
proceedings (whether arising under contract, common law, statute or in equity)
with any of the Transaction Affected Employees or any other Person currently or
previously employed by or engaged in the Commercialisation Business or their
dependants and, so far as the Seller is aware, there is no event which could
reasonably be expected to give rise to such enquiry, investigation, dispute,
claim or proceedings.


12.5So far as the Seller is aware, the members of the Aspen Group have, during
the Relevant Period, complied in all material respects with all Applicable Laws,
collective agreements and contractual obligations owed to, or in respect of, the
Transaction Affected Employees.


13.Suppliers
From January 1, 2020, through the Effective Date, no supplier has notified the
Seller, any Designated Seller or any of their Affiliates that it will stop, or
decrease the rate of, supplying products or services to the Seller, the
applicable Designated Seller or their Affiliates with respect to the Product,
which stop or decrease would be reasonably likely, individually or in the
aggregate, to be material to the Commercialisation Business Assets. Each
supplier of the Seller, any Designated Seller or any of their Affiliates is, and
has been since January 1, 2020, in compliance in all material respects with all
Applicable Laws relating to such supplier’s relationship with the Seller, the
applicable Designated Seller or their Affiliates in connection





--------------------------------------------------------------------------------



with the Product, and there are no regulatory actions threatened in writing
against such supplier, except to the extent not material, individually or in the
aggregate, to the Products.
14.Financial Information.
14.1The aggregate Net Sales information for the Products and net sales for the
Aspen Retained De-Commercialised Products for the twelve (12) month period
commencing 1 July 2017 and terminating 30 June 2018, as is annexed hereto as
Exhibit 1, reflects actual bona fide transactions, is unaudited and was compiled
in accordance with the Seller’s usual and customary accounting practices.
14.2The aggregate Net Sales information for the Products and net sales for the
Aspen Retained De-Commercialised Products for the twelve (12) month period
commencing 1 July 2018 and terminating 30 June 2019, as is annexed hereto as
Exhibit 2 reflects actual bona fide transactions, is unaudited and was compiled
in accordance with the Seller’s usual and customary accounting practices.


15.Anti-corruption
The Seller acknowledges that the Purchaser’s corporate policy requires that the
Purchaser’s business must be conducted within the letter and the spirit of
Applicable Law, including the United Kingdom Bribery Act 2010, the United States
Foreign Corrupt Practices Act and any and all other Applicable Laws prohibiting
corruption or bribery including the Applicable Laws in the Territory
(“collectively, the Anti-Corruption Laws”), and consistent with good business
ethics. By signing this Agreement, the Seller agrees to conduct its activities
under this Agreement in a manner that is consistent with good business ethics,
all applicable Anti-Corruption Laws, and laws for the prevention of fraud,
racketeering, and money laundering. Specifically, the Seller warrants that
neither it nor its Affiliates or any directors, officers, or any other
employees, or, to the Seller’s Knowledge, its agents, subcontractors or
distributors acting on behalf of any of the above, will, directly or indirectly,
make, offer, or authorize any payment or transfer of anything of value to any
Governmental Authority or any Agency, instrumentality, or political subdivision
thereof, or to any Government Official thereof, or to any customer or supplier,
or to any employee thereof, for the purposes of: (i) influencing an act or
decision of the recipient (including a decision not to act) in connection with
the business operated by such party; (ii) inducing the recipient to use his or
her influence to affect any act or decision in connection with the business
conducted by such party; or (iii) inducing the recipient to violate his or her
duty of loyalty to his or her organization, or as a reward for having done so,
in each case in a manner that is in violation of Applicable Law. For the
purposes of this Agreement: “Government Official” means (a) any official or
employee of any Governmental Authority, or any department, Agency, or
instrumentality thereof (including without limitation commercial entities owned
or controlled, directly or indirectly, by a





--------------------------------------------------------------------------------



Governmental Authority), (b) any political party or official thereof, or any
candidate for political office, in the United States of America or other
country, or (c) any official or employee of any public international
organization.
16.Broker’s and Finder’s Fees
There are no claims for brokerage commissions or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
or the Ancillary Transaction Agreements based on any arrangement made by or on
behalf of the Seller, any Designated Seller or any of their Affiliates.
16.Accuracy of Information
None of the representations, warranties or statements of the Seller, any
Designated Seller or any of their Affiliates contained in this Agreement or the
Ancillary Transaction Agreements, contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make any of such
representations, warranties or statements in light of the circumstances under
which they were made, not misleading. Neither the Seller, and Designated Seller
nor any of their Affiliates has knowledge of any fact that may have a material
adverse effect on the Commercialisation Business Assets or the transactions
contemplated hereby that has not been set forth in this Agreement or Ancillary
Transaction Agreements.







--------------------------------------------------------------------------------



Schedule 5
Limitations on Liability
1.Seller’s Limitations on Liability
1.1Limitations on quantum and general
Neither the Purchaser nor any other member of the Purchaser Group shall be
entitled in any event to damages or other payment in respect of any claim or
claims under any of the Seller Warranties in respect of any individual claim (or
series of related claims with respect to related facts or circumstances) unless
and until the aggregate amount of all claims made under or in respect of the
Seller Warranties, exceeds eight million, seven hundred and seventy two thousand
Euros (EUR 8,772,000) but, once the aggregate amount of all such claims has
exceeded such sum, the Seller shall be liable for the full amount of all such
claims and not merely in respect of the excess over such sum.
For the purposes of establishing whether any claim falls to be notified under
paragraph 2 below, all amounts available for set-off or otherwise liable to be
deducted from the amount of such claim by virtue of the operation of the
subsequent paragraphs of this Schedule shall first be taken into account in
order to determine whether the amount of the claim exceeds the threshold in this
paragraph 1.1.
1.2The total aggregate liability of the Seller and all members of the Aspen
Group under or in respect of any claim or claims under any of the Seller
Warranties shall not, in any event, exceed an amount equal to:
A.for all claims made in respect of or under the Seller Warranties (other than
the Seller Fundamental Warranties and the Seller Tier 2 Fundamental Warranties),
the Transaction Liability Cap;
B.for all claims made in respect of or under the Seller Tier 2 Fundamental
Warranties, fifty percent (50%) of the Commercialisation Business Consideration;
and


C.subject to paragraphs 1.2(A) and (B), for all claims made in respect of or
under the Seller Fundamental Warranties, one hundred percent (100%) of the
Commercialisation Business Consideration.
1.3Neither the Purchaser nor any other member of the Purchaser Group shall be
entitled to claim under this Agreement for any indirect or consequential loss
(including loss of profit) or punitive damages, save that nothing in this
paragraph 1.3 shall exclude or limit the Seller’s liability in respect of,





--------------------------------------------------------------------------------



A.a Third Party claim which is the subject of an indemnification obligation
under Clause 30, but solely insofar as it relates to the amounts claimed by that
Third Party;
B.any Excluded Liabilities; or


C.a breach by the Seller of Clauses 24.1 or 34.
1.4The Seller shall only be liable in respect of any claim under or in respect
of this Agreement if and to the extent that such claim is admitted by the
Seller, agreed to by the Parties in writing pursuant to a settlement agreement
or otherwise, or proven by a final non-appealable judgment (or judgment for
which the right of appeal has lapsed) in a court of competent jurisdiction.
1.5Each provision of this Schedule shall be read and construed without prejudice
to each of the other provisions of this Schedule.
2.Time Limits for bringing claims
No claim shall be brought against the Seller in respect of any of the Seller
Warranties unless the Purchaser shall have given to the Seller written notice of
such claim specifying (in reasonable detail) the matter which gives rise to the
claim, the nature of the claim and the amount claimed in respect thereof
(detailing the Purchaser’s good faith calculation of the loss thereby alleged to
have been suffered, or anticipated to be suffered, by it or the relevant member
of the Purchaser Group):
A.subject to sub-paragraphs 2(B) and 2(C), on or before the date falling
twenty-four (24) months after the Completion Date; or
B.in respect of any claim under paragraph 8.1 of Schedule 4, on or before the
date falling thirty-six (36) months after the Completion Date; or


C.in respect of any claim under the Seller Tax Warranties, the earlier of three
(3) months after the expiry of the period specified by statute during which an
assessment of that liability to Tax may be issued by the relevant Tax Authority
and the seventh anniversary of the Completion Date;


PROVIDED THAT the liability of the Seller in respect of any claim referred to in
paragraph (A) above shall absolutely determine (if such claim has not been
previously satisfied, settled or withdrawn) if legal proceedings in respect of
such claim shall not have been commenced within twelve (12) months of the
service of such notice, and for this purpose, proceedings shall not be deemed to
have been commenced unless they shall have been properly issued and validly
served upon the Seller except:





--------------------------------------------------------------------------------



D.in the case of a claim based upon a liability which is contingent or otherwise
not capable of being quantified, in which case the twelve (12) month period
shall commence on the date that the contingent liability becomes an actual
liability or the liability is capable of being quantified; or
E.in the case of a claim where a member of the Purchaser Group has a made
corresponding claim against an insurer or has a corresponding entitlement to
recovery from some other person in which case the twelve (12) month period shall
commence on the date that the corresponding claim or entitlement is finally
settled or finally determined.
3.Conduct of litigation
3.1Upon the Purchaser or any other member of the Purchaser Group becoming aware
of any claim, action or demand against it or any other matter likely to give
rise to any claim in respect of any of the Seller Warranties (other than the
Seller Tax Warranties), the Purchaser shall:
A.as soon as practicable notify the Seller thereof in writing in accordance with
paragraph 2;
B.subject to the Seller’s agreement to indemnify the Purchaser or the relevant
member of the Purchaser Group in a form reasonably satisfactory to the Purchaser
against any liability, cost, damage or expense which may be properly incurred
thereby (but without thereby implying any admission of liability on the part of
the Seller), take such action and give such information and access to personnel,
premises, chattels, documents and records (which the Purchaser shall procure are
preserved) to the Seller and its professional advisers as the Seller may
reasonably request for purposes of defending or settling such claim, in each
case at Seller’s expense;


C.at the request of the Seller, allow the Seller to take the sole conduct of
such claims, actions and/or demands (as applicable) as the Seller may deem
appropriate in connection with any such claim, action or demand in the name of
the Purchaser or any relevant member of the Purchaser Group and in that
connection the Purchaser shall, at Seller’s expense, give or cause to be given
(and shall procure that the relevant member of the Purchaser Group shall give or
cause to be given) to the Seller all such assistance as it may reasonably
require in avoiding, disputing, resisting, settling, compromising, defending or
appealing any such claim, action or demand provided that neither the Purchaser
nor the relevant member of the Purchaser Group shall be required to commence any
legal proceedings where either:


i.the Purchaser or the relevant member of the Purchaser Group has validly
assigned all of its rights in relation to the relevant claim, action or demand
(as applicable) to the Seller in a manner which entitles the Seller to the same





--------------------------------------------------------------------------------



benefits in respect of such rights as the Purchaser or the relevant member of
the Purchaser Group had; or
ii.where sub-paragraph 3.1(C)(i) does not apply or where the Seller otherwise
requests in writing, the Seller has not notified the relevant party against whom
such proceedings are brought that such proceedings are being brought at the
instruction of the Seller;
C.make no admission of liability, agreement, settlement or compromise with any
person in relation to any such claim, action or demand without the prior written
consent of the Seller; and
D.take, or procure that there is taken, all reasonable action to mitigate any
loss suffered by it or by any member of the Purchaser Group in respect of which
a claim could be made under the Seller Warranties.
3.2The Seller shall be entitled at any stage and at its sole discretion to
settle any such claim, action or demand; provided that any such settlement is
solely for monetary damages with respect to which Seller indemnifies Purchaser
and includes a full release of any claims against Purchaser or the Purchaser
Group.
3.3In the event of a conflict between this Paragraph 3 and Clause 30 of the
Agreement, Clause 30 shall govern.


4.No liability if loss is otherwise compensated for
4.1No liability shall attach to the Seller or to any member of the Aspen Group
by reason of any breach of any of the Seller Warranties (other than the Seller
Tax Warranties) to the extent that the same loss has been recovered by the
Purchaser or any other member of the Purchaser Group under any other Warranty or
terms of this Agreement or any other document entered into pursuant hereto, and
accordingly, the Purchaser and each other member of the Purchaser Group may only
recover once in respect of the same loss.
4.2The Seller shall not be liable for breach of any of the Seller Warranties
(other than the Seller Tax Warranties) to the extent that the subject of the
claim has been or is made good or is otherwise compensated for without cost to
the Purchaser or any other member of the Purchaser Group.


4.3In calculating the liability of the Seller for any breach of the Seller
Warranties, (other than the Seller Tax Warranties), there shall be taken into
account the amount by which any Taxation for which the Purchaser or any other
member of the Purchaser Group is now or in the future accountable or liable to
be assessed is reduced or extinguished as a result of the matter giving rise to
such liability, with the intention that the outcome for the Purchaser and any
other member of the Purchaser Group is economically neutral.





--------------------------------------------------------------------------------



5.Recovery from third parties
5.1Where the Purchaser or any member of the Purchaser Group is at any time
entitled to recover from some other person other than under its policy or
policies of insurance any sum in respect of any matter giving rise to a claim
under the Seller Warranties (other than the Seller Tax Warranties) the Purchaser
shall, and shall procure that the member of the Purchaser Group concerned shall,
take reasonable steps to enforce such recovery prior to taking action against
the Seller (other than to notify the Seller of such claim) and, in the event
that the Purchaser of any member of the Purchaser Group shall recover any amount
from such other person, the amount of the claim against the Seller shall be
reduced by the amount so recovered. For the avoidance of doubt, the provisions
of this paragraph 5.1 shall have no application to the Purchaser or any member
of the Purchaser Group’s recourse against its insurers under its/their policy or
policies of insurance.
5.2If the Seller or any other member of the Aspen Group pays at any time to the
Purchaser or any member of the Purchaser Group an amount pursuant to a claim in
respect of the Seller Warranties or under any provision of this Agreement and
the Purchaser or member of the Purchaser Group subsequently recovers from some
other person, including its insurers under any policy or policy of insurance,
any sum in respect of any matter giving rise to such claim, the Purchaser shall,
and shall procure that the relevant member of the Purchaser Group shall, repay
to the Seller the lesser of (i) the amount paid by the Seller (or other member
of the Aspen Group) to the Purchaser or relevant member of the Purchaser Group
and (ii) the sum (including interest (if any)) recovered from such other person
including its insurers under any policy or policy of insurance, less any Tax
thereon.


6.Acts of Purchaser
6.1No claim shall lie against the Seller under or in relation to the Seller
Warranties to the extent that such claim is attributable to any admission of
liability made in breach of the provisions of this Schedule after the date
hereof by the Purchaser or on its behalf or by a member of the Purchaser Group
on or after Completion.
6.2The Seller shall not be liable for any breach of any Warranty which would not
have arisen but for any re-organisation (including a cessation of the whole or
part of any trade) or change in ownership of any member of the Purchaser Group
or of any assets of any such member after Completion or change in any accounting
basis on which any member of the Purchaser Group values its assets or any
accounting basis, method, policy or practice of any member of the Purchaser
Group.





--------------------------------------------------------------------------------



7.Retrospective legislation
No liability shall arise in respect of any breach of any of the Seller
Warranties to the extent that liability for such breach or such claim occurs or
is increased directly or indirectly as a result of:
A.any legislation not in force on or prior to the Effective Date; or
B.the withdrawal, after the Completion Date, of any extra-statutory concession
or other agreement or arrangement currently granted by or made with any
Governmental Authority (whether or not having the force of law); or


C.any change after the Effective Date of any generally accepted interpretation
or application of any legislation or in the enforcement policy or practice of
the relevant authorities.


8.Disclosure
Neither the Purchaser nor any member of the Purchaser Group shall be entitled to
claim that any fact, matter or circumstance causes any of the Seller Warranties
to be breached if fairly disclosed in the Disclosure Letter. For clarity, the
foregoing shall not limit Seller’s liability with respect to the Excluded
Liabilities, including any liabilities arising in connection with the litigation
or pending litigation referred to in the Disclosure Letter.
9.Claim to be reduction of the Commercialisation Business Consideration
Any payment made by the Seller or any other person in respect of any claim under
the Seller Warranties shall be deemed to be a reduction of the Commercialisation
Business Consideration.
10.Exceptions to Limitations
Nothing in this Agreement shall operate to limit the liability of the Seller or
any member of the Aspen Group to the extent that such exclusion or limitation of
liability is prohibited by Applicable Law and regulation.
11.Purchaser’s Limitations on Liability
11.1The provisions of this Schedule 5 shall apply mutatis mutandis to limit the
liability of the Purchaser and the members of the Purchaser Group under this
Agreement and the Transaction Documents on the basis that all references to –
A.the “Purchaser” shall be deemed to be amended to read the “Seller”;
B.the “Purchaser Group” shall be deemed to be amended to read the “Aspen Group”;





--------------------------------------------------------------------------------



C.the “Seller” shall be deemed to be amended to read the “Purchaser”;


D.the “Aspen Group” shall be deemed to be amended to read the “Purchaser Group”;


E.the “Seller Warranties” shall be deemed to be amended to read the “Purchaser
Warranties”; and


F.Excluded Liabilities shall be deemed to be amended to read “Assumed
Liabilities”.


11.2Each Purchaser Warranty shall be a “Purchaser Fundamental Warranty” with the
effect that the Purchaser’s liability for breach of any Purchaser Warranty shall
be capped at one hundred per cent (100%) of the Commercialisation Business
Consideration.







--------------------------------------------------------------------------------



Schedule 12
Intellectual Property Regime
1.Intellectual Property
1.1Save as expressly set out in this Schedule 12, the Purchaser acknowledges and
agrees on behalf of itself and each member of the Purchaser’s Group that nothing
in this Agreement shall operate as an agreement to transfer (nor shall transfer)
any right, title or interest in or to, nor constitute any licence of, any
Excluded IPR.
1.2For the avoidance of doubt, all the rights, title and interest transferred or
granted to the Purchaser under this Schedule 12 are subject to Clause 26.8.
Licence of Aspen House Marks
1.3The Seller shall, with effect from Completion, procure the grant, and does
hereby grant, to the Purchaser and each member of its Group of a non-exclusive,
royalty-free, non-assignable licence (subject to Paragraph 1.17, with the right
to sub-license through multiple tiers) to use the Aspen House Marks on:
A.any Initial Stock, solely to the extent required to Commercialise such Initial
Stock pursuant to Schedule 24 and any Initial PO Units, solely to the extent
required to Commercialise such Initial PO Units pursuant to the Initial PO Units
Side Letter, and as permitted under Applicable Laws;
B.subject to the terms of the Supply Agreement, any Product supplied by the
Seller or its Affiliate pursuant to the Supply Agreement that bears any Aspen
House Marks; and


C.any sales literature used in the Commercialisation Business that has been
approved by the Aspen Group for so long as the relevant member of the Aspen
Group is Product Registration Holder in respect of the Products referred to in
such sales literature, whereafter such sales literature shall not use any Aspen
House Marks;


1.4For clarity, the Purchaser and each member of its Group shall have no right
pursuant to this Agreement to use any of the Aspen House Marks as part of a
corporate or trading name and undertakes not to hold itself out or otherwise
represent itself to be a member of, or to be associated or connected with any
member or business venture of the Aspen Group.
1.5The Purchaser and each member of its Group shall notify the Seller in writing
of all complaints made to the Purchaser by any consumer association or pressure
group and all other material complaints made by its customers or potential
customers (including complaints referred to any court, tribunal, ombudsman or
regulatory body (including any relevant Governmental





--------------------------------------------------------------------------------



Authority)) in relation to the goods provided by, or on behalf of, it under any
of the Aspen House Marks.
1.6The Purchaser acknowledges that all goodwill associated with the use of the
Aspen House Marks by the Purchaser and each member of its Group vests and shall
vest in the Seller and that the Purchaser and each member of its Group has no,
and shall not by virtue of this Agreement obtain any, rights in any of the Aspen
House Marks other than those expressly set out in this Schedule 12. The
Purchaser undertakes that it shall not and shall ensure that each member of its
Group does not make any claim to such goodwill or, save as set out in this
Agreement, to any rights in the Aspen House Marks.
1.7Without prejudice to Paragraph 1.6, if any goodwill or proprietary right in
relation to the Aspen House Marks vest in the Purchaser or a member of its
Group, the Purchaser shall, immediately upon becoming aware of such vesting of
such goodwill or right, assign or procure the assignment of, such goodwill or
right to the Seller.


1.8The Purchaser shall, and shall ensure that each member of its Group, in its
use of the Aspen House Marks, adhere to a level of quality standards and
specifications for the goods on which the Aspen House Marks are applied and the
protection of goodwill associated therewith that is consistent with that used by
the Aspen Group for the Commercialisation of the Products prior to the Effective
Date of the Distribution Agreement, as such quality standards and specifications
may be reasonably amended by the Aspen Group from time to time upon at least
thirty (30) days prior written notice to the Purchaser. The Purchaser and each
member of its Group shall not make any changes to the labelling of the Initial
Stock without the prior written consent of the Seller.
Licence of Licensed IPR and Licensed Know-How to the Purchaser
1.9At Completion, the Seller shall grant (or procure the grant), and hereby
grants, to the Purchaser an exclusive, perpetual, irrevocable, royalty-free,
fully paid-up licence (subject to Paragraph 1.16, with the right to sub-license
through multiple tiers) (subject to Paragraph 1.17, with the rights to assign
and to transfer) under the Licensed IPR and Licensed Know-How (i) to use,
Commercialise, Manufacture, and otherwise exploit the Products, and (ii) to use
and Manufacture the API in connection with the use, Commercialisation,
Manufacture, and other exploitation of the Products, in each case in and for the
Territory. For clarity, the foregoing licence includes the right to Manufacture
the Products and/or the APIs on a non-exclusive basis in the Retained Territory
for Commercialisation or other exploitation on an exclusive basis in the
Territory.
1.10At Completion, the Seller shall grant (or procure the grant), and hereby
grants to the Purchaser a non-exclusive, perpetual, revocable, royalty-free,
fully paid-up license (subject to Paragraph 1.16, with the right to sub-license
through multiple tiers) (subject to Paragraph 1.17, with the rights to assign
and to transfer) under the Licensed IPR and Licensed Know-





--------------------------------------------------------------------------------



How to use, Commercialise and otherwise exploit the Aspen Retained
De-Commercialised Products in and for the Territory for the purpose of the
Purchaser or its Affiliates performing its or their obligations under the
Agreement and Ancillary Transaction Agreements.
License to Ongoing Clinical Trials
1.11At Completion, the Seller shall grant (or procure the grant), and hereby
grants, to the Purchaser a non-exclusive, perpetual, irrevocable, royalty-free,
fully paid-up license (subject to Paragraph 1.16, with the right to sub-license
through multiple tiers) (subject to Paragraph 1.17, with the rights to assign
and to transfer) to all information, data, results and reports of the Ongoing
Clinical Trials to use, Commercialise, Manufacture, and otherwise exploit the
Products in and for the Territory.
License to Clinical Trials
1.12At Completion, each Party shall grant (or procure the grant), and hereby
grants, to the other Party, a non-exclusive, perpetual, irrevocable,
royalty-free and fully paid-up license (subject to Paragraph 1.16, with the
right to sub-license through multiple tiers) (subject to Paragraph 1.17, with
the rights to assign and to transfer) to all information, data, results and
reports of any clinical trials conducted on or relevant to the Products during
the ten (10) year period following the Completion Date.
Licence to the Seller
1.13The Purchaser shall, with effect from Completion, grant to the Seller a
non-exclusive, irrevocable, royalty-free licence or sub-licence (as applicable)
(in each case, with the right to sub-license through multiple tiers) of the
Transferring IPR and the Transferring Know-How to (i) Manufacture or procure the
Manufacture of the Products anywhere in the world (including in the Territory)
for the purpose of the Seller or its Affiliates performing its or their
obligations under the Ancillary Transaction Agreements; and (ii) subject to
Clause 10.5, undertake Clinical Trials relating to the Products in the
Territory, solely for purposes of Commercialising the Products outside of the
Territory or Manufacturing the Products in the Territory for Commercialisation
of the Products outside the Territory; (iii) fulfil its supply and other
obligations in respect of the Aspen Retained De-Commercialised Products pursuant
to Clause 14.5 and/or (iv) exercising its rights pursuant to Clause 27.7. The
provisions of the Distribution and Supply Agreement shall also apply to this
Schedule 12.
Assignment of Transferring Know-How and Transferring IPR to the Purchaser
1.14At Completion, the Seller shall assign (and procure the assignment), and
does hereby assign, to the Purchaser the Transferring Know-How and Transferring
IPR. For clarity, this Paragraph 1.14 is an assignment of the Transferring
Know-How and Transferring IPR with effect from Completion; the assignment of any
Transferring Know-How or Transferring IPR which is





--------------------------------------------------------------------------------



registered or which is the subject of an application for registration shall be
perfected by the execution of an assignment agreement (on terms consistent with
the terms of the Transferring IPR Assignments).
Sub-licence of Third Party IPR to the Purchaser
1.15At Completion, the Seller shall sub-license, and hereby grants, to the
Purchaser a non-exclusive, royalty-free, fully paid-up, sub-licence (with the
right to sub-license through multiple tiers) under the Third Party IPR to use,
Commercialise, Manufacture, and otherwise exploit the Products in and for the
Territory. For clarity, the foregoing licence includes the right to Manufacture
the Products in the Retained Territory for Commercialisation or other
exploitation in the Territory. The sub-license granted to the Purchaser pursuant
to this Paragraph 1.15 shall be on the same terms and conditions existing
between the Seller, or the relevant member of the Aspen Group, and the Third
Party licensor at the Completion Date, including as to the duration of such
sub-licence rights, and the Purchaser shall abide by, and shall procure that its
Affiliates and its sub-licencees abide by, the restricted terms and covenants as
set forth in Schedule 13 to the Agreement.
Sub-licencing by the Purchaser
1.16Any sub-license granted by the Purchaser to its Affiliates and/or Third
Parties in respect of licensed rights granted by a member of the Aspen Group, to
the Purchaser, pursuant to this Schedule 12 shall be on the same terms and
conditions existing between the Seller, or the relevant member of the Aspen
Group, and the Purchaser at the Completion Date, including as to the duration of
such licence rights, and the Purchaser shall abide by, and shall procure that
its Affiliates and its sub-licencees abide by, the restricted terms and
covenants contained herein.
Assignment and Transfer of Licensed Rights
1.17Any assignment or transfer by the Purchaser to its Affiliates and/or Third
Parties of any licensed rights granted by a member of the Aspen Group, to the
Purchaser, pursuant to this Schedule 12, shall only be permitted upon (i) prior
written notice by the Purchaser to the Seller and (ii) to a Purchaser Affiliate
or Third Party which acquires the whole or substantially the whole of the
business to which the licensed rights relate. In addition, the licensed rights
so assigned or transferred are on the same terms and conditions existing between
the Seller or the relevant member of the Aspen Group, and the Purchaser at the
Completion Date, including as to the duration of such licensed rights.
Conflicts
1.18In the event that the Transferring IPR or Transferring Know-How is subject
to any infringement, challenge to validity or other defensive or enforcement
proceedings, and unless





--------------------------------------------------------------------------------



otherwise agreed between the Parties (including in any Ancillary Transaction
Agreement), the Purchaser shall assume responsibility for control of such
proceedings with effect from Completion.
1.19In the event that the Excluded IPR or Third Party IPR is subject to any
infringement, challenge to validity or other defensive or enforcement
proceedings and unless otherwise agreed between the Parties (including in any
Ancillary Transaction Agreement), the Seller shall continue to assume
responsibility for control of any defensive or enforcement proceedings prior to
and after Completion. If Seller decides not to exercise its right under this
Paragraph 1.19, within thirty (30) days of the Purchaser’s written request, to
enforce or defend any Excluded IPR for which it is proprietor, then Purchaser
shall have the right to proceed with such an enforcement action at its own
expense, and at Purchaser’s request and expense, Seller shall join any such
enforcement action controlled by the Purchaser. Seller shall, upon Purchaser’s
request, execute all documents and perform all actions necessary to allow
Purchaser to bring an enforcement action hereunder.
1.20In the event that the Licensed IPR or Licensed Know-How is subject to any
infringement, challenge to validity or other defensive or enforcement
proceedings and unless otherwise agreed between the Parties (including in any
Ancillary Transaction Agreement), the Parties shall jointly assume
responsibility for control of any such defensive or enforcement proceedings
after Completion, both Parties shall join any such proceeding (if permitted),
and the Parties shall share all costs associated with litigating such
proceedings.
Prosecution and Maintenance
1.21Seller shall have the right and obligation to prosecute and maintain
protection with respect to the Licensed IPR (other than the Licensed IPR
relating to the Aspen Retained De-Commercialised Products) in the Territory. If
Seller decides to abandon, or otherwise fails to prosecute or maintain, any
Licensed IPR (other than the Licensed IPR relating to the Aspen Retained
De-Commercialised Products) in the Territory, Seller shall provide Purchaser
with written notice of such decision at least thirty (30) days prior to any
applicable filing deadline, and of any such failure promptly after it occurs,
but in all cases, as long as reasonably possible prior to abandonment or the
occurrence of other loss of rights. In such case, Purchaser shall have the
right, but not the obligation, to prosecute and maintain protection with respect
to such Licensed IPR (other than the Licensed IPR relating to the Aspen Retained
De-Commercialised Products), as applicable, in such jurisdiction, and at its own
expense.








--------------------------------------------------------------------------------



Schedule 21
Employees
THE PROVISIONS OF THIS SCHEDULE 21 SHALL APPLY SUBJECT TO APPLICABLE EMPLOYMENT
LAWS.
1.Part 1 – Employees to be Transferred by Law
1.1Subject to Clause 1.3, the Purchaser and the Seller agree that the Proposed
Transaction shall constitute a transfer of an undertaking in the jurisdictions
listed in the first column of the table in Exhibit 1 to this Schedule, as such
term or similar term is used in Applicable Employment Laws.
1.2The Purchaser and the Seller agree that, as a result of this Agreement, the
employment relationships between the relevant Affiliates of the Seller and
affected employees involved in the Commercialisation Business (collectively, the
“Employees to be Transferred by Law”) shall transfer under Applicable Employment
Laws from the relevant Affiliate of the Seller to the Affiliate of the
Purchaser, subject to Clause 1.3, specified in the second column of the table in
Exhibit 1, or another Affiliate of the Purchaser unless such Employee to be
Transferred by Law objects to that transfer or resigns from his employment under
Applicable Employment Laws. The date of transfer shall be the Completion Date
(the “Employee Transfer Date”).


1.3The Seller shall provide a list in the form of Exhibit 1 of the Employees to
be Transferred by Law as soon as practicable after determining such list, and
shall thereafter inform the Purchaser of any revisions that are proposed to such
list of the Employees to be Transferred by Law as soon as practicable after
becoming aware of the need to revise the list, along with a full explanation as
to the reason for the revision. The Seller shall provide the Purchaser with a
final list of Employees to be Transferred by Law for each jurisdiction thirty
(30) Business Days before the Employee Transfer Date.


1.4 Immediately after the signature of this Agreement, the Purchaser shall
provide the Seller with a list of information (the “Information Request”) that
it requires in order to determine its plans for the Commercialisation Business.
Within one (1) week of receiving the Information Request the Seller shall
provide the Purchaser with all relevant information, including employee Personal
Data pursuant to Schedule 22 regarding the Transaction Affected Employees to
enable the Purchaser to determine its plans for the Commercialisation Business.
Within two (2) weeks of receiving the information requested in the Information
Request, the Purchaser shall inform the Seller of its plans for the
Commercialisation Business and thereafter Seller undertakes to take such actions
as may be necessary to facilitate the transition of the Commercialisation
Business in accordance with such plans.





--------------------------------------------------------------------------------





1.5The Seller undertakes to pay to the Purchaser all costs incurred in
connection with the Employees to be Transferred by Law to the Purchaser to the
extent that such employees exceed a total of seventy-four (74) sales and
marketing employees such employees being identified in the final list of
Employees to be Transferred by Law for each jurisdiction according to paragraph
1.3 (“Incremental Employees”) as follows:


A.For each Incremental Employee, the Seller shall pay to the Purchaser for
twenty-four (24) months after the Employee Transfer Date, or longer if required
by Applicable Employment Laws, the gross salary (including all benefits, costs
and pension contributions etc.) of the Incremental Employees plus the relevant
employer’s social security contributions, plus any severance payment which will
be calculated in accordance with a formula reasonably determined by the
Purchaser and in accordance with Applicable Employment Laws. For the avoidance
of doubt, the Seller’s obligation to pay any severance payment with respect to
each Incremental Employee shall fall away on the later of (i) twenty four (24)
months after the Employee Transfer Date and (ii) such longer period as required
by Applicable Employment Laws if Purchaser (x) has not delivered a notice of
termination to such Incremental Employee by the later of such dates, or (y) if
such notice is not permitted by Applicable Employee Laws to be made on or prior
to the later of such dates, has not made a decision to terminate such
Incremental Employee by the later of such dates.
B.The reimbursement by the Seller to Purchaser of the Incremental Employee
salary payments and the severance payments and any other associated payments
shall be made within thirty (30) days of the payment dates made by the Purchaser
to the relevant employees.


1.6The Purchaser and the Seller shall, and shall procure that their relevant
Affiliates shall, comply with their respective obligations under the Applicable
Employment Laws that arise in connection with this Agreement, in particular as
regards the information obligations towards the Employees to be Transferred by
Law and towards Employee representatives and trade unions. The Purchaser and the
Seller shall, and shall procure that their relevant Affiliates shall, provide
such assistance as is reasonably required in order for all obligations under
Applicable Laws to be complied with. Specifically in Germany, by means of a
joint letter to be agreed upon between the Parties, the Parties will one month
before the German Employee Transfer Date completely and comprehensively notify
the German Employees to be Transferred by Law of the transfer of business
pursuant to Section 613a para. 5 BGB and will inform them that they can object
to the transfer of their employment relationship within a period of one month
after receipt of such a letter. The Parties will mutually provide each other
with all information required for a notification pursuant to Section 613a
para. 5 BGB.
1.7The Purchaser shall, and shall procure that its Affiliates specified in the
second column of the table in Exhibit 1 shall, provide for each Employee to be
Transferred by Law to become a member of pension and/or employee incentivisation
schemes with effect from the Employee



--------------------------------------------------------------------------------





Transfer Date, that are substantially comparable in the aggregate to each
Employee to be Transferred by Law to the Pension Schemes and/or employee
incentivisation schemes that are provided to each Employee to be Transferred by
Law, by the relevant Affiliate of the Seller immediately before the Employee
Transfer Date.


1.8Refusal of Employee to be Transferred by Law in Germany. In Germany, if an
Employee to be Transferred by Law passing to the Purchaser pursuant to
Applicable Employment Laws should refuse to be transferred, such employee (and
all contractual arrangements of any type whatsoever existing between the Seller
and such Employee to be Transferred by Law) shall remain with the Seller, and
his continued employment and termination shall be the Seller’s responsibility at
the Seller’s discretion.


1.9Consultation with works council in Germany. In Germany, the Seller shall
inform and consult with the German works council of the relevant Affiliate of
the Seller regarding the implementation plan (Interessenausgleich) in relation
to the transactions contemplated by this Agreement as soon as this Agreement has
been signed and announced.


1.10If the employment relationship of any Employee to be Transferred by Law does
not transfer under Applicable Employment Laws on the Employee Transfer Date from
the relevant Affiliate of the Seller to any Affiliate of the Purchaser as
envisaged by the table in Exhibit 1 (other than by reason of the objection of
the Employee to be Transferred by Law), the Purchaser shall, or the relevant
Affiliate of the Purchaser shall notify the Seller or relevant Affiliate of the
Seller (the “Notification”) as soon as is reasonably practicable after the
Employee Transfer Date and shall be entitled to offer to each such Employee to
be Transferred by Law to enter into an agreement that is compliant with
Applicable Laws under which each such Employee to be Transferred by Law’s
employment relationship shall transfer with immediate effect from the relevant
Affiliate of the Seller to the relevant Affiliate of the Purchaser specified in
the second column of the table in Exhibit 1, on terms substantially comparable
in the aggregate to each such Employee to be Transferred by Law than those on
which each such Employee to be Transferred by Law is employed by the relevant
Affiliate of the Seller. If admissible under Applicable Employment Laws the
Parties agree that in this case, a tripartite transfer agreement having been
coordinated between the Parties is submitted to the Employee to be Transferred
by Law. If the Purchaser or relevant Affiliate of the Purchaser does not make an
offer, or if the offer is made and rejected, the Seller or relevant Affiliate of
the Seller may terminate the relevant employment relationship in accordance with
Applicable Employment Laws.


2.Part 2 – Subsequent Transferring Employees
2.1As a result of the Purchaser taking over the responsibility for the
activities and/or services carried out by the Seller in terms of B, the Parties
will engage in good faith discussions to



--------------------------------------------------------------------------------





determine which of the Seller employees carrying out those activities and/or
services are required to transfer under Applicable Employment Laws from the
relevant Affiliate of the Seller to the Affiliate of the Purchaser
(collectively, the “Subsequent Transferring Employees”). In this respect, the
Seller shall ensure that the Subsequent Transferring Employees are assigned to
the business unit to be transferred to the Purchaser.
2.2The Purchaser and the Seller agree that the transfer of the Subsequent
Transferring Employees and the consultations relating thereto will be carried
out in accordance with Applicable Employment Laws.


3.Part 3 – Miscellaneous
3.1If the employment relationship of any employee of any Affiliate of the Seller
(other than an Employee to be Transferred by Law or a Subsequent Transferring
Employee) transfers under Applicable Employment Law from any Affiliate of the
Seller to any Affiliate of the Purchaser, the Seller shall, or shall procure
that the affected Affiliate of the Seller shall, within thirty (30) days of the
Seller becoming or being made aware of the transfer, offer to re-employ or
re-engage by the Seller or one of its Affiliates, such Person on the terms and
conditions which they enjoyed before the relevant Employee Transfer Date. If an
offer is not made within thirty (30) days of the Seller becoming or being made
aware of the transfer, or if the offer is not accepted, then the Purchaser or
relevant Affiliate of the Purchaser shall be obliged to take transfer of the
employment relationship of any such Person (“Additional Employee(s)”). In this
event, paragraph 1.6 shall apply.
3.2Subject to paragraph 3.4 below, the Purchaser shall procure that: (i) all
obligations and liabilities in respect of each Transaction Affected Employee, to
the extent that they are incurred, fall due, or arise in respect of the period,
after the relevant Employee Transfer Date; and (ii) to the extent that they are
increased by the actions of the Purchaser or an Affiliate of the Purchaser after
the relevant Employee Transfer Date, all obligations and liabilities in respect
of each Transaction Affected Employee, to the extent that they are incurred,
fall due, or arise in respect of the period, before the relevant Employee
Transfer Date, shall be borne by the Purchaser’s Affiliates specified in the
second column of the table in Exhibit 1, and the Purchaser’s Affiliates to which
a Subsequent Transferring Employee is transferred pursuant to paragraph 2.1 (the
“Assumed Employee Liabilities”). For the avoidance of doubt, the Assumed
Employee Liabilities include all obligations and liabilities that are incurred,
fall due, or arise in respect of the period, after the relevant Employee
Transfer Date in relation to the Pension Schemes or the Retirement Indemnities.
Further, and for the avoidance of doubt, Assumed Employee Liabilities does not
include any obligations or liabilities in relation to Employees to be
Transferred by Law, or Subsequent Transferring Employees who object to their
transfer, and therefore remain employed by the Seller.



--------------------------------------------------------------------------------





3.3Subject to paragraph 3.4 below, the Seller shall procure that all obligations
and liabilities in respect of the Employees to be Transferred by Law, the
Subsequent Transferring Employees and the Additional Employees, to the extent
that they are incurred, fall due, or arise in respect of any period ending, on
or before the relevant Employee Transfer Date, except to the extent that they
are increased by the actions of the Purchaser or an Affiliate of the Purchaser
after the relevant Employee Transfer Date, shall be borne by the relevant
Affiliates of the Seller (the “Excluded Employee Liabilities”). For the
avoidance of doubt, the Excluded Employee Liabilities include all obligations
and liabilities that are incurred, fall due, or arise in respect of any period
ending, on or before the Completion Date in relation to the Pension Schemes or
the Retirement Indemnities.


3.4Paragraphs 3.2 and 3.3 above do not apply in respect of any liabilities or
obligations referred to in paragraph 4.1 below.


3.5The Seller shall pay to the Purchaser, in respect of any annual bonus awarded
to any Transaction Affected Employee pursuant to an Annual Bonus Scheme, an
amount equal to the Seller’s pro-rata share of any bonus awarded by the
Purchaser or one of its Affiliates to any Transaction Affected Employee under
that Annual Bonus Scheme (calculated on an allocation of time basis having
regard to the number of months for which the relevant Transaction Affected
Employee worked for the Seller and the Purchaser, respectively), but only if the
award of the bonus in question would have met the rules of the Annual Bonus
Scheme for making that award when it was administered by the Seller, within ten
(10) Business Days after the Purchaser notifies the Seller in writing of any
such award to a Transaction Affected Employee in respect of the Financial Year
of the Purchaser or the relevant Purchaser’s Affiliate ending after the
Completion Date.


3.6The Seller shall pay to the Purchaser the Employee Benefit Accruals
corresponding to all amounts due to the Transaction Affected Employees in
relation to the time period through and including the Completion Date, other
than the items related to Pensions and mentioned in Part 4 and the annual bonus
referred in paragraph 3.5, that have not yet been paid as at the Completion
Date, including accrued paid holidays, thirteenth month salary, compensatory
days off for the reduction of working time (RTT) and related Taxes.


3.7To the extent any Employee to be Transferred by Law, Subsequent Transferring
Employee or Additional Employee is a participant in the Company Plan (“Eligible
Employee”), such Eligible Employee shall be deemed to have been dismissed for
operational reasons in applying the rules governing the Company Plan. The amount
due to such Eligible Employee pursuant to the Company Plan shall be paid by the
Seller directly to the Eligible Employee within sixty (60) days of the
Completion Date. On and with effect from the Completion Date, the Purchaser
shall establish and put in place a new plan that provides the Eligible Employees
with benefits, entitlements and rights that are substantially similar in the
aggregate



--------------------------------------------------------------------------------





to the Eligible Employees than those of the Company Plan. For the avoidance of
any doubt, the Company Plan will not be transferred to the Purchaser and,
accordingly, with effect from the Completion Date, the Eligible Employees will
have no further benefits, entitlements or rights under the Company Plan.


3.8The Purchaser agrees that it, or the relevant Affiliate of the Purchaser,
shall, for a period of twelve (12) months from the relevant Employee Transfer
Date, provide each Employee to be Transferred by Law, each Subsequent
Transferring Employee and each Additional Employee with terms and conditions of
employment that are, in the aggregate, substantially comparable to the terms and
conditions of employment of those employees immediately prior to the relevant
Employee Transfer Date. For the avoidance of doubt, this obligation will not
apply in respect of Employees to be Transferred by Law or Subsequent
Transferring Employee who object to their transfer, nor to who do not accept an
offer of employment with an Affiliate of the Purchaser. For the avoidance of
doubt, this obligation will not apply in respect of Employees to be Transferred
by Law or Subsequent Transferring Employee who remain employees of the Seller.


3.9The Purchaser shall, or shall procure that the Affiliates of the Purchaser
specified in the second column of the table in Exhibit 1, and the Affiliates of
the Purchaser to which a Subsequent Transferring Employee is transferred
pursuant to paragraph 2.1 shall, comply with any legal obligation to establish,
maintain, continue or otherwise provide for the existence of a works council or
other similar representative body with effect from the relevant Employee
Transfer Date.


4.Part 4 - Pensions
4.1Under Applicable Employment Laws and with effect as of the relevant Employee
Transfer Date, the Purchaser shall, or shall procure that the relevant
Affiliates of the Purchaser, assume, with full discharge of the Seller and the
relevant Affiliates of the Seller, certain liabilities and obligations arising
out of or in connection with the Pension Schemes in respect of service prior to
the relevant Employee Transfer Date by the Transaction Affected Employees
whether on a collective or individual basis, including, without limitation, in
relation to the Transaction Affected Employees in Germany and Poland.
4.2In respect of the liabilities and obligations relating to the Pension Schemes
assumed by the Purchaser or the relevant Affiliates of the Purchaser in
accordance with paragraph 4.1 above, i) the Seller covenants with the Purchaser
to pay to the Purchaser an amount in cash equal to any Pension Shortfall within
ten (10) Business Days of any Pension Shortfall having been determined in
accordance with paragraph 4.3 below and/or ii) the Purchaser covenants with the
Seller to pay to the Seller an amount in cash equal to any Pension Surplus
within ten (10)



--------------------------------------------------------------------------------





Business Days of any Pension Surplus having been determined in accordance with
paragraph 4.3 below.


4.3For the purposes of paragraph 4.2 above, (i) “Pension Shortfall” means, in
relation to the liabilities and obligations in relation to the Pension Schemes
assumed by the Purchaser or the relevant Affiliates of the Purchaser referred to
in 4.1 above, an amount equal to the amount (if any) by which the value of the
relevant Pension Schemes’ assets (if any) or any assets transferred in respect
of those Pension Schemes to a trust established or nominated by the Purchaser
(or to the Purchaser) is exceeded by the value of the liabilities and
obligations payable under those Pension Schemes in respect of the Transaction
Affected Employees as at the relevant Employee Transfer Date and (ii) “Pension
Surplus” means, in relation to the liabilities and obligations in relation to
the Pension Schemes assumed by the Purchaser or the relevant Affiliates of the
Purchaser referred to in 4.1 above, an amount equal to the amount (if any) by
which the value of the relevant Pension Schemes’ assets (if any) or any assets
transferred in respect of those Pension Schemes to a trust established or
nominated by the Purchaser (or to the Purchaser) exceeds the value of the
liabilities and obligations payable under those Pension Schemes in respect of
the Transaction Affected Employees as at the relevant Employee Transfer Date.
The Pension Shortfall and Pension Surplus will be calculated on a Pension Scheme
by Pension Scheme basis.


4.4In relation to the Transaction Affected Employees, in Germany and Poland, the
Pension Shortfall or Pension Surplus is to be calculated in respect of each
Pension Scheme as at the close of business on the relevant Employee Transfer
Date and shall be calculated on an IAS 19 basis based on the actuarial
assumptions used by the Seller and/or its Affiliates to value the relevant
pension liabilities as at 30 June 2020 for the purposes of its 2020 Annual
Report and Accounts but updated as at the relevant Employee Transfer Date to
reflect any changes to economic conditions agreed by the Seller and by the
Purchaser (or, in default of agreement and pursuant to 4.6 below, determined by
an Independent Actuary) and/or changes in the requirements of Applicable Law for
such valuations. In relation to the Subsequent Transferring Employees and
Additional Employees, the Pension Shortfall or Pension Surplus is to be
calculated in respect of each Pension Scheme as at the close of business on the
relevant Employee Transfer Date and shall be calculated on an IAS 19 basis based
on the actuarial assumptions used by the Seller and/or its Affiliates to value
the relevant pension liabilities as at the end of the Seller’s immediately
preceding Financial Year (ending 30 June) for the purposes of its Annual Report
and Accounts for that Financial Year but updated as at the relevant Employee
Transfer Date to reflect any changes to economic conditions agreed by the Seller
and by the Purchaser (or, in default of agreement and pursuant to 4.6 below,
determined by an Independent Actuary) and/or changes in the requirements of
Applicable Law for such valuations. The Seller shall, within sixty (60) days of
the relevant Employee Transfer Date, provide to the Purchaser details of the
actuarial assumptions for each Pension



--------------------------------------------------------------------------------





Scheme which it proposes to use for the purposes of calculating the Pension
Shortfall or Pension Surplus. The Purchaser shall have thirty (30) days from the
date that it receives the assumptions to determine whether it agrees or disputes
such assumptions. In the event that the actuarial assumptions for any Pension
Scheme are agreed, then they shall be used for that Pension Scheme, but if they
are not agreed, then the actuary appointed by the Seller and the actuary
appointed by the Purchaser shall have until the date thirty (30) days from the
date on which the Purchaser receives the assumptions (or such later date as the
Seller and the Purchaser may agree) to agree on the relevant assumptions. If the
assumptions are not agreed within this period, then either the Seller or the
Purchaser may refer the matter to the Independent Actuary (pursuant to (4.6)
below) who shall be asked to make his determination as soon as is reasonably
practicable and at the latest within thirty (30) days of the reference of the
matter to him.


4.5The Pension Shortfall to be calculated in respect of each Pension Scheme as
at the close of business on the relevant Employee Transfer Date shall be
determined as soon as is reasonably possible following the relevant Employee
Transfer Date by an actuary appointed by the Seller and agreed by an actuary
appointed by the Purchaser or, in default of agreement, as soon as is reasonably
practicable and at the latest within thirty (30) days of the reference of the
matter to the Independent Actuary.


4.6Any dispute between the actuary appointed by the Seller and the actuary
appointed by the Purchaser concerning the agreement of the assumptions to be
used to calculate the Pension Shortfall or Pension Surplus and/or the amount of
the Pension Shortfall or Pension Surplus shall, in the absence of agreement
between them, be referred to an independent actuary to be nominated jointly by
the Seller and the Purchaser or, failing such nomination, to be nominated by the
President for the time being of The Institute of Actuaries at the instance of
the Party first applying to him (the “Independent Actuary”). The Independent
Actuary shall act as an expert and not as an arbitrator; the Independent
Actuary’s decision shall be final and binding, and the Independent Actuary’s
costs shall be borne equally by the Seller and the Purchaser. The Seller and the
Purchaser shall procure that the Independent Actuary shall, without charge,
receive such reasonable access to all information, books and records as the
Independent Actuary may request in connection with the determination of the
Pension Shortfall or Pension Surplus.

